 



Exhibit 10.1.a
AGREEMENT OF PURCHASE AND SALE
by and between
BREOF BNK FANNIN LP
and
BREOF BNK PHOENIX LLC,
collectively as Seller,
and
CRZ PHOENIX I LLC, a
Delaware limited liability company,
as Buyer

 



--------------------------------------------------------------------------------



 



Table of Contents

          Article   Page  
ARTICLE 1 DEFINITIONS
    2  
 
       
1.1 Definitions
    2  
 
       
ARTICLE 2 PURCHASE AND SALE
    6  
 
       
2.1 Purchase and Sale
    6  
 
       
ARTICLE 3 DEPOSIT AND PURCHASE PRICE
    7  
 
       
3.1 Earnest Money Deposit in Escrow
    7  
 
       
3.2 Purchase Price and Handling of Earnest Money Deposit
    7  
 
       
3.3 Closing Escrow
    8  
 
       
ARTICLE 4 TITLE AND SURVEY
    8  
 
       
4.1 Title
    8  
 
       
4.2 Survey
    9  
 
       
4.3 Tenant Estoppels
    9  
 
       
4.4 Fannin Ground Lessor and Phoenix Estoppels
    10  
 
       
ARTICLE 5 DUE DILIGENCE
    11  
 
       
5.1 Due Diligence Materials
    11  
 
       
5.2 Inspection
    11  
 
       
5.3 Due Diligence
    13  
 
       
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
    13  
 
       
6.1 Representation and Warranties of Seller
    13  
 
       
6.2 Limitations
    15  
 
       
6.3 Representations and Warranties of Buyer
    16  
 
       
6.4 AS-IS
    17  
 
       
6.5 Release
    18  
 
       
ARTICLE 7 SELLER’S COVENANTS; JP SUBLEASE LETTER AGREEMENT
    19  
 
       
7.1 Covenants
    19  
 
       
7.2 JP Sublease Letter Agreement
    20  
 
       
ARTICLE 8 CONDITIONS PRECEDENT
    21  
 
       
8.1 Conditions Precedent to the Obligations of Buyer
    21  
 
       
8.2 Conditions Precedent to the Obligations of Seller
    22  
 
       
ARTICLE 9 DESTRUCTION, DAMAGE OR CONDEMNATION
    22  

i



--------------------------------------------------------------------------------



 



          Article   Page  
9.1 Destruction or Damage
    22  
 
       
9.2 Condemnation
    23  
 
       
ARTICLE 10 POSSESSION, PRORATIONS AND CLOSING COSTS
    24  
 
       
10.1 Possession
    24  
 
       
10.2 Prorations
    24  
 
       
10.3 Closing Costs
    27  
 
       
ARTICLE 11 CLOSING
    27  
 
       
11.1 Time and Place
    27  
 
       
11.2 Seller’s Deliveries
    28  
 
       
11.3 Buyer’s Deliveries
    30  
 
       
11.4 Concurrent Deliveries
    31  
 
       
11.5 Concurrent Transactions
    31  
 
       
11.6 New York Style Closing
    31  
 
       
11.7 Title Insurance
    31  
 
       
ARTICLE 12 DEFAULT
    32  
 
       
12.1 Buyer Default
    32  
 
       
12.2 Seller Default
    33  
 
       
ARTICLE 13 BROKERAGE
    34  
 
       
13.1 Brokerage
    34  
 
       
ARTICLE 14 NOTICES
    34  
 
       
14.1 Notices
    34  
 
       
ARTICLE 15 ADDITIONAL COVENANTS
    35  
 
       
15.1 Entire Agreement, Amendments and Waivers
    35  
 
       
15.2 Further Assurances
    35  
 
       
15.3 Successors and Assigns
    35  
 
       
15.4 No Third Party Benefits
    35  
 
       
15.5 Interpretation
    35  
 
       
15.6 Governing Law
    36  
 
       
15.7 Attorneys’ Fees
    36  
 
       
15.8 Assignment
    36  
 
       
ARTICLE 16 CONFIDENTIALITY
    36  
 
       
16.1 Confidentiality
    36  
 
       
ARTICLE 17 EXCHANGE PROVISIONS
    37  

ii



--------------------------------------------------------------------------------



 



          Article   Page  
17.1 Tax Free Exchange
    37  

LIST OF EXHIBITS AND SCHEDULES

         
EXHIBIT A-1
  —   Legal Description of Fannin Fee Land
EXHIBIT A-2
  —   Legal Description of Fannin Ground Leased Land
EXHIBIT A-3
  —   Legal Description of Phoenix Building Land
EXHIBIT A-4
  —   Legal Description of Phoenix Parking Land
EXHIBIT A-5
  —   Legal Description of Phoenix Tunnel Leased Land
EXHIBIT B
  —   Due Diligence Materials
EXHIBIT C
  —   Excluded Items of Tangible Personal Property
EXHIBIT D-1
  —   Form of Seller Ground Lessor Estoppel Letter
EXHIBIT E
  —   List of Contracts
EXHIBIT F
  —   List of Violations
EXHIBIT G
  —   List of Litigation
EXHIBIT H-1
  —   Description of JPMorgan Leases
EXHIBIT H-2
  —   List of Other Leases
EXHIBIT I
  —   Assignment and Assumption of Contracts
EXHIBIT J
  —   Assignment and Assumption of Licenses and Permits and Warranties
EXHIBIT K
  —   Bill of Sale
EXHIBIT L
  —   Assignment and Assumption of Leases
EXHIBIT M
  —   Form of Assignment and Assumption of Fannin Ground Lease
EXHIBIT N
  —   Form of Assignment and Assumption of Phoenix Tunnel Lease
EXHIBIT O
  —   Rent Enhancement Agreement
EXHIBIT P
  —   JP Sublease Letter Agreement
EXHIBIT Q
  —   Confidentiality Agreement

LIST OF SCHEDULES
Schedule 1.1(o) Fannin Ground Lease Description

iii



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE is made and entered into as of
February 16, 2007, by and between BREOF BNK FANNIN LP, a Delaware limited
partnership (“BREOF Fannin”) and BREOF BNK PHOENIX LLC, a Delaware limited
liability company (“BREOF Phoenix”) (BREOF Fannin and BREOF Phoenix are
collectively referred to herein as “Seller”), and CRZ PHOENIX I LLC, a Delaware
limited liability company (“Buyer”).
R E C I T A L S:
     A. BREOF Fannin is the fee owner of the land legally described on
Exhibit A-1 attached hereto (“Fannin Fee Land”) located in Houston, Texas; BREOF
Fannin is, pursuant to the Fannin Ground Lease (defined below), the ground
lessee of the land legally described on Exhibit A-2 attached hereto (“Fannin
Ground Leased Land”; the Fannin Fee Land and BREOF Fannin’s leasehold interest
in the Fannin Ground Leased Land are collectively referred to as the “Fannin
Land”), located in Houston, Texas and contiguous to the Fannin Fee Land.
     B. BREOF Fannin is the fee owner of that certain building commonly known as
1111 Fannin Street, Houston, Texas and located on both the Fannin Fee Land and
Fannin Ground Leased Land (“Fannin Building”), subject however to the terms and
provisions of the Fannin Ground Lease.
     C. BREOF Phoenix is the fee owner of the land legally described on
Exhibit A-3 attached hereto (“Phoenix Building Land”) and the land legally
described on Exhibit A-4 attached hereto (“Phoenix Parking Land”), both of which
are located in Phoenix, Arizona; BREOF Phoenix is, pursuant to the Phoenix
Tunnel Lease (defined below), the lessee of certain ramps and tunnels located at
the land legally described on Exhibit A-5 attached hereto (“Phoenix Tunnel
Leased Land”; the Phoenix Building Land, the Phoenix Parking Land and BREOF
Phoenix’s leasehold interest in the Phoenix Tunnel Leased Land are collectively
referred to as the “Phoenix Land”), located in Phoenix, Arizona.
     D. BREOF Phoenix is the fee owner of that certain (i) building commonly
known as 201 North Central Avenue, Phoenix, Arizona and located on the Phoenix
Building Land (“Phoenix Building”), and (ii) parking deck structure located on
the Phoenix Parking Land (“Phoenix Parking Deck”).
     E. Seller has certain right, title and interest in and to the Personal
Property, the Contracts, the Licenses and Permits, and the Warranties (as such
terms are hereinafter defined).
     F. Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Land and the
Improvements and the balance of the Property (as hereinafter defined) upon and
subject to the terms and conditions hereinafter set forth.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree
as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions. When used herein, the following terms shall have the
respective meanings set forth opposite each such term:
     (a) Agreement. This Agreement of Purchase and Sale, including the Recitals
set forth above and the Exhibits attached hereto which are by this reference
incorporated herein and made a part hereof.
     (b) Buyer’s Indemnity. As defined in Section 5.2.
     (c) Buyer’s Representatives. As defined in Section 5.2.
     (d) Closing. The closing of the sale and purchase transaction contemplated
by this Agreement, as described in Article 11 of this Agreement.
     (e) Closing Date. March 19, 2007, as same may be extended by Seller
pursuant to the express provisions of Section 4.3(b) below.
     (f) Intentionally Omitted.
     (g) Contract Date. The date of mutual execution and delivery of an
original, fully executed counterpart of this Agreement, which date shall be set
forth in the introductory paragraph of this Agreement.
     (h) Contracts. All maintenance, service, security, supply, promotional,
utility service, equipment leases (for personal property not owned by Seller but
used in connection with the Property) and other contracts and agreements to
which Seller is a party relating to any component of the Property, specifically
excluding, however, (i) the Leases, (ii) the Fannin Ground Lease, and (iii) the
Phoenix Tunnel Lease.
     (i) Deed. Collectively, (i) the special warranty deed (“Fannin Deed”) to be
delivered by BREOF Fannin to Buyer at the Closing conveying fee simple title to
the Fannin Fee Land and the Fannin Building (subject to the Fannin Ground Lease
and all rights of the ground lessor thereunder) to Buyer, and (ii) the special
warranty deed (“Phoenix Deed”) to be delivered by BREOF Phoenix to Buyer at the
Closing conveying fee simple title to the Phoenix Building Land, the Phoenix
Parking Land, the Phoenix Building and the Phoenix Parking Deck to Buyer.
     (j) Intentionally Omitted.

2



--------------------------------------------------------------------------------



 



     (k) Due Diligence Materials. All documents and materials contained on that
certain website containing a web address of
https://www.peracon.com/Login.aspx?ReturnUrl=%2fAssets%2fAssetProfile.aspx%3fassetid%3d8763&a
ssetid=8763 to which Buyer has heretofore had, and currently has, access,
containing the documents and other materials generally described on Exhibit B
attached hereto, to the extent in Seller’s possession, together with those other
documents and materials which Seller has delivered or made available to Buyer
for review. Seller makes no warranties or representations concerning the
information contained on the aforesaid website or in the documents or materials
delivered or made available to Buyer for review.
     (l) Earnest Money Deposit. The sum of Twenty-Three Million Four Hundred
Twenty-Four Thousand Three Hundred and 00/100 Dollars ($23,424,300.00),which
shall be deposited by Buyer with Escrowee, as escrowee. The Earnest Money
Deposit shall be held, in an interest bearing money market account as
contemplated in Section 3.1 below, as earnest money pursuant to the terms of
this Agreement.
     (m) Environmental Laws. All current and future federal, state and local
statutes, regulations, ordinances, judgments, decrees and rules relating to
(i) the emission, discharge, release or threatened release of a Hazardous
Material into the air, surface water, groundwater or land; (ii) the
manufacturing, processing, use, generation, treatment, storage, disposal,
transportation, handling, removal, remediation or investigation of a Hazardous
Material; or (iii) the protection of human health, safety or the indoor or
outdoor environment, including without limitation, the Clean Air Act, the
Federal Water Pollution Control Act, the Resource Conservation and Recovery Act,
the Comprehensive Environmental Response, Compensation and Liability Act, the
Occupational Safety and Health Act, all amendments thereto, all regulations
promulgated thereunder, and their state or local statutory and regulatory
counterparts.
     (n) Escrowee. First American Title Insurance Company (through its office
located at 633 Third Avenue, New York, NY 10017).
     (o) Fannin Ground Lease. That certain ground lease described on Schedule
1.1(o) attached hereto.
     (p) Final Payment Date. As defined in Section 10.2(f).
     (q) Hazardous Material. Any solid, liquid or gaseous substance, chemical,
compound, product, byproduct, waste or material that is or becomes regulated,
defined or designated by any applicable federal, state or local governmental
authority or by any Environmental Law as hazardous, extremely hazardous,
imminently hazardous, dangerous or toxic, or as a pollutant or contaminant, and
shall include, without limitation, asbestos, asbestos-containing material,
polychlorinated biphenyls, and oil, petroleum, petroleum products and petroleum
byproducts.

3



--------------------------------------------------------------------------------



 



     (r) Improvements. Collectively, (i) the Fannin Building and BREOF Fannin’s
interest in any and all other buildings and improvements located on the Fannin
Land, but excluding any utility or other facilities owned by parties who have
been granted easement and other occupancy rights pursuant to any of the
Permitted Title Exceptions (collectively, the “Fannin Improvements”), and
(ii) the Phoenix Building, the Phoenix Parking Deck and BREOF Phoenix’s interest
in any and all other buildings and improvements located on the Phoenix Building
Land and Phoenix Parking Land, but excluding any utility or other facilities
owned by parties who have been granted easement and other occupancy rights
pursuant to any of the Permitted Title Exceptions (collectively, the “Phoenix
Improvements”).
     (s) Inspections. As defined in Section 5.2.
     (t) Intangible Personal Property. Any and all intangible personal property
of every kind and character owned by Seller and used in connection with the
operation of the Real Property.
     (u) Land. Collectively, the Fannin Land and the Phoenix Land.
     (v) Leases. All leases, subleases, licenses and other forms of agreement
granting any party the right to use or occupancy of any portion of the Land
and/or Improvements, and all renewals, modifications, amendments, guarantees,
and other agreements affecting the same, specifically excluding, however,
(i) the Fannin Ground Lease, (ii) the Phoenix Tunnel Lease, and (iii) the
Phoenix Tunnel Sublease (defined below).
     (w) Legal Requirements. All laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, orders, directions and requirements of all governments and
governmental authorities having jurisdiction of the Property (including, for
purposes hereof, any local Board of Fire Underwriters), and the operation
thereof.
     (x) Licenses and Permits. All licenses, permits, franchises,
certifications, authorizations, approvals, certificates of occupancy and
entitlements issued, approved or granted by any governmental authority or body
having jurisdiction over the Property and used in connection with the operation,
ownership or maintenance of the Property or any part thereof.
     (y) Monetary Liens. As defined in Section 4.1.
     (z) Permitted Title Exceptions. Those exceptions to title to the Property
and other matters (i) disclosed or referenced in the Title Commitment (other
than Monetary Liens [defined below]), (ii) disclosed or referenced in the Survey
or any Updated Survey [defined below] (or which would be disclosed in any
Updated Survey), and (iii) all matters arising out of the acts or omissions of
Buyer and those parties claiming by, through or under Buyer or acting on behalf
of Buyer.

4



--------------------------------------------------------------------------------



 



     (aa) Personal Property. Collectively, the Tangible Personal Property and
the Intangible Personal Property.
     (bb) Phase I Study. As defined in Section 5.2.
     (cc) Phoenix Tunnel Lease. That certain Lease No. 12964 dated March 6, 1972
by and between the City of Phoenix, as lessor, and BREOF Phoenix, as
successor-in-interest to the original named lessee, recorded as Docket 9313,
Page 335 and also recorded in Docket 11078 pages 1291-1311 (inclusive), together
with that certain Assignment of Lease dated December 19, 2006 by and between
JPMorgan Chase Bank, National Association (“JPMorgan”), as assignor, and BREOF
Phoenix, as assignee, recorded as Document No. 2007-0026645.
     (dd) Phoenix Tunnel Sublease. That certain Sublease Agreement dated
December 19, 2006 by and between BREOF Phoenix, as sublandlord, and JPMorgan, as
subtenant, and relating to the demised premises under the Phoenix Tunnel Lease.
     (ee) Property. Collectively, the Real Property, the Personal Property, the
Contracts, the Licenses and Permits, and the Warranties.
     (ff) Purchase Price. Two Hundred Thirty-Four Million Two Hundred
Forty-Three Thousand and 00/100 Dollars ($234,243,000.00), plus or minus
prorations as described in this Agreement. Seller and Buyer hereby acknowledge
and agree that, for purposes of this Agreement, the Purchase Price shall be
allocated as follows:
     (A) Property being sold by BREOF Fannin: $67,308,000.00; and
     (B) Property being sold by BREOF Phoenix: $166,935,000.00.
     (gg) Real Property. The Land and the Improvements, together with any and
all right, title and interest of Seller in and to all systems, facilities,
fixtures, machinery, equipment and conduits to provide fire protection,
security, heat, exhaust, ventilation, air-conditioning, electrical power, light,
plumbing, refrigeration, gas, sewer, water and other utilities servicing the
Land and Improvements (including all replacements or additions thereto between
the Contract Date and the Closing Date); any and all assignable right, title and
interest of Seller in and to all privileges, rights, easements, hereditaments
and appurtenances thereto belonging; and any and all assignable right, title and
interest of Seller in and to any streets, alleys, passages and other
rights-of-way included therein or adjacent thereto (before or after any vacation
thereof). The portion of the Real Property which is owned and/or leased by BREOF
Fannin is sometimes referred to herein as the “Fannin Real Property” and the
portion of the Real Property which is owned and/or leased by BREOF Phoenix is
sometimes referred to herein as the “Phoenix Real Property”.
     (hh) Seller Indemnified Parties. As defined in Section 5.2.
     (ii) Structural Report. As defined in Section 5.2.

5



--------------------------------------------------------------------------------



 



     (jj) Survey. Collectively, that certain (i) ALTA/ACSM Land Title Survey
Project No. 20060655-4 dated September 19, 2006, coordinated by Bock & Clark and
prepared by Red Plains Surveying Company (the “Fannin Survey”), and
(ii) ALTA/ACSM Land Title Survey Project No. 20060655-002 dated September 18,
2006, coordinated by Bock & Clark and prepared by J.V. Surveying, L.L.C. (the
“Phoenix Survey”).
     (kk) Tangible Personal Property. All machinery, supplies, equipment,
fixtures, furnishings and other tangible personal property of every kind and
character owned by Seller and situated in or upon the Real Property or any part
thereof, and all replacements, additions or accessories thereto between the
Contract Date and the Closing Date, but specifically excluding those items
designated on Exhibit C attached hereto.
     (ll) Tenant Inducement Costs. All payments, costs and expenses required to
be paid or provided by Seller, as landlord, pursuant to a Lease including,
without limitation, tenant improvement costs, lease buyout costs, brokerage
commissions, reimbursement of tenant moving expenses and other out-of-pocket
costs.
     (mm) Title Commitment. Collectively, that certain (i) Commitment for Title
Insurance Commitment No. 07R04073/GF No. 07R04073ND7 issued by First American
Title Insurance Company and containing an effective date of January 25, 2007
(“Fannin Commitment”), and (ii) Commitment for Title Insurance No. NCS-278243AZ1
issued by First American Title Insurance Company and containing an effective
date of February 1, 2007 (“Phoenix Commitment”).
     (nn) Title Company. First American Title Insurance Company, at the same
address as for Escrowee.
     (oo) Title Policy. Collectively, (i) a basic form of CLTA Owner’s/Leasehold
Title Insurance Policy covering the Fannin Land and Fannin Improvements, issued
by the Title Company pursuant to the Fannin Commitment, including all standard
and general exceptions and exclusions raised in such form of owner’s/leasehold
policy (“Fannin Policy”), and (ii) a basic form of ALTA Owner’s/Leasehold Title
Insurance Policy covering the Phoenix Land and the Phoenix Improvements issued
by the Title Company pursuant to the Phoenix Commitment, including all standard
and general exceptions and exclusions raised in such form of owner’s/leasehold
policy (“Phoenix Policy”).
     (pp) Warranties. All guarantees and warranties of contractors, materialmen,
manufacturers, mechanics or suppliers who have been engaged by Seller or any of
its agents to furnish labor, materials, equipment or supplies to all or any
portion of the Property.
ARTICLE 2
PURCHASE AND SALE
     2.1 Purchase and Sale. Subject to the conditions and on the terms contained
in this Agreement:

6



--------------------------------------------------------------------------------



 



     (a) Buyer agrees to purchase and acquire from Seller, and Seller agrees to
sell and transfer to Buyer (i) the Fannin Fee Land and the Fannin Building
(subject to the Fannin Ground Lease) by the Fannin Deed, (ii) the Phoenix
Building Land, the Phoenix Parking Land, the Phoenix Building and the Phoenix
Parking Deck by the Phoenix Deed, and (iii) any and all of Seller’s right, title
and interest in the balance of the Real Property.
     (b) Buyer agrees to purchase and acquire from Seller, and Seller agrees to
sell, assign, convey and transfer to Buyer, any and all of Seller’s right, title
and interest in and to the following items: (i) the Fannin Ground Lease,
(ii) the Phoenix Tunnel Lease, (iii) the JPMorgan Leases (as defined below) and
such other Leases as are entered into in accordance with the terms of this
Agreement, (iv) the Contracts, (v) the Licenses and Permits, and (vi) the
Warranties, but in each instance only to the extent assignable without any fee
payable to, or further consent from, any third party.
     (c) Buyer agrees to purchase and acquire from Seller, and Seller agrees to
sell, convey, assign and transfer to Buyer, all of Seller’s right, title and
interest in and to the Personal Property, by good and sufficient quit-claim bill
of sale, specifically excluding any warranties of quality, merchantability or
fitness for a particular purpose.
ARTICLE 3
DEPOSIT AND PURCHASE PRICE
     3.1 Earnest Money Deposit in Escrow. Concurrent with Seller’s and Buyer’s
execution and delivery of this Agreement, the parties shall establish a strict
joint order escrow with Escrowee, and Buyer shall cause the Earnest Money
Deposit to be deposited therein. From and after the Contract Date, the Earnest
Money Deposit shall be deemed earned by Seller and shall be completely
non-refundable to Buyer except as otherwise expressly provided herein. The
Earnest Money Deposit (and interest thereon net of any investment charges) shall
be applied against the Purchase Price at Closing, as more specifically provided
in Section 3.2 below. The Earnest Money Deposit shall also secure Buyer’s
obligations contained in Section 5.2; any release of the Earnest Money shall be
conditioned upon Buyer paying the amounts due or having performed the
obligations specified in such section. Escrowee shall be directed by the parties
to invest the entire Earnest Money Deposit in an interest bearing money market
account, with interest thereon being applied on account of the Purchase Price at
Closing, or if Closing does not occur for any reason, then such interest shall
be paid to the party entitled to the Earnest Money Deposit hereunder. The
parties shall direct Escrowee to disburse the Earnest Money Deposit with
interest earned thereon (net of any investment charges), to the party entitled
to the same as set forth in this Agreement, or as otherwise provided in
Section 3.3 below. The refund of the Earnest Money Deposit, at the discretion of
Seller, may be conditioned upon the execution and delivery by Buyer to Seller of
an instrument in recordable form that disclaims any and all continuing right,
title and interest in and to the Property.
     3.2 Purchase Price and Handling of Earnest Money Deposit. At the Closing,
upon the terms and conditions set forth in this Agreement, Buyer shall pay the
Purchase Price, subject to prorations and adjustments, by wire transfer of
collected federal funds. The Earnest Money Deposit (and interest thereon net of
any investment charges) shall be (i) paid to Seller and

7



--------------------------------------------------------------------------------



 



applied against the Purchase Price at Closing, or (ii) disbursed in accordance
with the terms of this Agreement if Closing does not occur as contemplated
hereby, subject to the provisions contained in Section 3.1.
     3.3 Closing Escrow. On or prior to the Closing Date, the parties shall
establish a deed and money escrow with the Escrowee through which the
transaction contemplated hereby shall be closed. Upon opening of said escrow,
the Earnest Money Deposit (plus interest thereon net of any investment charges)
shall be disbursed from the above-described strict joint order escrow with
Escrowee and deposited in the deed and money escrow. The escrow instructions for
the deed and money escrow shall be in the form customarily used by the Escrowee
with such special provisions added thereto as may be required to conform to the
provisions of this Agreement. Said deed and money escrow shall be auxiliary to
this Agreement and this Agreement shall not be merged into nor in any manner
superseded by said deed and money escrow. The escrow costs and fees for each of
the escrow accounts described in this Article 3 shall be equally divided between
Buyer and Seller.
ARTICLE 4
TITLE AND SURVEY
     4.1 Title. Buyer hereby acknowledges that (i) Seller has heretofore
delivered to Buyer the Title Commitment, together with a copy of each recorded
document raised as an exception therein, (ii) all exceptions to title referenced
in the Title Commitment (other than Monetary Liens) are acceptable to Buyer and
shall be deemed Permitted Title Exceptions hereunder, and (iii) except for
Monetary Liens, Seller shall have no obligation to have any exceptions to title
referenced in the Title Commitment removed from the Title Commitment or insured
over by the Title Company. Notwithstanding the foregoing, any delinquent real
property taxes, deeds of trust, mortgages and mechanic’s liens arising out of
the acts of Seller, other than liens created by, through or under tenants or
securing the rights of other parties under the Contracts (collectively,
“Monetary Liens”), disclosed on any Title Commitment shall be automatically
deemed unpermitted exceptions, and Seller shall cause all such Monetary Liens
disclosed in the Title Commitment to be removed therefrom or insured over by the
Title Company on or before the Closing Date. On the Closing Date, Seller shall
cause the Title Company to issue the Title Policy (or “marked-up” title
commitment unconditionally committing the Title Company to issue such Title
Policy) to Buyer, pursuant to and in accordance with the Title Commitment,
insuring, as applicable, Buyer’s fee simple title or leasehold interest in the
Land and Improvements thereon as of the Closing Date, subject only to the
Permitted Title Exceptions and such other exceptions as Buyer may approve (or be
deemed to have approved) pursuant to this Agreement. Buyer shall have the right,
at any time prior to Closing, to cause the Title Company to issue such
endorsements (“Buyer Endorsements”) to the Title Policy as Buyer shall deem
necessary (including, without limitation “extended coverage”), at Buyer’s sole
cost and expense and without obligation on the part of Seller to obtain such
Buyer Endorsements; provided that Seller shall make good faith efforts to assist
Buyer in obtaining such Buyer Endorsements, provided, further, however, that
(i) Seller shall have no obligation to obtain such Buyer Endorsements, to incur
any additional costs in connection with procuring such Buyer Endorsements or to
obtain any consents, approvals or estoppel certificates from third parties in
connection with procuring such Buyer Endorsements, and (ii) Buyer’s ability or

8



--------------------------------------------------------------------------------



 



inability to obtain such Buyer Endorsements shall not constitute a condition
precedent to Buyer’s obligations under this Agreement.
     4.2 Survey. Buyer hereby acknowledges that (i) Seller has heretofore
delivered the Survey to Buyer, (ii) Buyer has heretofore had an opportunity to
obtain, at its expense, a new or an updated survey of the Land (in any such
case, an “Updated Survey”), (iii) all matters disclosed on the Survey and any
Updated Survey (or which would be disclosed on any Updated Survey) are
acceptable to Buyer and shall be deemed Permitted Title Exceptions hereunder,
and (iv) Seller shall have no obligation to have any matters disclosed on the
Survey or any Updated Survey (or which would be disclosed on any Updated Survey)
removed from or insured over by the Title Company.
     4.3 Tenant Estoppels. Promptly following the Contract Date, Seller shall
deliver estoppel letters to JPMorgan (i.e., but not any subtenants, licensees or
other occupants) as tenant under the JPMorgan Leases, in each instance
conforming with the estoppel requirements of the applicable JPMorgan Lease (in
each such instance, the “Required Lease Estoppel Form”). In that regard, Seller
and Buyer hereby acknowledge that JPMorgan Chase Bank, National Association
(“JPMorgan”) is the sole tenant at each of the Fannin Building and the Phoenix
Building and that JPMorgan may have subtenants. Promptly after receipt from
JPMorgan, Seller shall deliver such tenant’s estoppel letter to Buyer. All
estoppel letters shall be dated not earlier than thirty (30) days prior to the
Closing Date (provided, however, that if the initially-scheduled Closing Date
set forth in this Agreement is extended for any reason [other than a Seller
default hereunder, a casualty or a condemnation or pursuant to Seller’s right to
extend the Closing Date under Section 4.3(b) below] then any estoppel letter
which is dated within thirty (30) days of said initially-scheduled Closing Date
shall be deemed to satisfy the requirements of this Section 4.3 concerning the
required date of estoppel letters, and Seller shall have no obligation to cause
same to be dated-down or re-executed). Buyer’s obligation to proceed to Closing
shall be conditioned upon satisfaction of the following conditions, provided
that Buyer may in its sole discretion elect to waive failure by Seller to
satisfy any particular condition:
     (a) Seller shall use good faith efforts to deliver to Buyer, on or before
the Closing Date, (i) the Required Lease Estoppel Form executed by JPMorgan with
respect to its Lease at the Fannin Building (with such non-material
modifications or disclosures as JPMorgan shall make thereto), and (ii) the
Required Lease Estoppel Form executed by JPMorgan with respect to its Lease at
the Phoenix Building (with such non-material modifications or disclosures as
JPMorgan shall make thereto) (collectively, the “Estoppel Threshold”). For
purposes of the preceding sentence, a “non-material” modification or disclosure
shall mean a modification or disclosure which is not inconsistent with any of
Seller’s representations or warranties contained in this Agreement (except to
the extent that the subject of such inconsistency has been heretofore otherwise
disclosed to Buyer in this Agreement, the Due Diligence Materials or otherwise)
and does not allege a default.
     (b) If, as of the initially-scheduled Closing Date hereunder, Buyer has not
received estoppel letters executed from JPMorgan with respect to its Leases at
each of the Fannin Building and the Phoenix Building so as to satisfy the
Estoppel Threshold, Seller may in its sole discretion elect, by written notice
thereof delivered to Buyer on or before

9



--------------------------------------------------------------------------------



 



said initially-scheduled Closing Date, to extend the initially-scheduled Closing
Date to a date certain which is not later than May 18, 2007 in order for Seller
to continue to attempt to satisfy the Estoppel Threshold.
If, on or before the Closing Date (as same may be extended as described above),
Seller is unable to obtain and deliver sufficient tenant estoppel letters to
satisfy the Estoppel Threshold, then Seller will not be in default by reason
thereof, but Buyer shall, by notice given to Seller before the Closing, elect,
as its sole recourse therefor, either (i) to waive said conditions and proceed
with the Closing, accepting the Property subject thereto, or (ii) to terminate
this Agreement, in which event the Earnest Money Deposit shall be returned to
Buyer, subject to the disbursement and payment release conditions set forth in
Section 3.1, and the parties shall have no further liability or obligations to
each other hereunder (other than those liabilities and obligations that
expressly survive a termination of this Agreement). Buyer’s failure to elect
either (i) or (ii) above, in writing to Seller, on or before the Closing Date
(as same may be extended as aforesaid) shall be deemed an election of option
(i) set forth in this Section 4.3.
     4.4 Fannin Ground Lessor and Phoenix Estoppels. Promptly following the
Contract Date, Seller shall deliver an estoppel letter to each of the landlords
under the Fannin Ground Lease and the Phoenix Tunnel Lease conforming with the
estoppel requirements, if any, under each such lease (in each such instance, the
“Required Ground Lease Estoppel Form”). Promptly after receipt from each said
landlord, Seller shall deliver such landlord’s estoppel letter to Buyer. All
estoppel letters shall be dated not earlier than thirty (30) days prior to the
Closing Date (provided, however, that if the initially-scheduled Closing Date
set forth in this Agreement is extended for any reason [other than a Seller
default hereunder, a casualty or a condemnation or pursuant to Seller’s right to
extend the Closing Date under Section 4.3(b) above] then any estoppel letter
which is dated within thirty (30) days of said initially-scheduled Closing Date
shall be deemed to satisfy the requirements of this Section 4.4 concerning the
required date of estoppel letters, and Seller shall have no obligation to cause
same to be dated-down or re-executed). Buyer’s obligation to proceed to Closing
shall be conditioned upon satisfaction of the following conditions, provided
that Buyer may in its sole discretion elect to waive failure by Seller to
satisfy any particular condition:
     (a) Seller shall use good faith efforts to deliver to Buyer, on or before
the Closing Date, the Required Ground Lease Estoppel Form executed by the
landlords under each of the Fannin Ground Lease and the Phoenix Tunnel Lease
(each with such non-material modifications or disclosures as the applicable
landlord shall make thereto) (collectively, the “Ground Lessor Estoppel
Threshold”). For purposes of the preceding sentence, a “non-material”
modification or disclosure shall mean a modification or disclosure which is not
inconsistent with any of Seller’s representations or warranties contained in
this Agreement (except to the extent such inconsistency has been heretofore
otherwise disclosed to Buyer in this Agreement, the Due Diligence Materials or
otherwise) and does not allege a default.
     (b) If Buyer has not received estoppel letters executed from each of the
landlords under the Fannin Ground Lease and the Phoenix Tunnel Lease so as to
satisfy the Estoppel Threshold, Seller may at its election in its sole
discretion substitute for any unsigned landlord estoppel letters required to
satisfy the Estoppel Threshold, an estoppel

10



--------------------------------------------------------------------------------



 



certificate in the form attached hereto as Exhibit D-1 (the “Seller Ground
Lessor Estoppel Certificate”), completed, executed and delivered by Seller,
whereby Seller certifies the accuracy, to Seller’s knowledge (as defined below),
of the information contained in the estoppel letters as submitted to such
landlords, which certification shall survive the Closing for a period of six
(6) months; provided, however, that Seller’s certifications under the Seller
Ground Lessor Estoppel Certificate shall in no event be deemed to be a
certification with respect to matters relating to the physical or environmental
condition of the Property. In the event that, following the Closing Date, Seller
or Buyer obtains the Required Ground Lease Estoppel Form with respect to the
Fannin Ground Lease or the Phoenix Tunnel Lease for which Seller delivered a
Seller Ground Lessor Estoppel Certificate, then to the extent that such Required
Ground Lease Estoppel Form discloses matters which are consistent with those
matters set forth in the applicable Seller Ground Lessor Estoppel Certificate,
Seller will be automatically released from any liability or obligation under the
Seller Ground Lessor Estoppel Certificate with respect to said disclosed
consistent matters.
If Seller is unable to obtain and deliver sufficient landlord estoppel letters
(and/or in Seller’s sole discretion, Seller Ground Lease Estoppel Certificates)
to satisfy the Ground Lessor Estoppel Threshold, then Seller will not be in
default by reason thereof, but Buyer shall, by notice given to Seller before the
Closing, elect, as its sole recourse therefor, either (i) to waive said
conditions and proceed with the Closing, accepting the Property subject thereto,
or (ii) to terminate this Agreement, in which event the Earnest Money Deposit
shall be returned to Buyer, subject to the disbursement and payment release
conditions set forth in Section 3.1, and the parties shall have no further
liability or obligations to each other hereunder (other than those liabilities
and obligations that expressly survive a termination of this Agreement). Buyer’s
failure to elect either (i) or (ii) above, in writing to Seller, on or before
the Closing Date shall be deemed an election of option (i) set forth in this
Section 4.4.
ARTICLE 5
DUE DILIGENCE
     5.1 Due Diligence Materials. The parties hereby acknowledge that Seller has
heretofore furnished to Buyer (or made available to Buyer), copies of the Due
Diligence Materials, to the extent in the possession of Seller or its
affiliates. Seller makes no representation or warranty concerning the accuracy
or completeness of any of the Due Diligence Materials.
     5.2 Inspection. Buyer hereby acknowledges that Buyer, its officers, agents
and employees (collectively, “Buyer’s Representatives”) have heretofore had
access to, entry upon and the opportunity to examine, inspect, measure and test
the Real Property (herein collectively, the “Inspections”) including, without
limitation, the opportunity to perform invasive testing of the Real Property, a
Phase I environmental site assessment of the Property (the “Phase I Study”) and
an engineer’s structural report respecting the Improvements (the “Structural
Report”). The costs of conducting and obtaining any such Phase I Study and the
Structural Report or of otherwise performing any other Inspections shall be the
responsibility of Buyer. From and after the Contract Date through the Closing
(or earlier termination of this Agreement), Buyer’s

11



--------------------------------------------------------------------------------



 



Representatives may perform additional Inspections in accordance with the
provisions of this Agreement, provided, however, that said access by Buyer’s
Representatives to perform said Inspections shall be subject in all respects to
Seller’s and the tenants’ rights under the Leases at the Real Property. Further,
any such entry by Buyer’s Representatives shall be in compliance with all
permits, codes, regulations, rules, laws, statutes and other requirements of any
governmental body, agency or authority having jurisdiction over the Property, as
well as the requirements of any Leases, ground leases and any private covenants,
restrictions and easements of record. Any invasive testing of the Real Property
(including the scope thereof and the identity of the Buyer’s Representatives
performing such testing) shall require Seller’s consent, which consent may be
withheld in Seller’s sole discretion (subject in all respects, however, to the
rights of the tenants under the Leases at the Real Property to permit or consent
to same). Buyer shall promptly deliver to Seller a copy of any written report or
study relating to the Property prepared for Buyer by any third party consultant
or other third party Buyer Representative. Any entry upon the Land or
Improvements by Buyer or Buyer’s Representatives for the purpose of conducting
such Inspections shall be upon not less than twenty-four (24) hours prior notice
to Seller prior to any entry upon the Land or Improvements for the purpose of
conducting such Inspections, and shall be subject, in any event, to prior
scheduling and coordination with Seller. At Seller’s election, a representative
of Seller shall be present during any entry by Buyer or Buyer’s Representatives
upon the Land or Improvements to conduct the Inspections. Buyer shall not cause
or permit any mechanic’s liens, materialmen’s liens or other liens to be filed
against the Property as a result of the Inspections. Buyer shall furnish Seller
with evidence of commercial general liability insurance having coverage limits
of at least Two Million and 00/100 US Dollars ($2,000,000), together with such
other insurance as Seller may reasonably require Buyer to carry against
liabilities which may arise in connection with the Inspections. All Inspections
shall be performed in a manner that will not disturb the ongoing operations at
the Real Property, nor cause any damage, loss, disturbance to business, cost or
expense to, or claims against, Seller or the Property. Prior to Closing (or
earlier termination of this Agreement), Buyer shall not approach, contact or
involve itself in any discussions or negotiations with any tenant of the Real
Property under any Lease or with any other occupant of the Real Property,
without Seller’s prior written consent (which may be withheld in Seller’s sole
discretion) and without Seller or its representative being present thereat.
Buyer shall in no event (i) request or initiate any inspections of the Property
by any governmental or quasi-governmental entities or agencies (provided,
however, that the foregoing shall not prohibit Buyer from seeking from
applicable governmental or quasi-governmental entities or agencies customary
zoning compliance letters), and (ii) involve itself in any discussions with
governmental or quasi-governmental entities concerning the Property without
Seller being present at such discussions and pre-approving (in its sole
discretion) the scope and content of such discussions. Buyer shall promptly
repair and restore any damage to the Property caused by the prior or any
subsequent entry upon the Land or Improvements by Buyer or the other Buyer’s
Representatives. Buyer shall indemnify, defend and hold harmless Seller and
Seller’s officers, directors, shareholders, partners, members, managers,
tenants, agents and employees (collectively, the “Seller Indemnified Parties”),
from and against any and all actions, losses, costs, damages, claims,
liabilities, and expenses (including litigation expenses and court costs and
reasonable attorney’s fees) brought, sought or incurred by or against any of the
Seller Indemnified Parties resulting from, arising out of, or in any way
relating to, entry upon the Land or Improvements by Buyer or any of the other
Buyer’s Representatives or otherwise in any way related to the Inspections,
whether conducted prior to,

12



--------------------------------------------------------------------------------



 



as of or subsequent to the Contract Date, or any violation of the provisions of
this Section 5.2. The foregoing indemnification and repair and restoration
obligations (herein collectively referred to as “Buyer’s Indemnity”) shall
expressly survive the Closing or any earlier termination of this Agreement.
     5.3 Due Diligence. Buyer hereby acknowledges that (i) it has heretofore had
ample opportunity to review and analyze the Due Diligence Materials, the Title
Commitment, the Survey, any Updated Survey, the results of the Inspections and
all other matters respecting the Property, and (ii) any future Inspections Buyer
may conduct are solely being permitted as an accommodation to Buyer and the
results of same shall in no event be deemed to grant Buyer any further
contingency under this Agreement or serve as the basis for any right of Buyer to
terminate this Agreement. Buyer hereby acknowledges that it is satisfied with
all matters described above in this Section 5.3 and all other matters respecting
the Property and the transaction contemplated by this Agreement generally, and
that, except as otherwise expressly stated in this Agreement, Buyer shall have
no right to terminate this Agreement. The parties shall proceed to close the
transaction contemplated by this Agreement as provided herein, and the Earnest
Money Deposit shall be deemed non-refundable (except as otherwise expressly
provided herein).
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     6.1 Representation and Warranties of Seller. To induce Buyer to execute,
deliver and perform this Agreement, Seller hereby represents and warrants to
Buyer the following on and as of the Contract Date:
     (a) Authority. BREOF Fannin is a duly organized and validly existing
limited partnership in good standing under the laws of the State of Delaware,
and BREOF Phoenix is a duly organized and validly existing limited liability
company in good standing under the laws of the state of Delaware. Seller has
full capacity, right, power and authority to execute, deliver and perform this
Agreement and all documents to be executed by Seller pursuant hereto, and all
required action and approvals therefor have been duly taken and obtained. The
individuals signing this Agreement and all other documents executed or to be
executed pursuant hereto on behalf of Seller are and shall be duly authorized to
sign the same on Seller’s behalf and to bind Seller thereto. This Agreement and
all documents to be executed pursuant hereto by Seller are and shall be binding
upon and enforceable against Seller in accordance with their respective terms.
     (b) Contracts. Attached as Exhibit E to this Agreement and incorporated
herein by this reference is a true, correct and complete schedule in all
material respects of all currently existing Contracts of which Seller has
knowledge. Except as may be disclosed in the Due Diligence Materials or other
documents delivered or made available to Buyer, Seller has not received any
currently effective notice in writing of any uncured material breach or default
under any of the Contracts, the existence of which would have a material adverse
effect on the operation or value of the Property. True, correct and complete
copies of all currently existing Contracts (including, without limitation, all

13



--------------------------------------------------------------------------------



 



amendments, modifications and agreements pertaining thereto) have been made
available to Buyer, as and to the extent same are in the possession of Seller
and its affiliates.
     (c) Fannin Ground Lease, Phoenix Tunnel Lease and Phoenix Tunnel Sublease.
Except as may be disclosed in the Due Diligence Materials or other documents
delivered or made available to Buyer, Seller has not received any currently
effective notice in writing of any uncured material breach or default under the
Fannin Ground Lease, the Phoenix Tunnel Lease or the Phoenix Tunnel Sublease
which would have a material adverse effect on the operation or value of the
Property. True, correct and complete copies of the Fannin Ground Lease, the
Phoenix Tunnel Lease and the Phoenix Tunnel Sublease (including, without
limitation, all amendments, modifications and agreements pertaining thereto)
have been made available to Buyer, as and to the extent same are in the
possession of Seller and its affiliates.
     (d) Licenses and Permits and Warranties. Seller has heretofore delivered to
Buyer (or made available to Buyer as part of the Due Diligence Materials) all
currently existing Licenses and Permits and Warranties which are currently in
Seller’s possession. Except as disclosed in the Due Diligence Materials, Seller
has not received any currently effective notice in writing of any uncured
material breach or default under any of the Licenses and Permits or the
Warranties, the existence of which would have a material adverse effect on the
operation or value of the Property.
     (e) Violations of Laws. Except as disclosed in Exhibit F, Seller has not
received any currently effective notice in writing from any applicable
governmental authority of any violation of any Legal Requirements pertaining to
the Property which has not been entirely corrected.
     (f) Litigation. Except as set forth on Exhibit G to this Agreement and
incorporated herein by this reference, there is no pending litigation or other
proceeding against Seller or, to Seller’s knowledge, related to the Property
(including without limitation any condemnation action), other than claims which
are fully covered by insurance.
     (g) Condemnation. To Seller’s knowledge, except as may be set forth in the
Due Diligence Materials, Seller has not received any written notice from any
governmental or quasi-governmental authority regarding an existing or pending
condemnation of any part of the Real Property.
     (h) No Conflict or Violation. Neither the execution, delivery or
performance of this Agreement by Seller, nor the consummation of the
transactions contemplated hereby will (a) violate or conflict with any provision
of the organizational documents of Seller, or (b) violate any order, judgment,
injunction, award or decree of any court or arbitration body, by or to which
Seller or the Property are or may be bound or subject.
     (i) Bankruptcy. No voluntary, and to Seller’s knowledge no involuntary,
attachments, execution proceedings, assignments for the benefit of creditors,
insolvency,

14



--------------------------------------------------------------------------------



 



bankruptcy, reorganization or other insolvency related proceedings are pending
against Seller.
     (j) FIRPTA Representation. Seller is not a “foreign person” within the
meaning of Section 1445 of the Code (as defined below).
     (k) Leases. Attached as Exhibit H-1 to this Agreement is a true, correct
and complete description in all material respects of those Leases between
Seller, as landlord, and JPMorgan, as tenant (collectively, the “JPMorgan
Leases”). True, correct and complete copies of said JPMorgan Leases (including,
without limitation, all amendments, modifications and agreements pertaining
thereto) have been made available to Buyer, as and to the extent same are in the
possession of Seller and its affiliates. To Seller’s knowledge, attached as
Exhibit H-2 attached hereto is a complete list in all material respects of all
other Leases at the Property.
     (l) Leasing/Brokerage Commissions. To Seller’s knowledge, Seller is not
liable or responsible for any leasing or brokerage commissions in connection
with the JPMorgan Leases.
     (m) Employees. Seller has not employed any persons in connection with the
management, operation or maintenance of the Property.
     6.2 Limitations. Seller’s liability for breaches of the representations and
warranties contained in this Agreement and for other matters shall be limited as
follows:
     (a) Generally. All representations and warranties of Seller set forth in
Section 6.1 above, as well as Buyer’s right to enforce its remedies hereunder
for any breach of the same, shall survive the Closing for six (6) months (i.e.,
meaning that Buyer must give notice in writing to Seller of such claim, in
reasonable detail, prior to the expiration of said 6-month period and commence a
claim therefor in a court of competent jurisdiction within thirty (30) days
thereafter). In the event that Buyer has knowledge, through its due diligence
investigations or otherwise, that any of the representations or warranties made
by Seller under this Agreement were not true or correct when made, and if Buyer
nevertheless closes the transaction contemplated by this Agreement, then Buyer
shall be deemed to have waived any such representation and warranty and shall
have no further claim against Seller with respect thereto. Further, Buyer shall
have no recourse against Seller to enforce or seek damages (i.e., in each case,
whether under Section 8.1(c) below, Section 12.2 below or otherwise) for any
breach of representations and warranties unless the total damage resulting from
such breaches, in the aggregate (i.e., irrespective of whether Buyer had
knowledge of same before or after Closing), exceeds Two Million and 00/100 US
Dollars ($2,000,000.00) (provided that once such threshold amount has been
reached, Buyer shall be entitled to recourse against Seller for the dollar value
of all aggregate claims, above said threshold amount), subject in any event to
the other terms, conditions and limitations set forth in this Agreement.
     (b) Seller’s Knowledge. As used herein, the phrase “to Seller’s knowledge”
and words of similar import shall mean the actual, current knowledge as of the
Contract

15



--------------------------------------------------------------------------------



 



Date of Steven H. Ganeless, being the President of BREOF BNK LLC, a Delaware
limited liability company, which entity is the sole member of BREOF Phoenix and
the sole member of the general partner of BREOF Fannin.
     (c) Buyer’s Knowledge. For purposes hereof, Buyer’s “knowledge” or “actual
knowledge” shall be deemed to be the actual knowledge of each of Clifford E. Lai
(“Lai”) (i.e., being the President and Chief Executive Officer of Crystal River
Capital, Inc. (“Crystal”), which is the parent company of Buyer), Robin Baker
(“Baker”) (i.e., being an employee of Hyperion Brookfield Asset Management, Inc.
(“Hyperion”), which is the parent company of the external manager of Crystal,
which in turn is the parent company of Buyer) and Ann Smith (“Smith”) (i.e.,
also being an employee of Hyperion), in each instance after inquiry of those
employees and consultants of Buyer, Hyperion and Crystal that have conducted the
due diligence investigation on behalf of Buyer, provided that each of Lai, Baker
and Smith shall also be deemed to have actual knowledge of all matters disclosed
by the Due Diligence Materials and any other documentation of Seller which was
delivered to, or make available for review by, Buyer, Hyperion or Crystal.
     (d) Aggregate Liability. Except for Seller’s obligations under Article 13
and Seller’s reproration obligations under Article 10 and Seller’s obligations
under any Seller Ground Lessor Estoppel Certificate and without limiting Buyer’s
specific performance remedy under Section 12.2, Seller’s aggregate liability to
Buyer under this Agreement and under any of the other provisions contained in
the documents being delivered pursuant to Section 11.2 hereof (other than any
Seller Ground Lessor Estoppel Certificate) shall in no event exceed Four Million
and 00/100 US Dollars ($4,000,000.00).
     (e) No Liability for Consequential or Punitive Damages. Seller shall in no
event be liable to Buyer under this Agreement and under any of the documents
being delivered pursuant to Section 11.2 hereof for consequential, special or
punitive damages.
     6.3 Representations and Warranties of Buyer. To induce Seller to execute,
deliver and perform this Agreement, Buyer hereby represents and warrants to
Seller the following on and as of the Contract Date:
     (a) Authority. Buyer is a duly organized and validly existing limited
liability company in good standing under the laws of the State of Delaware.
Buyer has full capacity, right, power and authority to execute, deliver and
perform this Agreement and all documents to be executed by Buyer pursuant
hereto, and all required action and approvals therefor have been duly taken and
obtained. The individuals signing this Agreement and all other documents
executed or to be executed pursuant hereto on behalf of Buyer are and shall be
duly authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.
This Agreement and all documents to be executed pursuant hereto by Buyer are and
shall be binding upon and enforceable against Buyer in accordance with their
respective terms.

16



--------------------------------------------------------------------------------



 



     (b) No Conflict or Violation. Neither the execution, delivery or
performance by Buyer of this Agreement, nor the consummation of the transaction
contemplated hereby will: (a) violate or conflict with any provision of Buyer’s
organizational documents; or (b) violate any order, judgment, injunction, award
or decree of any court or arbitration body, or any other body, by or to which
Buyer is or may be bound or subject.
     (c) Approvals. No approval or consent of any governmental, administrative
or regulatory body or any other person or entity is required for the execution,
delivery or performance by Buyer of this Agreement, or any related documents or
instruments, to which Buyer is a party.
     (d) Bankruptcy. No voluntary, and to Buyer’s knowledge no involuntary,
attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other insolvency-related proceedings
are pending against Buyer.
     All representations and warranties of Buyer set forth in this Section 6.3
as well as Seller’s right to enforce its remedies hereunder for any breach of
the same, shall survive the Closing for a period of six (6) months (i.e.,
meaning that Seller must give notice in writing to Buyer of such claim, in
reasonable detail, prior to the expiration of said 6-month period and commence a
claim therefor in a court of competent jurisdiction within thirty (30) days
thereafter).
     6.4 AS-IS. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 6.1 ABOVE AND IN SECTION 13.1 BELOW, BUYER ACKNOWLEDGES THAT IT IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER BY SELLER OR ANY AGENT
OR EMPLOYEE THEREOF REGARDING THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ITS
PHYSICAL CONDITION, ITS SUITABILITY FOR ANY PARTICULAR PURPOSE, ITS COMPLIANCE
WITH LAWS [INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS, OR THE ABSENCE OF
HAZARDOUS SUBSTANCES THEREUPON]), AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL
SUCH REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, EXCEPT FOR ANY LIMITED
WARRANTIES CONTAINED IN SECTION 6.1 ABOVE AND IN SECTION 13.1 BELOW. EXCEPT FOR
THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 6.1 ABOVE, BUYER SHALL
ACCEPT THE PROPERTY IN ITS “AS IS”, “WHERE IS”, “WITH ALL FAULTS” CONDITION, AND
SELLER HEREBY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, EXPRESS OR IMPLIED.
     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER MAKES NO
REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF ANY
MATERIALS, DATA OR OTHER INFORMATION DELIVERED OR MADE AVAILABLE BY SELLER TO
BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, THE DUE DILIGENCE MATERIALS).

17



--------------------------------------------------------------------------------



 



     BUYER ACKNOWLEDGES THAT IT IS A SOPHISTICATED REAL ESTATE BUYER WHO HAS
HERETOFORE HAD OPEN ACCESS TO, AND SUFFICIENT TIME TO REVIEW, ALL INFORMATION,
DOCUMENTS, AGREEMENTS, STUDIES AND TESTS RELATING TO THE PROPERTY THAT BUYER
DEEMED NECESSARY TO REVIEW IN ITS SOLE DISCRETION, AND HAS CONDUCTED A COMPLETE
AND THOROUGH INSPECTION, ANALYSIS AND EVALUATION OF THE PROPERTY, INCLUDING BUT
NOT LIMITED TO ENVIRONMENTAL TESTING. BUYER HEREBY RELEASES SELLER, ITS
CONSTITUENT OWNERS, AND THEIR RESPECTIVE AGENTS AND EMPLOYEES, FROM ANY AND ALL
LIABILITY, RESPONSIBILITY, CLAIMS, DAMAGES, LOSSES AND EXPENSES ARISING OUT OF
OR RELATED TO THE CONDITION OF THE PROPERTY OR ITS SUITABILITY FOR ANY PURPOSE,
EXCEPT FOR ANY LIABILITY OF SELLER EXPRESSLY SET FORTH HEREIN.
     BUYER HAS UNDERTAKEN SUCH INVESTIGATION AS BUYER DEEMED NECESSARY TO MAKE
BUYER FULLY AWARE OF THE CONDITION OF THE PROPERTY AS WELL AS ALL FACTS,
CIRCUMSTANCES AND INFORMATION WHICH MAY AFFECT THE USE AND OPERATION OF THE
PROPERTY, AND BUYER COVENANTS AND WARRANTS TO SELLER THAT BUYER HAS RELIED AND
SHALL RELY, EXCEPT TO THE EXTENT OF SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 6.1 ABOVE AND IN SECTION 13.1 BELOW, SOLELY ON BUYER’S OWN
DUE DILIGENCE INVESTIGATION IN DETERMINING TO PURCHASE THE PROPERTY. THE
PROVISIONS OF THIS SECTION 6.4 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION
OF THIS AGREEMENT AND SHALL BE INCORPORATED INTO THE CLOSING DOCUMENTS TO BE
DELIVERED AT CLOSING.
     6.5 Release. Without limiting the provisions of Section 6.4 above, as a
continuing obligation surviving the Closing and the transfer and conveyance of
the Property hereunder, Buyer hereby acknowledges and agrees that, effective
upon Closing, Buyer shall be deemed to have covenanted and agreed to (i) release
Seller and Seller’s “Releasees” (as hereinafter defined) from and against any
and all loss, damage, claim, costs and expense (including, without limitation,
actual attorneys’ fees, charges and costs) and any other liability whatsoever,
whether foreseen or unforeseen, arising out of or relating to the physical
condition of the Property or any portion thereof (including, without limitation,
the environmental condition of the Property), regardless of whether such
condition arose or came into existence before, on or after the Closing Date; and
(ii) defend, indemnify and hold harmless Seller and Seller’s Releasees from and
against any and all loss, damage, claim, costs and expense (including, without
limitation, actual attorneys’ fees, charges and costs) and any other liability
whatsoever, whether foreseen or unforeseen, arising out of or relating to the
physical condition of the Property or any portion thereof (including, without
limitation, the environmental condition of the Property), but only to the extent
such condition arose or came into existence (x) prior to the date Seller
acquired title to the Property, or (y) from and after the Closing Date
hereunder. Seller’s “Releasees” shall mean Seller, its members, and their
respective successors and assigns (including, without limitation, an
accommodation party substituted as Seller for purposes of effecting a like-kind
exchange), officers, directors, managers, agents, employees, attorneys,
shareholders, and the parents, subsidiaries and affiliated companies of same.
Without limiting the foregoing, from and after the execution of this Agreement,
the provisions of this Section 6.5 shall continue to be effective with

18



--------------------------------------------------------------------------------



 



respect to each Seller’s Releasee irrespective of whether thereafter such
Releasee assigns or has purported to assign or otherwise dispose of its interest
or any portion of its interest, under this Agreement or in the Property.
ARTICLE 7
SELLER’S COVENANTS; JP SUBLEASE LETTER AGREEMENT
     7.1 Covenants. Seller covenants and agrees to the following:
     (a) Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by Legal Requirements, and without limiting any rights
tenants may have under their Leases, from and after the Contract Date to the
Closing Date, Seller shall not further encumber title to the Property in any
consensual manner without the written consent of Buyer (which consent shall not
be unreasonably withheld).
     (b) Contracts. Except as otherwise specifically contemplated in this
Agreement, and without limiting any rights tenants may have under their Leases,
Seller agrees not to enter into any contracts or agreements (other than Leases,
which shall be governed by Section 7.1(d) below, and other than the “JP Sublease
Letter Agreement” [defined below], which shall be governed by Section 7.2 below)
after the date hereof, except those which are cancelable on thirty (30) days’
notice or less and without a termination payment or penalty, to which the Buyer
or the Property may be or may become subject without the express written
approval of Buyer (not to be unreasonably withheld).
     (c) Maintenance. From the Contract Date to the Closing Date, Seller shall,
at its sole cost and expense, maintain or cause to be maintained the Property
consistent with Seller’s current practices, and Seller shall keep and perform or
cause to be performed all obligations of Seller under the Fannin Ground Lease,
the Phoenix Tunnel Lease, the Phoenix Tunnel Sublease, the JPMorgan Leases and
any other Leases entered into in accordance with the provisions of
Section 7.1(d) below, the Contracts, the Licenses and Permits and the
Warranties; provided that nothing in this Agreement shall require Seller to make
any capital improvements or replacements to the Property following the Contract
Date, except to the extent required to do so by applicable Legal Requirements.
Notwithstanding the foregoing, to the extent that any of the aforesaid
maintenance obligations or obligations pertaining to capital improvements or
replacements required by Legal Requirements are a tenant’s obligation under its
Lease, then Seller’s sole obligation hereunder shall be to use reasonable
efforts to enforce the applicable Lease in order to satisfy the aforesaid
obligations described in this subsection (c).
     (d) Leasing.
     (i) During the pendency of this Agreement, Seller will deliver to Buyer
notice (a “Proposed Lease Transaction Notice”) of any new Leases or any
renewals, expansions, or modifications of existing Leases or any express waiver
of material obligations of JPMorgan under the JPMorgan Leases to which

19



--------------------------------------------------------------------------------



 



Seller is contemplating entering into or granting (a “Proposed Lease
Transaction”), which Proposed Lease Transaction Notice shall conspicuously state
thereon that failure of Buyer to deliver written notice of disapproval within
five (5) business days thereafter shall be deemed to be Buyer’s approval of the
applicable Proposed Lease Transaction. Seller’s Proposed Lease Transaction
Notice will include a description of all Tenant Inducement Costs relating to the
Proposed Lease Transaction.
     (ii) Seller shall not enter into any Proposed Lease Transaction without
Buyer’s approval, not to be unreasonably withheld, conditioned or delayed. Buyer
agrees that it will promptly review any Proposed Lease Transaction within five
(5) business days after receipt of the Proposed Lease Transaction Notice from
Seller. A failure to provide written notice of disapproval within such five
(5) business day period will be deemed to constitute approval by Buyer for all
purposes, including, without limitation, approval of the Tenant Inducement
Costs, all of which shall be the responsibility of Buyer.
     (iii) The provisions of Section 7.1(d)(i) and (ii) above shall in no event
relate to the JP Sublease Letter Agreement described below.
     (e) Insurance. From the Contract Date to the Closing Date, Seller shall, at
its sole cost and expense, maintain in full force and effect any casualty
insurance policies which Seller (but not any tenant) currently carries with
respect to the Property, and, in the event that Seller currently carries any
such casualty insurance policies then to the extent that Seller seeks to renew
same or change policies, any replacement policy shall provide substantially
similar coverage (subject to customary exceptions at the time of renewal or
replacement including, without limitation, terrorism exclusions, war (declared
or undeclared) exclusions and the like). Upon request, Seller shall deliver to
Buyer reasonable evidence of any of said renewal or replacement policies.
     7.2 JP Sublease Letter Agreement. Seller and Buyer hereby acknowledge that,
in addition to the JPMorgan Leases (defined above), there exist certain other
Leases at each of the Fannin Building and the Phoenix Building which, according
to the JPMorgan Leases, are the responsibility of JPMorgan by virtue of the fact
that JPMorgan entered into such other Leases, as landlord, prior to the
effective dates of the JPMorgan Leases (such other Leases are sometimes referred
to herein as the “Other Leases”). To Seller’s knowledge, the only Other Leases
in effect are those described on Exhibit H-2 to this Agreement. In connection
with the foregoing, the parties hereby acknowledge that Seller is currently in
the process of negotiating a letter agreement (the “JP Sublease Letter
Agreement”) with JPMorgan memorializing the understanding of JPMorgan and Seller
with respect to their respective obligations relating to the Other Leases; a
copy of the most recent version of the JP Sublease Letter Agreement currently
being negotiated is attached hereto as Exhibit P. Seller hereby agrees to use
good faith, diligent efforts to cause the JP Sublease Letter Agreement to be
finalized and executed by the parties thereto prior to Closing, in such form and
substance as is acceptable to Seller in its sole discretion. Without limiting
the foregoing, Buyer hereby acknowledges and agrees that Seller’s ability to so
cause the JP Sublease Letter Agreement to be finalized and executed is not a
condition to Buyer’s obligation to consummate the transaction contemplated by
this Agreement

20



--------------------------------------------------------------------------------



 



and, accordingly, in the event that, despite Seller’s good faith, diligent
efforts, the JP Sublease Letter Agreement is not so finalized and executed
either before or after Closing then same shall not constitute a default by
Seller hereunder or entitle Buyer to terminate this Agreement. Without limiting
the foregoing provisions of this Section 7.2, Seller hereby agrees to indemnify,
defend and hold Buyer harmless from and against any and all claims brought by
JPMorgan against Buyer on account of security deposit and rental amounts that
may have been, prior to Closing, delivered to, or collected by, Seller under the
Other Leases.
ARTICLE 8
CONDITIONS PRECEDENT
     8.1 Conditions Precedent to the Obligations of Buyer. Buyer’s obligation to
acquire the Property pursuant to this Agreement shall be subject to the
satisfaction, prior to the Closing Date, of all of the following conditions
precedent, each of which may be waived by Buyer in its sole discretion:
     (a) Seller shall have performed, in all material respects, all of its
covenants and obligations under this Agreement;
     (b) Seller shall have timely executed and delivered to Escrowee all of the
items referred to in Section 11.2 hereof; and
     (c) All of Seller’s representations and warranties set forth in Section 6.1
of this Agreement shall be true and correct in “all material respects” (as
defined below) as of the Closing Date (provided that if Seller’s representations
and warranties are not so true and correct in all material respects, Seller
shall have five (5) days after written notice thereof from Buyer to [at its
election] take curative action such that the representations and warranties at
issue are then true and correct in all material respects); provided, however,
that (i) if Buyer has knowledge (as defined in Section 6.2(c)) on or before the
Contract Date of matters which, if known to Seller or if notice had been
received by Seller with respect thereto, would make a representation or warranty
of Seller untrue, then Seller shall not be deemed in breach of any
representation or warranty with respect to such matter and Seller shall not be
obligated to confirm same in its certificate delivered under Section 11.2(t)
below, and such matter shall not give rise to any further condition to Buyer’s
obligations under this Section 8.1; and (ii) if, due to a change of facts or
circumstances, a representation or warranty by Seller that was true and accurate
when made on the Contract Date, becomes untrue or inaccurate as of the Closing
Date, then (x) to the extent such change was not the result of a default of any
of Seller’s covenants under this Agreement, such change shall not constitute a
default by Seller under this Agreement or a breach of Seller’s representations
or warranties hereunder and Seller shall not be obligated to confirm same in its
certificate delivered under Section 11.2(t) below, and (y) if (and only if) such
change of facts or circumstances results in Seller’s representations and
warranties contained in this Agreement no longer being true and correct in “all
material respects” and if Seller has not taken the curative action described
above in this subsection (c) within the five (5) day period provided therefor,
then so long as such change was not caused by Buyer’s default hereunder, Buyer
shall have such

21



--------------------------------------------------------------------------------



 



rights (as its sole recourse therefor) as described in the last sentence of this
Section 8.1. For purposes of this Section 8.1(c), the term “all material
respects” shall mean that any inaccuracy in such matter at issue (together with
all other breaches of representations and warranties set forth in this
Agreement, if any) will have an adverse monetary effect on the Property which
exceeds Two Million and 00/100 Dollars ($2,000,000.00).
If any of the conditions to Buyer’s obligations to acquire the Property under
this Section 8.1 have not been satisfied within the time periods and in
accordance with the terms set forth herein, then Buyer shall have the right, as
its sole recourse, to terminate this Agreement by written notice to Seller
delivered on or before the Closing Date, in which event the Earnest Money
Deposit shall be returned to Buyer, subject to the disbursement and payment
release conditions set forth in Section 3.1, all obligations of the parties
hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly provided herein) and this Agreement
shall thereafter be of no further force and effect, unless such failure of
condition constitutes a default on the part of Seller under any other provision
of this Agreement, in which case the terms of Section 12.2 shall also apply.
     8.2 Conditions Precedent to the Obligations of Seller. Seller’s obligation
to sell, convey, assign, transfer and deliver the Property to Buyer pursuant to
this Agreement shall be subject to the satisfaction, prior to the Closing Date,
of all of the following conditions precedent, each of which may be waived by
Seller in its sole discretion:
     (a) Buyer shall have performed, in all material respects, all of its
covenants and obligations under this Agreement;
     (b) Buyer shall have tendered the Purchase Price to Escrowee pursuant to
the provisions of this Agreement;
     (c) Buyer shall have timely executed and delivered to Escrowee all of the
items referred to in Section 11.3 hereof; and
     (d) All of Buyer’s representations and warranties contained in Section 6.3
of this Agreement shall be true and correct as of the Closing Date.
If any of the conditions to Seller’s obligations to sell the Property under this
Section 8.2 have not been satisfied within the time periods and in accordance
with the terms set forth herein, then Seller shall have the right, as its sole
recourse, to terminate this Agreement by written notice to Buyer, in which event
the Earnest Money Deposit shall be paid to Seller, all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly set forth herein) and this Agreement
shall thereafter be of no further force and effect, unless such failure of
condition constitutes a default on the part of Buyer under any other provision
of this Agreement, in which case the terms of Section 12.1 shall also apply.

22



--------------------------------------------------------------------------------



 



ARTICLE 9
DESTRUCTION, DAMAGE OR CONDEMNATION
     9.1 Destruction or Damage. If, subsequent to the Contract Date and on or
before the Closing Date, all or any material portion of the Real Property shall
be destroyed or damaged by one or more incidents of fire or other casualty,
Seller shall immediately give Buyer notice of such occurrence, and Buyer shall
on or before the earlier to occur of (i) fifteen (15) days after receipt of such
notice and (ii) the then scheduled Closing Date, elect by written notice to
Seller to (a) terminate this Agreement, in which event the Earnest Money Deposit
and any interest thereon net of any investment charges shall be returned
forthwith to Buyer, subject to the disbursement and payment release conditions
set forth in Section 3.1, this Agreement shall be deemed null and void and
neither party shall have any further rights and obligations hereunder (other
than those matters which expressly survive early termination of this Agreement);
or (b) proceed to close the transaction contemplated hereby as scheduled with no
adjustment to the Purchase Price (provided, however, that Buyer shall have the
right to participate with Seller in the adjustment and settlement of any
insurance claim relating to said damage, and, to the extent the tenant(s) under
the Leases at the Real Property are not entitled to the insurance proceeds,
Seller shall, at Closing, (i) assign to Buyer all of Seller’s interest in any
then unpaid insurance proceeds claimed with respect to said loss or damage, and
(ii) pay to Buyer all insurance proceeds theretofore paid to Seller with respect
to same and not theretofore used for restoration or repair, plus any deductible
amount). Buyer’s failure to give notice within the time period specified above
shall be deemed to be Buyer’s election of option (b) above. For purposes of this
Section 9.1, damage to the Real Property shall not be deemed to be “material”
under this Section 9.1 unless the cost of restoring damage to the Real Property,
in the aggregate, exceeds Twelve Million and 00/100 US Dollars ($12,000,000.00);
provided, however, if, in the event of a certain fire or other casualty, any
Lease requires the tenant thereunder to fully repair and restore the portion of
the Real Property that is destroyed or damaged by same, and such tenant does not
terminate its Lease on account thereof, then for purposes of this Agreement said
fire or other casualty shall in no event be deemed “material” hereunder,
irrespective of whether the cost of restoring the damage to the Real Property
exceeds $12,000,000. With respect to any such damage which is not material,
Buyer shall have no right to terminate this Agreement provided that closing and
insurance adjustment procedures described in clause (b) above shall still apply.
     9.2 Condemnation. If, subsequent to the Contract Date and on or before the
Closing Date, any proceeding which shall relate to the proposed taking of any
material portion of the Real Property by condemnation or eminent domain is
instituted or commenced, Buyer shall have the right and option to terminate this
Agreement by giving Seller written notice to such effect on or before the
earlier to occur of (i) fifteen (15) days after receipt of written notification
of any such occurrence or occurrences and (ii) the then scheduled Closing Date.
Failure to give such notice within such time shall be conclusive evidence that
Buyer has waived the option to terminate by reason of the occurrence or
occurrences of which it has received notice, the parties shall proceed to close
the transaction contemplated hereby and, to the extent the tenant(s) under the
Leases at the Real Property are not entitled to the condemnation proceeds, Buyer
shall be at Closing (i) credited with any condemnation proceeds theretofore paid
to Seller with respect to the taking (and not theretofore used for restoration
or repair), and (ii) assigned all Seller’s right to any other proceeds
therefrom. Seller agrees to furnish Buyer written notification with respect to

23



--------------------------------------------------------------------------------



 



any such proceedings within five (5) business days after Seller’s receipt of any
such notification of such proceedings. Should Buyer elect to so terminate this
Agreement, the Earnest Money Deposit plus any interest thereon net of any
investment charges shall be returned forthwith to Buyer, subject to the
disbursement and payment release conditions set forth in Section 3.1, this
Agreement shall be deemed null and void and neither party shall have any further
rights and obligations hereunder (other than those matters which expressly
survive early termination of this Agreement). For purposes of this Section 9.2,
a taking of the Real Property shall not be deemed to be “material” under this
Section 9.2 unless the value of the portion of the Real Property taken exceeds,
in the aggregate, Twelve Million and 00/100 US Dollars ($12,000,000.00);
provided, however, if, in the event of a certain condemnation or eminent domain
proceeding, any Lease requires the tenant thereunder to fully repair and restore
the portion of the Real Property affected thereby and such tenant does not
terminate its Lease on account thereof, then for purposes of this Agreement,
such condemnation or eminent domain proceedings shall in no event be deemed
“material” hereunder, irrespective of whether the value of the Real Property
taken exceeds $12,000,000. With respect to any such taking which is not material
Buyer shall have no right to terminate this Agreement provided that, to the
extent the tenant(s) at the Real Property are not entitled to the condemnation
proceeds, Buyer shall still be (i) credited with any condemnation proceeds paid
to Seller (and not theretofore used for restoration or repair) and (ii) assigned
all of Seller’s right to any other proceeds therefrom.
ARTICLE 10
POSSESSION, PRORATIONS AND CLOSING COSTS
     10.1 Possession. Sole and exclusive possession of the Property shall be
delivered to Buyer on the Closing Date, subject only to the rights of tenants
and other occupants under the Leases, and the parties under any Permitted Title
Exceptions, the Contracts, the Fannin Ground Lease, the Phoenix Tunnel Lease and
the Phoenix Tunnel Sublease.
     10.2 Prorations.
     (a) The following will be apportioned with respect to the Property as of
12:01 a.m. (local time at the Property), on the day of Closing, as if Buyer were
vested with title to the Property during the entire day upon which Closing
occurs:
     (i) Current rents collected from tenants under the Leases, and rents
collected by Seller under the Phoenix Tunnel Sublease (if any), shall be
prorated for the month during which the Closing occurs (the term “rents” as used
in this Agreement includes all payments due and payable by tenants under the
Leases);
     (ii) Current bills for real estate taxes and special assessments, if any,
assessed against the Property (“Taxes”) for the calendar year of Closing shall
be prorated on a cash basis, as opposed to an accrual basis, as follows:
     (A) Buyer shall receive a credit for Taxes payable in calendar year 2007,
attributable to the period of Seller’s ownership of the Property in calendar
year 2007, as and to the extent that Seller has not yet paid the

24



--------------------------------------------------------------------------------



 



relevant bill therefor; and Seller shall receive a credit for Taxes paid by or
on behalf of Seller in calendar year 2007 to the relevant taxing authority prior
to Closing, for Taxes attributable to the period of Buyer’s ownership of the
Property in calendar year 2007;
     (B) Subject to reconciliation as provided in subparagraph (f), below,
Seller shall retain all amounts paid or payable by tenants under the Leases on
account of Taxes payable during calendar year 2007 for the period prior to
Closing, and Buyer shall be entitled to amounts paid by tenants under the Leases
on account of Taxes payable during calendar year 2007 for the period after
Closing.
Notwithstanding the foregoing provisions of this subsection (ii), to the extent
it is the responsibility of the tenants under the Leases to pay the Taxes
directly to the applicable taxing authorities, there shall be no proration
between Seller and Buyer with respect thereto.
Any refund or credit attributable to Seller’s overpayment of Taxes payable in
2007 for the period prior to Closing and for previous years (collectively, the
“Refund”) which is not the property of tenants under Leases is the property of
Seller, and Buyer shall reasonably cooperate with Seller to obtain the Refund at
Seller’s reasonable expense. Any other refund for overpayment for Taxes for any
other period belongs to Buyer.
     (b) Payments of accounts for water, sewer, electricity, telephone and all
other utilities currently in the name of Seller (or its managing agent) shall be
placed in the name of Buyer on the Closing Date and Seller shall arrange for
final meter readings and metered services to be conducted on the Closing Date.
Seller shall be responsible to pay in full all bills for such utility charges
related to any period prior to the Closing Date and Buyer shall be responsible
to pay all utility charges related to any period on and subsequent to the
Closing Date. With respect to utilities which are not metered, charges for such
service shall be prorated as of the Closing Date, based on charges for the
previous billing period, and Buyer and Seller shall receive credits or charges,
as appropriate, with such amounts to be reprorated promptly after the final
bills are issued. Seller shall cooperate with Buyer to effect the transfer of
utility accounts from Seller to Buyer. Notwithstanding the foregoing provisions
of this subsection (b), to the extent that it is the responsibility of the
tenants under the Leases to pay the aforesaid utilities directly to the
applicable utility providers, there shall be no proration between Seller and
Buyer with respect thereto.
     (c) Buyer shall be entitled to a credit against the Purchase Price for sums
that are due (or accrued) and unpaid as of the Closing Date under any Contracts
being assumed by Buyer which are not otherwise covered by the foregoing
provisions of this Section 10.2, and Seller shall be entitled to a credit to the
extent that sums have been paid under any Contract, for services to be performed
or goods to be delivered after the Closing Date.

25



--------------------------------------------------------------------------------



 



     (d) Seller shall be responsible for all Tenant Inducement Costs which are
due and payable on or before the Closing Date under or related to the Leases in
existence as of the Contract Date; Buyer shall be responsible for (and Seller
shall have no responsibility for) all Tenant Inducement Costs (i) for or related
to all new Leases (i.e., including, without limitation, any amendment to an
existing Lease) signed after the Contract Date; and/or (ii) which are due and
payable after the Closing Date for or related to the Leases in existence as of
the Contract Date.
     (e) Unpaid and delinquent rent collected by Seller and Buyer after the
Closing Date will be delivered as follows: (i) if Seller collects any unpaid or
delinquent rent for the Property, Seller will, within fifteen (15) days after
the receipt thereof, deliver to Buyer any such rent which Buyer is entitled to
hereunder relating to the date of Closing and any period thereafter, and (ii) if
Buyer collects any unpaid or delinquent rent from the Property, Buyer will,
within fifteen (15) days after the receipt thereof, deliver to Seller any such
rent which Seller is entitled to hereunder relating to the period prior to the
date of Closing. Seller and Buyer agree that all rent received by Seller or
Buyer will be applied first to rents that became due and payable after Closing,
and second, to those which were due and payable prior to Closing, in reverse
order of maturity. Buyer will make a good faith effort after Closing to collect
all unpaid and delinquent rents in the usual course of Buyer’s operation of the
Property, but Buyer will not be obligated to institute any lawsuit or other
collection procedures to collect such unpaid or delinquent rents. In the event
that there shall be any rents or other charges under any Leases which, although
relating to a period prior to Closing, do not become due and payable until after
Closing or are paid prior to Closing but are subject to adjustment after Closing
(e.g., such as year end operating and common area expense reimbursements and the
like), then any rents or charges of such type received by Buyer or its agents or
Seller or its agents subsequent to Closing will, to the extent applicable to a
period extending through the Closing, be prorated between Seller and Buyer as of
Closing and Seller’s portion thereof will be remitted promptly to Seller by
Buyer without reduction for any costs of collection or processing.
     (f) The parties shall perform a year end reconciliation of rents and
operating expense contributions and any pass-throughs as required under the
Leases for calendar year 2007 prior to February 15, 2008. If the annual
reconciliation of Tenant/occupant rents, operating expenses and pass-throughs
for the 2007 calendar year results in there being amounts due and payable by the
tenants or other occupants, Buyer will collect such amounts and pay the portion
of same for Seller’s period of ownership to Seller promptly upon Buyer’s
receipt. If such reconciliation results in there being refunds due and payable
to tenants or other occupants on account of the pass through of specifically
designated expenses incurred during Seller’s period of ownership, Seller will
pay to Buyer the amount of any such documented pass-through of expenses within
ten (10) business days of receipt of a written request therefor from Buyer,
whereupon Buyer will promptly disburse the appropriate refunds to the tenants or
other occupants. There shall be no further obligation to reprorate or reconcile
tenant pass-throughs after February 15, 2008 (the “Final Payment Date”).

26



--------------------------------------------------------------------------------



 



     (g) Notwithstanding anything to the contrary contained in this Agreement,
rentals and other amounts under the Fannin Ground Lease shall be prorated as
follows:
     (i) Fixed, minimum and base rentals, payable under the Fannin Ground Lease,
for the month of Closing shall be prorated between Seller and Buyer on a per
diem basis;
     (ii) Any and all real estate taxes, and ad valorem taxes, assessments,
levies and charges which are the responsibility of the “Tenant” under the Fannin
Ground Lease shall be prorated in accordance with the provisions of
Section 10.2(a)(ii) above; provided, however, that to the extent that such
taxes, assessments, levies and charges for which the “Tenant” under the Fannin
Ground Lease is responsible, are paid directly to applicable taxing authority by
the tenants under the Leases at the Real Property, there shall be no proration
between Seller and Buyer with respect thereto.
     (h) All other expenses customarily prorated on the transfer of net leased
properties in the areas where the Property is located shall be prorated on an
accrual basis as of the Closing Date on the basis of the most recent
ascertainable amounts of or other reliable information in respect to each such
item of income and expense, and the net credit to Buyer or Seller shall be paid
in cash or as a credit against that portion of the Purchase Price payable on the
Closing Date. Any item prorated on an estimated basis on the Closing Date shall
be reprorated by the parties when and as the actual amount of such item of
income or expense becomes known and adjusted on or before the Final Payment
Date. Any adjustment due to reproration shall be effected promptly following
final determination of the amount of such item and demand by the party to whom
credit is due.
     (i) The provisions of this Section 10.2 will survive the Closing.
     10.3 Closing Costs. Seller shall be responsible for: (i) one hundred
percent (100%) of all title charges and premiums attributable to the Phoenix
Commitment, the Phoenix Policy (and “mark-up”), the Fannin Commitment, and the
Fannin Policy (and “mark-up”) required to be delivered by Seller hereunder
(i.e., specifically excluding any additional charges or premiums for Buyer
Endorsements, but specifically including 100% of any additional charges or
premiums for insuring or endorsing over unpermitted Monetary Liens); (ii) all
charges for the Survey; (iii) fifty percent (50%) of all state, county, local
and municipal transfer taxes, if any; and (v) fifty percent (50%) of all closing
fees and escrow fees and costs. Buyer shall be responsible for (a) one hundred
percent (100%) of all fees for any Updated Survey, all state deed fees,
documentary fees, and all recording fees; (b) fifty percent (50%) of all state,
county, local and municipal transfer taxes, if any; (c) fifty percent (50%) of
all closing fees and escrow fees and costs; (d) 100% of the costs of all Buyer
Endorsements; and (e) 100% of all costs incurred in connection with any
financing obtained by Buyer (including all charges for any lender title
insurance commitments or policies and closing services performed by the Title
Company) and in connection with any Inspections conducted by Buyer hereunder.
Buyer and Seller shall each pay the fees and expenses of their respective legal
counsel incurred in connection with the transaction contemplated hereby,
subject, however, to the provisions of Section 15.7 below.

27



--------------------------------------------------------------------------------



 



ARTICLE 11
CLOSING
     11.1 Time and Place. The closing of the transaction contemplated hereby
(“Closing”) shall take place at the offices of Seller’s attorney (or such other
place as may be mutually agreed upon by the parties) on the Closing Date. The
Closing shall be effected pursuant to the escrow instructions described in
Section 3.3 above.
     11.2 Seller’s Deliveries. On or before the Closing Date, Seller shall
deliver or cause to be delivered to Buyer or to Escrowee the following
documents, each of which shall be in form and substance reasonably acceptable to
Buyer:
     (a) The Fannin Deed and the Phoenix Deed;
     (b) Two (2) counterpart originals of each of (i) BREOF Fannin’s Assignment
and Assumption of Contracts substantially in the form attached as Exhibit I
hereto (the “Assignment of Contracts”) and relating to those Contracts for the
Fannin Real Property, executed by BREOF Fannin, and (ii) BREOF Phoenix’s
Assignment of Contracts relating to those Contracts for the Phoenix Real
Property, executed by BREOF Phoenix;
     (c) Two (2) counterpart originals of each of (i) BREOF Fannin’s Assignment
and Assumption of the Licenses and Permits and Warranties, substantially in the
form attached as Exhibit J hereto (the “Assignment of Licenses and Permits and
Warranties”) and relating to those Licenses and Permits and Warranties for the
Fannin Real Property, executed by BREOF Fannin, and (ii) BREOF Phoenix’s
Assignment of Licenses and Permits and Warranties relating to those Licenses and
Permits and Warranties for the Phoenix Real Property, executed by BREOF Phoenix;
     (d) Each of (i) BREOF Fannin’s Bill of Sale substantially in the form
attached as Exhibit K hereto (“Bill of Sale”) assigning and conveying the
Tangible Personal Property and the Intangible Personal Property relating to the
Fannin Real Property, executed by BREOF Fannin and (ii) BREOF Phoenix’s Bill of
Sale assigning and conveying the Tangible Personal Property and Intangible
Personal Property relating to the Phoenix Real Property, executed by BREOF
Phoenix;
     (e) Two (2) counterpart originals of each of (i) BREOF Fannin’s Assignment
and Assumption of Leases substantially in the form attached as Exhibit L hereto
(the “Assignment of Leases”) relating to the JPMorgan Lease at the Fannin Real
Property and any new Leases entered into pursuant to Section 7.1(d) above at the
Fannin Real Property, executed by BREOF Fannin; and (ii) BREOF Phoenix’s
Assignment of Leases, relating to the JPMorgan Lease at the Phoenix Real
Property, any new Leases entered into pursuant to Section 7.1(d) above at the
Phoenix Real Property and the Phoenix Tunnel Sublease, executed by BREOF
Phoenix;

28



--------------------------------------------------------------------------------



 



     (f) Two (2) counterpart originals of BREOF Fannin’s Assignment and
Assumption of Fannin Ground Lease substantially in the form attached hereto as
Exhibit M (“Assignment of Fannin Ground Lease”), executed by BREOF Fannin;
     (g) Two (2) counterpart originals of BREOF Phoenix’s Assignment and
Assumption of Phoenix Tunnel Lease substantially in the form attached hereto as
Exhibit N (“Assignment of Phoenix Tunnel Lease”), executed by BREOF Phoenix;
     (h) To the extent not theretofore delivered to Buyer, the original
(i) Required Lease Estoppel Forms, and (ii) Required Ground Lease Estoppel Forms
(and, to the extent applicable, Seller Ground Lessor Estoppel Certificates);
     (i) To the extent in Seller’s possession, originals or copies of the
executed counterparts of all Leases, all Contracts, all Licenses and Permits,
all Warranties, the Fannin Ground Lease, Phoenix Tunnel Lease, and the Phoenix
Tunnel Sublease, assigned to Buyer, all of which documents may remain held at
the Real Property and shall be transferred to Buyer by means of the transfer of
possession of the Real Property hereunder;
     (j) Counterparts of letters to parties under the Leases, the Contracts, the
Fannin Ground Lease, the Phoenix Tunnel Lease and the Phoenix Tunnel Sublease,
advising that same have been sold and assigned to Buyer;
     (k) Evidence confirming the due authorization, execution and delivery of
this Agreement and the other documents to be executed in connection herewith by
Seller;
     (l) To the extent required by the Title Company, an ALTA Statement in
customary form required by the Title Company in order to issue the Title Policy
required hereunder;
     (m) An executed Affidavit in customary form, or a qualifying statement from
the U.S. Treasury Department, that the transaction is exempt from the
withholding tax requirement imposed by Section 1445A of the Internal Revenue
Code and the rules and regulations promulgated thereunder (“Code”);
     (n) All keys to the Improvements in Seller’s possession;
     (o) Subject to Section 11.7 below, the Title Policy (or a “marked-up” title
commitment as described in Section 4.1 above) issued by the Title Company;
     (p) Any state, county and municipal transfer declarations which are legally
or customarily required to be executed by Seller to effectuate the conveyance
and transfer of the Property contemplated hereby;
     (q) Subject to Section 11.7 below, such other documents, instruments,
certifications and confirmations as may be reasonably necessary or appropriate
to comply with the provisions of this Agreement or as may be reasonably required
and designated

29



--------------------------------------------------------------------------------



 



by the Title Company to fully effect and consummate the transactions
contemplated hereby;
     (r) Funds sufficient to pay any amounts required to be paid by Seller in
accordance with the provisions of Article 10 (which funds may, at Seller’s
election, be accounted for from the net Purchase Price proceeds being delivered
by Buyer hereunder);
     (s) Two (2) counterpart originals of each of (i) BREOF Fannin’s Rent
Enhancement Agreement substantially in the form attached as Exhibit O hereto
(the “Rent Enhancement Agreement”) and relating to the JPMorgan Lease at the
Fannin Real Property, executed by BREOF Fannin (provided that the “Term”
thereunder shall end on the last day of the 96th full calendar month thereunder
and the “Monthly Rent Enhancement Amounts” thereunder shall be as set forth on
Exhibit O), and (ii) BREOF Phoenix’s Rent Enhancement Agreement relating to the
JPMorgan Lease at the Phoenix Real Property, executed by BREOF Phoenix (provided
that the “Term” thereunder shall end on the last day of the 96th full calendar
month thereunder and the “Monthly Rent Enhancement Amount” thereunder shall be
as set forth on Exhibit O); and
     (t) Seller’s certificate dated as of the Closing Date confirming that the
representations and warranties of Seller set forth in Section 6.1 of this
Agreement are true and correct in all material respects as if made on the
Closing Date (subject, however, to the terms of Section 8.1(c) above).
     11.3 Buyer’s Deliveries. On or before the Closing Date, Buyer shall deliver
or cause to be delivered to Seller or to Escrowee the following documents, each
of which shall be in form and substance reasonably acceptable to Seller:
     (a) Two (2) counterpart originals of each of the Assignment of Contracts
referenced in Section 11.2(b) above, executed by Buyer;
     (b) Two (2) counterpart originals of each of the Assignment of Licenses and
Permits and Warranties referenced in Section 11.2(c) above, executed by Buyer;
     (c) Two (2) counterpart originals of each of the Assignment of Leases
referenced in Section 11.2(e) above, executed by Buyer;
     (d) Two (2) counterpart originals of the Assignment of Fannin Ground Lease,
executed by Buyer;
     (e) Two (2) counterpart originals of the Assignment of Phoenix Tunnel
Lease, executed by Buyer;
     (f) Counterparts of letters to parties under the Leases, the Contracts, the
Fannin Ground Lease, the Phoenix Tunnel Lease and the Phoenix Tunnel Sublease,
advising that same have been sold to Buyer;
     (g) Evidence confirming the due authorization, execution and delivery of
this Agreement and the documents to be executed in connection herewith by Buyer.

30



--------------------------------------------------------------------------------



 



     (h) To the extent required by the Title Company, an ALTA Statement or other
affidavit in customary form required by the Title Company in order to issue the
Title Policy required hereunder;
     (i) The balance of the Purchase Price;
     (j) Any state, county and municipal transfer declarations which are legally
or customarily required to be executed by Buyer to effectuate the conveyance and
transfer of the Property contemplated hereby;
     (k) Such other documents, instrument, certifications and confirmations as
may be necessary or appropriate to comply with the provisions of this Agreement
or as may be reasonably required and designated by Title Company to fully effect
and consummate the transactions contemplated hereby;
     (l) Funds sufficient to pay all amounts required to be paid by Buyer in
accordance with the provisions of Article 10;
     (m) Two (2) counterpart originals of each of the Rent Enhancement
Agreements referenced in Section 11.2(s) above, executed by Buyer; and
     (n) Buyer’s certificate dated as of the Closing Date confirming that the
representations and warranties of Buyer set forth in this Agreement are true and
correct as if made on the Closing Date.
     11.4 Concurrent Deliveries. Seller and Buyer shall jointly deposit in the
escrow or deliver to each other at or before Closing an agreed proration
statement duly executed by the respective parties.
     11.5 Concurrent Transactions. All documents or other deliveries required to
be made by Buyer or Seller at Closing, and all transactions required to be
consummated concurrently with Closing, shall be deemed to have been delivered
and to have been consummated simultaneously with all other transactions and all
other deliveries, and no delivery shall be deemed to have been made, and no
transaction shall be deemed to have been consummated, until all deliveries
required by Buyer and Seller shall have been made, and all concurrent or other
transactions shall have been consummated.
     11.6 New York Style Closing. The parties agree that the transaction shall
be closed by means of a so-called “New York Style Closing” (i.e., meaning the
concurrent delivery of the documents of title, transfer of interests, delivery
of the Title Policy or “marked-up” title commitment as described herein and the
payment of the Purchase Price). The parties shall provide any customary
affidavits or undertakings to the Title Company necessary for the aforedescribed
New York Style Closing to occur.
     11.7 Title Insurance. Seller agrees to use good faith, diligent efforts to
cause the Title Company, at Closing, to issue (or irrevocably commit to issue)
the Title Policy, in all material respects, as required under this Agreement.
If, however, the Title Company fails or refuses to issue (or irrevocably commit
to issue) said Title Policy at Closing, and provided that (i) Seller

31



--------------------------------------------------------------------------------



 



has utilized good faith, diligent efforts to cause Title Company to issue (or
irrevocably commit to issue) such Title Policy, (ii) Seller has delivered all
customary indemnifications and/or affidavits to the Title Company to enable the
Title Company to issue (or irrevocably commit to issue) such Title Policy,
(iii) the failure of the Title Company to issue (or irrevocably commit to issue)
such Title Policy is not the result of any new title matter first arising from
and after the date of the Title Commitment and arising from the acts or
omissions of Seller in violation of the provisions of this Agreement, and
(iv) the failure of the Title Company to issue (or irrevocably commit to issue)
such Title Policy is not a result of any default of Seller hereunder (other than
a default based on a failure of Seller to cause the Title Company to issue (or
irrevocably commit to issue) such Title Policy otherwise required hereunder),
then, notwithstanding anything contained in this Agreement to the contrary, the
failure of the Title Company to issue (or irrevocably commit to issue) said
Title Policy shall not be deemed a default by Seller hereunder, and, in lieu
thereof, and as its sole recourse, Buyer may elect to either (1) terminate this
Agreement, in which event the Earnest Money Deposit and any interest thereon net
of investment charges shall be forthwith returned to Buyer, subject to the
disbursement and payment release conditions set forth in Section 3.1, all
obligations of the parties hereunder shall terminate, and this Agreement shall
otherwise have no further force and effect (other than those matters which
expressly survive early termination of this Agreement), or (2) proceed to close
the transactions contemplated hereby in accordance with the terms of this
Agreement, whereupon Buyer shall accept such form of title insurance policies,
if any, as the Title Company is then prepared to issue. Buyer’s failure to make
either of the two elections described in the preceding sentence on or before the
Closing Date shall be deemed an election of option (2) above.
ARTICLE 12
DEFAULT
     12.1 Buyer Default.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if, prior to Closing, Buyer is in default of this Agreement or in breach of any
representation or warranty as and when made in this Agreement and Seller has
knowledge thereof prior to Closing, then Seller shall deliver to Buyer written
notice of such default or breach, which notice shall describe the nature of the
default or breach and Buyer shall have a period of five (5) days to cure same
(provided, however, that Buyer shall not be entitled to any such notice and
opportunity to cure for any default under Articles 10, 11, 13 and Article 16).
If such default or breach remains uncured beyond the five (5) day period
described above, as applicable, or in the event of such default or breach where
no such notice and cure period is permitted as provided above, then, except as
provided below in this Section 12.1 and without limiting the other obligations
and indemnities under this Agreement that expressly survive the termination of
this Agreement, as Seller’s sole and exclusive remedy in lieu of all other legal
or equitable remedies, Seller shall be entitled to (i) retain the Earnest Money
Deposit and interest earned thereon (net of investment charges) as Seller’s
liquidated damages, or (ii) waive the default at issue in writing and proceed to
close the transaction contemplated by this Agreement in accordance with the
other terms and provisions of this Agreement. THE PARTIES AGREE THAT IT WOULD BE
IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN

32



--------------------------------------------------------------------------------



 



THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF BUYER’S FAILURE TO COMPLETE
THE PURCHASE OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES
PROVIDED FOR IN THIS SECTION REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES
WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE; PROVIDED, HOWEVER, THAT
THIS PROVISION SHALL NOT AFFECT SELLER’S RIGHTS AND BUYER’S INDEMNITY
OBLIGATIONS UNDER SECTION 5.2 OF THIS AGREEMENT, NOR SELLER’S RIGHTS AND BUYER’S
OBLIGATIONS UNDER ARTICLE 13 AND ARTICLE 16 BELOW AND UNDER THE CONFIDENTIALITY
AGREEMENT. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES
IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER. EACH PARTY HEREBY AGREES TO WAIVE ANY AND ALL
RIGHTS WHATSOEVER TO CONTEST THE VALIDITY OF THE LIQUIDATED DAMAGE PROVISIONS
FOR ANY REASON WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, THAT SUCH PROVISION
WAS UNREASONABLE UNDER CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT WAS
MADE.
     (b) If Buyer is in default of this Agreement after Closing or if Seller
obtains knowledge, after Closing, of any pre-Closing Buyer default or any breach
of any representation or warranty as and when made in this Agreement, then,
subject to the survival periods expressly set forth in this Agreement, Seller
shall have the right, as its sole and exclusive remedy, to seek damages from
Buyer on account thereof.
     12.2 Seller Default.
     (a) If, prior to Closing, Seller is in default of this Agreement or in
breach of any representation or warranty as and when made in this Agreement and
Buyer has knowledge thereof prior to the Closing, then Buyer shall deliver to
Seller written notice of such default or breach, which notice shall describe the
nature of the default or breach, and Seller shall have a period of five (5) days
to cure same. If such default or breach remains uncured beyond the five (5) day
period described above (it being understood by the parties that, with respect to
any breach of a representation or warranty, so long as Seller’s curative actions
result in the representation or warranty at issue then being true in “all
material respects” (as defined in Section 8.1(c) above), then said breach shall
be deemed cured for purposes hereof), then Buyer may elect by written notice to
Seller and as Buyer’s sole and exclusive remedy, in lieu of any and all other
remedies at law or in equity to either: (i) to cancel this Agreement, in which
event the Earnest Money Deposit and interest earned thereon (net of investment
charges) shall be returned to Buyer, subject to the disbursement and payment
release conditions set forth in Section 3.1, (ii) to maintain and bring a suit
to specifically enforce the provisions of this Agreement within forty-five (45)
days after the written notice of the breach (subject, however, in any event, to
the provisions contained in Section 6.2 above), or (iii) waive the default at
issue in writing and proceed to close the transaction contemplated by this
Agreement in accordance with the other provisions of this Agreement. If Buyer
does not notify Seller

33



--------------------------------------------------------------------------------



 



of its election on or before the scheduled Closing Date (or five (5) days after
Buyer’s delivery of its notice of default, if earlier), Buyer shall be deemed to
have elected option (iii) above.
     (b) In the event Seller is in default of this Agreement after Closing or if
Buyer obtains knowledge, after Closing, of any pre-Closing Seller default or any
breach of any representation or warranty as and when made in this Agreement,
then, subject to the provisions of Section 6.2 above, and the survival periods
expressly set forth in this Agreement, Buyer shall have the right, as its sole
and exclusive remedy, to seek damages from Seller on account thereof.
ARTICLE 13
BROKERAGE
     13.1 Brokerage. Seller hereby represents and warrants to Buyer that Seller
has not dealt with any broker or finder with respect to the transaction
contemplated hereby other than CB Richard Ellis, Inc. (“Seller’s Broker”).
Seller agrees to pay a brokerage commission to Seller’s Broker pursuant to
Seller’s written agreement with said Seller’s Broker. Seller hereby agrees to
indemnify, defend and hold harmless Buyer for any claim for brokerage commission
or finder’s fee asserted by any person, firm or corporation claiming to have
been engaged by Seller. Buyer hereby represents and warrants to Seller that
Buyer has not dealt with any broker or finder in respect to the transaction
contemplated hereby other than Seller’s Broker. Buyer hereby agrees to
indemnify, defend and hold harmless Seller for any claim for brokerage
commission or finder’s fee asserted by any person, firm or corporation claiming
to have been engaged by Buyer. The provisions of this Section 13.1 shall survive
Closing for the longest period permitted by law.
ARTICLE 14
NOTICES
     14.1 Notices. Any notice, request, demand, instruction or other document to
be given or served hereunder or under any document or instrument executed
pursuant hereto shall be in writing and shall be delivered personally, or
transmitted by facsimile (provided that the original thereof together with the
facsimile confirmation sheet shall thereafter be promptly sent by a nationally
recognized overnight express courier), or sent by a nationally recognized
overnight express courier, and shall be addressed to the parties at their
respective addresses set forth below, and the same shall be effective upon
receipt if delivered personally, or one (1) business day after deposit with a
nationally recognized overnight express courier, or immediately upon being sent
by facsimile transmission in accordance with the procedures described above. A
party may change its address for receipt of notices by service of a notice of
such change in accordance herewith.

34



--------------------------------------------------------------------------------



 



     
If to Seller:
  Brookfield Real Estate Opportunity Fund
 
  Three World Financial Center
 
  200 Vesey Street
 
  11th Floor
 
  New York, New York 10281-1021
 
  Attention: Mr. Steven H. Ganeless
 
  Facsimile: (212) 417-7292
 
   
with a copy to:
  DLA Piper US LLP
 
  203 North LaSalle Street
 
  Suite 1900
 
  Chicago, Illinois 60601
 
  Attention: Michael L. Ben-Isvy, Esq.
 
  Facsimile: (312) 251-5704
 
   
If to Buyer:
  c/o Crystal River Capital, Inc.
 
  Three World Financial Center, 10th Floor
 
  New York, New York 10281-1010
 
  Attn: General Counsel
 
  Facsimile: (212) 549-8310
 
   
with a copy to:
  Paul, Hastings, Janofsky & Walker LLP
 
  77 East 55th Street
 
  New York, New York 10022
 
  Attn: Ilan A. Lerman
 
  Facsimile: (212) 230-7803

ARTICLE 15
ADDITIONAL COVENANTS
     15.1 Entire Agreement, Amendments and Waivers. This Agreement contains the
entire agreement and understanding of the parties with respect to the subject
matter hereof, and the same may not be amended, modified or discharged nor may
any of its terms be waived except by an instrument in writing signed by the
party to be bound thereby. This Agreement supersedes any and all prior written
or oral agreements and understandings (including, without limitation, letters of
intent) between the parties relating to the subject matter of this Agreement.
     15.2 Further Assurances. The parties each agree to do, execute, acknowledge
and deliver all such further acts, instruments and assurances and to take all
such further action before or after the Closing as shall be necessary or
desirable to fully carry out this Agreement and to fully consummate and effect
the transactions contemplated hereby.
     15.3 Successors and Assigns. Subject to the provisions of Section 15.8
below, all agreements, obligations and indemnities of the parties shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.

35



--------------------------------------------------------------------------------



 



     15.4 No Third Party Benefits. This Agreement is for the sole and exclusive
benefit of the parties hereto and their respective successors and assigns, and
no third party is intended to or shall have any rights hereunder. No memorandum
of contract or other instrument of notice of this Agreement or any of the rights
herein shall be recorded by either party against the Property.
     15.5 Interpretation. The headings and captions herein are inserted for
convenient reference only and the same shall not limit or construe the
paragraphs or Sections to which they apply or otherwise affect the
interpretation hereof. This Agreement and any document or instrument executed
pursuant hereto may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Whenever under the terms of this Agreement the time for
performance of a covenant or condition falls upon a Saturday, Sunday or holiday
(in the United States or in Toronto, Canada), such time for performance shall be
extended to the next business day. Otherwise all references herein to "days”
shall mean calendar days. Time is of the essence of this Agreement. All
references to funds or sums of money shall be in US dollars. The terms “hereby”,
“hereof”, “hereto”, “herein”, “hereunder” and any similar terms shall refer to
this Agreement, and the term “hereafter” shall mean after, and the term
“heretofore” shall mean before, the date of this Agreement. For purposes of this
Agreement, any signature transmitted by facsimile or e-mail (in pdf. format)
shall have the same binding effect as any original signature.
     15.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     15.7 Attorneys’ Fees. In any action or proceeding involving this Agreement
or the contents hereof, the prevailing party shall be entitled to recover from
the other party the prevailing party’s reasonable costs and expenses in such
action or proceeding, including reasonable attorneys’ fees.
     15.8 Assignment. Buyer shall not assign or transfer this Agreement, or any
interest herein, to any other person or entity, without first having obtained
the prior written consent of Seller; provided, however, that without limiting
the provisions of this Section 15.8 below, Seller’s consent shall not be
required for an assignment of this Agreement to a “Buyer Affiliate” (as
hereinafter defined). In the event of any permitted assignment of this Agreement
or any interest herein (including, without limitation, any assignment to a Buyer
Affiliate), the assigning party shall remain jointly and severally responsible
with the assignee for all of its obligations and liabilities set forth in this
Agreement and in any of the documents entered into in connection with the
consummation of the transaction contemplated by this Agreement, and such
assignment shall not be deemed to release the assigning party, in any respect,
from any such obligations and liabilities. As used in this Section 15.8, the
term (i) “Buyer Affiliate” shall mean any entity which (x) results from a merger
or consolidation with Buyer, or (y) acquires all or substantially all of the
assets of the Buyer for a purpose other than to circumvent the provisions of
this Section 15.8, or (z) is controlled by, controls or is under common control
with the Buyer; and (ii) “control” shall mean the power, through ownership
interests, to directly cause the direction or management or policies of Buyer.

36



--------------------------------------------------------------------------------



 



ARTICLE 16
CONFIDENTIALITY
     16.1 Confidentiality. Any and all information regarding the Property or
regarding Seller or its affiliates which is provided or made available to Buyer
by Seller or by its agents, or any other information obtained by Buyer regarding
the Property or the Seller or its affiliates in the course of Buyer’s
Inspections or other due diligence investigations hereunder, or any information
regarding the terms of the transaction contemplated hereby, in each case to the
extent not generally available to the public (herein, the “Confidential
Materials”), shall be maintained by Buyer and each of Buyer’s direct and
indirect shareholders, officers, directors, partners, principals, members,
employees, agents, contractors, attorneys, accountants and consultants in strict
confidence, to be used solely in connection with evaluating the transaction
contemplated hereby, and shall not be disclosed to any other third parties
without the prior written consent of Seller. Buyer acknowledges and agrees that
any breach or threatened breach of this confidentiality provision would cause
irreparable harm to Seller which may not be adequately remedied by monetary
damages and that, as a result, Seller may, in such event, in addition to any
other rights or remedies available hereunder or at law or in equity, seek an
injunction enjoining any disclosure of the Confidential Materials. This
obligation of confidentiality shall not apply to disclosures compelled by law,
any order of a court of competent jurisdiction or by a lawful, proper subpoena,
in which event Buyer shall immediately notify Seller of the circumstances
purporting to require such disclosure and shall refrain from such disclosure for
the maximum period of time allowed by law so that Seller may take such actions
as it may deem appropriate to protect the Confidential Materials being sought.
Buyer shall make all parties having access to the Confidential Materials aware
of their obligation of confidentiality described in this Section 16.1 and shall
bind such parties to similar obligations of confidentiality. The terms of this
Section 16.1 shall expressly survive the early termination of this Agreement for
the longest period provided by law. If this Agreement is terminated for any
reason prior to the Closing of the transaction contemplated hereby, then, upon
the request of Seller, Buyer shall immediately return to Seller or destroy all
Confidential Materials (including all copies thereof) which are in the
possession of Buyer or any of Buyer’s Representatives. Nothing contained in this
Section 16.1 shall limit the parties rights and obligations under that certain
undated Purchaser’s Confidentiality Agreement between CB Richard Ellis, Inc., on
behalf of Seller, and Crystal, on behalf of Buyer (the “Confidentiality
Agreement”), a copy of which Confidentiality Agreement is attached hereto as
Exhibit Q.
ARTICLE 17
EXCHANGE PROVISIONS
     17.1 Tax Free Exchange. If either Party (the “Notifying Party”) notifies
the other Party (the “Other Party”) not less than three (3) days prior to the
Closing Date that the Notifying Party wishes to attempt to effectuate a
“tax-free” exchange pursuant to Section 1031 of the Internal Revenue Code in
connection with the transaction contemplated in this Agreement, the Other Party
shall cooperate with the Notifying Party (including, without limitation,
executing applicable documents), at no cost, expense, or liability to the Other
Party, in the Notifying Party’s attempt to effectuate such exchange, but the
Other Party makes no representations to the

37



--------------------------------------------------------------------------------



 



Notifying Party that any such exchange shall be treated as “tax-free” by the
Internal Revenue Service. The Notifying Party agrees to indemnify the Other
Party from all liability with respect to any action which the Notifying Party
requests the Other Party to take pursuant to this Section 17 and to reimburse
the Other Party for all fees, costs, and expenses (including reasonable
attorney’s fees) incurred by the Other Party as a result of the Notifying
Party’s election to participate in a Section 1031 exchange. The Other Party
shall not be required to hold title to any real estate or other assets in order
to cooperate with the Notifying Party’s Section 1031 exchange. The provisions of
this Section 17 shall survive Closing.
[Signature Page to Follow]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

              SELLER:
 
            BREOF BNK FANNIN LP, a Delaware limited partnership
 
       
 
  By:   BREOF BNK Fannin GP LLC, a
Delaware limited liability company, its
general partner

         
 
  By:   BREOF BNK LLC, a Delaware
limited liability company, its sole
member

         
 
  By:   /s/ Steven H. Ganeless
 
       
 
      Name:     Steven H. Ganeless
 
      Its:     President

              BREOF BNK PHOENIX LLC, a Delaware limited liability company
 
       
 
  By:   BREOF BNK LLC, a Delaware limited
liability company, its sole member

         
 
  By:   /s/ Steven H. Ganeless
 
       
 
      Name:      Steven H. Ganeless
 
      Its:     President

              BUYER:
 
            CRZ PHOENIX I LLC, a Delaware limited liability company
 
       
 
  By:   /s/ Clifford E. Lai
 
       
 
      Name:     Clifford E. Lai
 
      Its:     President and Chief Executive Officer

39



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LEGAL DESCRIPTION OF FANNIN FEE LAND
All that certain 33,810 square foot parcel of land comprising all of Lots 1
through 5 and part of Lots 11 & 12, Block 254, S.S.B.B., according to the
generally recognized plat and also including that certain 2.4’ X 132.9’ strip
out of original San Jacinto Street adjacent to Block 254 created by the building
line described in the City of Houston Motion No. 8076, dated July 6, 1925 and
filed for record on May 31, 1951 at Volume 2289, Page 381 of the Harris County
Deed Records, same being all those certain lands described as Tract 1 (fee) &
Tract 2 (Lease) in a Deed dated July 30, 1989 from Collecting Bank, N.A. to DPC
Properties, Inc. filed in the Official Public Records of Real Property of Harris
County, Texas at Clerk’s File No. M240239, Film Code No. 152-62-0024, out of the
J.S. Holman Survey, Abstract No. 323, Harris County, Texas and being more
particularly described by metes and bounds as follows:
Commencing at the City of Houston Engineering Department Reference Rod No. 830
located in the City of Houston Engineering Department Reference Line for San
Jacinto Street (width varies) at its intersection with the easterly projection
of the southerly line of said Block 254; Thence N 55 degrees 00’00“W — 37.60’ to
a found nail set in lead plug marking the POINT OF BEGINNING of the herein
described parcel;
THENCE N 55 degrees 00’00” W, passing the theoretical southeast corner of said
Block 254 at 2.4’ and continuing with the northerly right-of-way line of Dallas
Avenue (80’ wide) for a total distance of 254.40’ to a found nail set in lead
plug for corner,
THENCE N 35 degrees 00’00“E — 132.90’ with the easterly right-of-way line of
Fannin Street (80’ wide) to a found nail for corner,
THENCE S 55 degrees 00’00“E passing the theoretical easterly line of said Block
254 at 252.0’ and continuing for a total distance of 254.40’ to a point for
corner,
THENCE S 35 degrees 00’00“W — 132.90’ with the easterly line of the
aforementioned 2.4’ X 132.9’ strip to the POINT OF BEGINNING and containing
33,810 square feet (0.7762 acre) of land, more or less.
SAVE & EXCEPT:
All that certain 11,572 square foot parcel of land comprised of a part of Lots 1
through 3 and part of Lots 11 & 12, Block 254, S.S.B.B., according to the
generally recognized plat and also including a pan of that certain 2.4’ X 132.9’
strip out of original San Jacinto Street adjacent to Block 254 created by the
building line described in the City of Houston Motion No. 8076, dated 7-6-1925
and filed for record on 5-31-1951 at Volume 2289, Page 381 of the Harris County
Deed Records, same being all that certain land described as Tract 2 (lease) in a
deed dated 7-30-1989 from Collecting Bank, NA to DPC Properties, Inc. filed in
the Official Public Records of Real Property of Harris County, Texas at Clerk’s
File No. M-240239, Film Code No. 152-62-

A-1-1



--------------------------------------------------------------------------------



 



0024, out of the J.S. Holman Survey, A-323, Harris County, Texas and being more
particularly described by metes and bounds as follows:
Commencing at the City of Houston Engineering Department Reference Rod No. 830
located in the City of Houston Engineering Department Reference Line for San
Jacinto Street (width varies) at its intersection with the easterly projection
of the southerly line of said Block 254; Thence N 55 degrees 00’00“W — 136.80’
with said easterly projection of Block 254 and the northerly right-of-way line
of Dallas Avenue (80’ Wide) to the POINT OF BEGINNING of the herein described
parcel,
THENCE N 55 degrees 00’00“W — 50.30’ continuing with said northerly right-of-way
line of Dallas Avenue to a point for corner,
THENCE N 35 degrees 48’00“E — 132.63’ with the easterly line of a 14,064 square
foot tract described as Tract 1 in aforementioned deed from Collecting Bank,
N.A. to DPC Properties, Inc. to a point for corner,
THENCE S 54 degrees 20’40“E — 49.65’ with a southerly line of a 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 31’00“W — 0.95’ with a westerly line of said 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner;
THENCE S 54 degrees 58’36“E — 98.00’ with a southerly line of said 206 square
foot tract described as Tract 1 in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 00’00“W — 50.46’ with the easterly line of the
aforementioned 2.4’ X 132.9’ strip to a point for corner,
THENCE N 55 degrees 00’00“W — 98.47’ with a northerly line of a 7,966 square
foot tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 31’00“W — 80.60’ with a westerly line of said 7,966 square
foot tract described as Tract I in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to the
POINT OF BEGINNING and containing 11,752 square feet (0.2657 acre) of land, more
or less.

A-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
LEGAL DESCRIPTION OF FANNIN GROUND LEASED LAND
All that certain 11,572 square foot parcel of land comprised of a part of Lots 1
through 3 and part of Lots 11 & 12, Block 254, S.S.B.B., according to the
generally recognized plat and also including a pan of that certain 2.4’ X 132.9’
strip out of original San Jacinto Street adjacent to Block 254 created by the
building line described in the City of Houston Motion No. 8076, dated 7-6-1925
and filed for record on 5-31-1951 at Volume 2289, Page 381 of the Harris County
Deed Records, same being all that certain land described as Tract 2 (lease) in a
deed dated 7-30-1989 from Collecting Bank, NA to DPC Properties, Inc. filed in
the Official Public Records of Real Property of Harris County, Texas at Clerk’s
File No. M-240239, Film Code No. 152-62-0024, out of the J.S. Holman Survey,
A-323, Harris County, Texas and being more particularly described by metes and
bounds as follows:
Commencing at the City of Houston Engineering Department Reference Rod No. 830
located in the City of Houston Engineering Department Reference Line for San
Jacinto Street (width varies) at its intersection with the easterly projection
of the southerly line of said Block 254; Thence N 55 degrees 00’00“W — 136.80’
with said easterly projection of Block 254 and the northerly right-of-way line
of Dallas Avenue (80’ Wide) to the POINT OF BEGINNING of the herein described
parcel;
THENCE N 55 degrees 00’00“W — 50.30’ continuing with said northerly right-of-way
line of Dallas Avenue to a point for corner,
THENCE N 35 degrees 48’00“E — 132.63’ with the easterly line of a 14,064 square
foot tract described as Tract 1 in aforementioned deed from Collecting Bank,
N.A. to DPC Properties, Inc. to a point for corner,
THENCE S 54 degrees 20’40“E — 49.65’ with a southerly line of a 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner;
THENCE S 35 degrees 31’00“W — 0.95’ with a westerly line of said 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner;
THENCE S 54 degrees 58’36“E — 98.00’ with a southerly line of said 206 square
foot tract described as Tract 1 in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 00’00“W — 50.46’ with the easterly line of the
aforementioned 2.4’ X 132.9’ strip to a point for corner,

A-2-1



--------------------------------------------------------------------------------



 



THENCE N 55 degrees 00’00“W — 98.47’ with a northerly line of a 7,966 square
foot tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 31’00“W — 80.60’ with a westerly line of said 7,966 square
foot tract described as Tract I in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to the POINT OF BEGINNING and containing 11,752 square feet
(0.2657 acre) of land, more or less.

A-2-2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
LEGAL DESCRIPTION OF PHOENIX BUILDING LAND
PARCEL NO. 2:
LOTS 1 TO 12, INCLUSIVE, BLOCK 7, ORIGINAL TOWNSITE OF PHOENIX, ACCORDING TO
BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA;
TOGETHER WITH THE VACATED EAST-WEST ALLEY LOCATED IN SAID BLOCK 7;
EXCEPT THE FOLLOWING DESCRIBED PARCELS:
A. THE NORTH 7.75 FEET OF LOTS 1, 3, 5, 7, 9 AND 11.
B. BEGINNING AT A POINT 12.5 FEET WEST OF THE NORTHEAST CORNER OF LOT 5, BLOCK
7;
THENCE SOUTH 68 FEET 1 INCH;
THENCE WEST 75 FEET;
THENCE NORTH 68 FEET 8 INCHES;
THENCE EAST 75 FEET TO THE PLACE OF BEGINNING;
EXCEPT THE NORTH 7.75 FEET.
C. THE SOUTH 50 FEET OF LOTS 9 AND 11, BLOCK 7; AND
THAT PORTION OF LOTS 5 AND 7, BLOCK 7, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTH LINE OF THE VACATED EAST-WEST ALLEY, 112.5
FEET EAST OF THE SOUTHWEST CORNER OF LOT 11, SAID BLOCK 7;
THENCE NORTH 68 FEET;
THENCE EAST 75 FEET;
THENCE SOUTH 68 FEET;
THENCE WEST 75 FEET TO THE POINT OF BEGINNING; AND

A-3-1



--------------------------------------------------------------------------------



 



EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER OR TO ANY VALID
CLAIM OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE
PATENT TO SAID LAND.
PARCEL NO. 3:
ALL THAT PORTION OF LOTS 5 AND 7, BLOCK 7, ORIGINAL TOWNSITE OF PHOENIX,
ACCORDING TO BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA,
DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT 12.5 FEET WEST OF THE NORTHEAST CORNER OF LOT 5, BLOCK 7;
THENCE SOUTH 68 FEET, 1 INCH;;
THENCE WEST 75 FEET;
THENCE NORTH 68 FEET, 8 INCHES;
THENCE EAST 75 FEET TO THE POINT OF BEGINNING;
EXCEPT THE NORTH 7.75 FEET; AND ALSO
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER OR TO ANY VALID
CLAIM OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE
PATENT TO SAID LAND.
PARCEL NO. 4:
THAT PORTION OF LOTS 5, 7, 9 AND 11, BLOCK 7, ORIGINAL TOWNSITE OF PHOENIX,
ACCORDING TO BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA,
DESCRIBED AS FOLLOWS:
THE SOUTH 50 FEET OF LOTS 9 AND 11, BLOCK 7; AND
THAT PORTION OF LOTS 5 AND 7, BLOCK 7, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTH LINE OF THE VACATED EAST-WEST ALLEY, 112.5
FEET EAST OF THE SOUTHWEST CORNER OF LOT 11, BLOCK 7;
THENCE NORTH 68 FEET;
THENCE EAST 75 FEET;
THENCE SOUTH 68 FEET;
THENCE WEST 75 FEET TO THE POINT OF BEGINNING;

A-3-2



--------------------------------------------------------------------------------



 



EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER TO ANY VALID CLAIM
OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE PATENT
TO SAID LAND.

A-3-3



--------------------------------------------------------------------------------



 



EXHIBIT A-4
LEGAL DESCRIPTION OF PHOENIX PARKING LAND
PARCEL NO. 1: (GARAGE)
LOTS 1 TO 12, INCLUSIVE, BLOCK 6, ORIGINAL TOWNSITE OF PHOENIX, ACCORDING TO
BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA.
TOGETHER WITH THE VACATED EAST-WEST ALLEY LOCATED IN SAID BLOCK 6;
EXCEPT THE NORTH 7.75 FEET OF LOTS 1, 3, 5, 7, 9 AND 11; AND ALSO
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER OR TO ANY VALID
CLAIM OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE
PATENT TO SAID LAND.

A-4-1



--------------------------------------------------------------------------------



 



EXHIBIT A-5
LEGAL DESCRIPTION OF PHOENIX TUNNEL LEASED LAND
PARCEL NO. 5:
A PORTION OF MONROE STREET AND OF FIRST STREET OF THE ORIGINAL TOWNSITE OF
PHOENIX, ACCORDING TO BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY,
ARIZONA AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE SOUTHWEST CORNER OF BLOCK 7 OF SAID ORIGINAL TOWNSITE;
THENCE SOUTH 89 DEGREES 52 MINUTES 52 SECONDS EAST 29.50 FEET ALONG THE SOUTH
LINE OF SAID BLOCK 7 TO THE TRUE POINT OF BEGINNING;
THENCE CONTINUING ALONG SAID SOUTH LINE, SOUTH 89 DEGREES 52 MINUTES 52 SECONDS
EAST, 270.27 FEET TO THE SOUTHEAST CORNER OF SAID BLOCK 7;
THENCE ALONG THE EAST LINE OF SAID BLOCK 7, NORTH 0 DEGREES 02 MINUTES 59
SECONDS WEST 223.20 FEET;
THENCE NORTH 89 DEGREES 57 MINUTES 01 SECONDS EAST 15.5 FEET;
THENCE SOUTH 0 DEGREES 02 MINUTES 59 SECONDS EAST ALONG A LINE PARALLEL WITH THE
EAST LINE OF SAID BLOCK 7, A DISTANCE OF 58.95 FEET;
THENCE NORTH 89 DEGREES 57 MINUTES 01 SECONDS EAST 66 FEET;
THENCE NORTH 00 DEGREES 02 MINUTES 59 SECONDS WEST 13.00 FEET;
THENCE NORTH 89 DEGREES 57 MINUTES 01 SECONDS EAST 18.5 FEET TO THE WEST LINE OF
BLOCK 6 OF SAID ORIGINAL TOWNSITE OF PHOENIX, ARIZONA;
THENCE SOUTH 0 DEGREES 02 MINUTES 59 SECONDS EAST ALONG THE WEST LINE OF SAID
BLOCK 6, A DISTANCE OF 43.00 FEET;
THENCE SOUTH 89 DEGREES 57 MINUTES 01 SECONDS WEST 8.13 FEET;
THENCE NORTH 0 DEGREES 02 MINUTES 59 SECONDS WEST 4.00 FEET;
THENCE SOUTH 89 DEGREES 57 MINUTES 01 SECONDS WEST 76.37 FEET;
THENCE SOUTH 0 DEGREES 02 MINUTES 59 SECONDS EAST 134.66 FEET ALONG A LINE
PARALLEL WITH THE EAST LINE OF SAID BLOCK 7;

A-5-1



--------------------------------------------------------------------------------



 



THENCE SOUTH 44 DEGREES 46 MINUTES 19 SECONDS WEST 24.09 FEET;
THENCE NORTH 89 DEGREES 52 MINUTES 52 SECONDS WEST 268.83 FEET ALONG A LINE
PARALLEL WITH THE SOUTH LINE OF SAID BLOCK 7;
THENCE NORTH 0 DEGREES 07 MINUTES 08 SECONDS EAST 13.5 FEET TO THE TRUE POINT OF
BEGINNING;
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR EXISTING LAWS OF CONGRESS
AS RESERVED IN THE PATENT TO SAID LAND.
PARCEL NO. 6:
A PORTION OF MONROE STREET OF THE ORIGINAL TOWNSITE OF PHOENIX, ACCORDING TO
BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
BEGINNING AT THE SOUTHWEST CORNER OF BLOCK 7 OF SAID ORIGINAL TOWNSITE;
THENCE SOUTH 89 DEGREES 52 MINUTES 52 SECONDS EAST ALONG THE SOUTH LINE OF SAID
BLOCK 7, A DISTANCE OF 110.00 FEET;
THENCE SOUTH 0 DEGREES 07 MINUTES 08 SECONDS WEST, A DISTANCE OF 13.50 FEET TO A
POINT, THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 0 DEGREES 07 MINUTES 08 SECONDS WEST, A DISTANCE OF
54.50 FEET;
THENCE SOUTH 89 DEGREES 52 MINUTES 52 SECONDS EAST PARALLEL TO SAID SOUTH LINE,
A DISTANCE OF 8.00 FEET;
THENCE NORTH 0 DEGREES 07 MINUTES 08 SECONDS EAST, A DISTANCE OF 54.50 FEET;
THENCE NORTH 89 DEGREES 52 MINUTES 52 SECONDS WEST PARALLEL WITH SAID SOUTH LINE
A DISTANCE OF 8.00 FEET TO THE TRUE POINT OF BEGINNING;
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER TO ANY VALID CLAIM
OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN PATENT TO
SAID LAND.

A-5-2



--------------------------------------------------------------------------------



 



EXHIBIT B
DUE DILIGENCE MATERIALS
Best and Final Documentation — Phoenix
          Capital Expenditures — 201 North Central Avenue & 1111 Fannin
          201 North Central Avenue
Phoenix Site Plan
Phoenix Aged Receivables
Phoenix Property Condition Report with Capital
Phoenix Environmental Phase I Report
Phoenix Rentable Area Verification Letter (from LUFT)
Phoenix Certification of Occupancy
Phoenix Chase Tower Plaza Renovation Drawings
Phoenix Lease Abstracts
          Title Exception/Vesting Documents
Exception 08
Exception 09
Exception 10
Exception 11
Exception 11a
          Third Party Leases
NBC Telemundo
NW Communications of Phoenix
Overall Wireless Communications Corp.
Petals & Kettels
Phoenix Chamber of Commerce
Reliance Build
Ridenour Hienton Harper & Kelhoffer
Scripps Howard Broadcasting
Tina Eaves
Webline Wireless
Arizona Club
The Harbor Club Seattle
Arch Wireless Operating Co.
Bell South Wireless Data
Federal Express Corp.
James D. Guest DDS
Metrocall
Motient Communications
May Potenza & Baran
          Estoppels
Ridenour, Hienton, Harper & Kelhoffer, PLLC
Arizona Club
Chamber of Commerce
     Best and Final Documentation — Phoenix Garage
2005, December Operating Statement
2006, July Operating Statement
Second Amendment to Standard Parking Agreement
     Best and Final Documentation — Houston
Capital Expenditures — 201 North Central Avenue & 1111 Fannin
Floor Plans

B-1



--------------------------------------------------------------------------------



 



     1111 Fannin
Houston Property Condition Report with Capital
Houston Tunnel Agreement
Houston Environmental Phase I Report
Houston Certificate of Occupancy
Houston Rentable Area Verification Letter (from LUFT)
Houston Fire Inspection Report
Houston Site Plan
Houston Lease Abstracts
Estoppel — Tunnel Agreement
     Title Exception/Vesting Documents
Original Ground Lease Agreement
Warranty Deed and Ground Lease Assignment
Exception 10a
Exception 10b — Confirmation of Tunnel Agreement
Exception 10b — Memorandum of Tunnel Agreement
Exception 10c — Deed and Ground Lease Assignment
Exception 10c — Memorandum of Lease
Exception 10d — Easement Agreement
     Third Party Leases
Randstad US
Irma Mazanalee
Khalil Samam dba Out to Lunch
ORIGINAL DUE DILIGENCE
Offering Memorandum
Brookfield OM
201 North Central Avenue — Phoenix, AZ
JP Morgan Lease
201 North Central Avenue Survey
Pro Forma Title Policy — September 2006
Argus Files
201 North Central Avenue Argus
201 North First Street Garage — Phoenix, AZ
Parking Agreement
Tax Bills 2005
Tax Bills 2006
Downtown Phoenix Parking Study
Tunnel Lease
Financials
Pro Forma Cash Flow Notes
Draft 2007 Budget
1111 Fannin — Houston, TX
Survey
JPMorgan Lease
Pro Forma Title Policy
Argus Files
1111 Fannin Argus File
Ground Lease Documentation
Houston Lease Agreement
Houston Memorandum of Lease

B-2



--------------------------------------------------------------------------------



 



Houston Warranty Deed and Ground Lease Assignment with Vendor’s Lien
Houston Substitute Trustee’s Deed
Houston General Warranty Deed and Ground Lease Assignment
Houston Clarification Substitute Trustee’s Deed
Houston Deed and Ground Lease Assignment
Phoenix Tunnel Lease (as defined in Agreement)
Phoenix Tunnel Sublease (as defined in Agreement)
JP Sublease Letter Agreement (as defined in Agreement)
The Title Commitment (as defined in the Agreement)
The Survey (as defined in the Agreement)
All documents of record referenced in the Title Commitment (as defined in the
Agreement)
Landlord Estoppel Certificate dated September 26, 2006 executed by Mary Ann
Laro, as landlord, under the Fannin Ground Lease (as defined in the Agreement).
Landlord Estoppel Certificate dated September 27, 2006 executed by The City of
Phoenix, as landlord, under the Phoenix Tunnel Lease.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
EXCLUDED ITEMS OF TANGIBLE PERSONAL PROPERTY
None.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF SELLER GROUND LESSOR ESTOPPEL LETTER
[SELLER’S ESTOPPEL] FOR
[                    ] (“Landlord”)
WITH RESPECT TO THE LEASED PREMISES LOCATED AT:
[                                        ] (“Property”)
                         , a                      (“Seller”), pursuant to that
certain Agreement of Purchase and Sale dated January ___, 2007 (as same may be
amended, the “Purchase Agreement”), by and between Seller and
                    , a                      (“Buyer”), hereby certifies to
Buyer and its successors and assigns that, to Seller’s knowledge (as defined in
Section 6.2(b) of the Purchase Agreement), the matters set on the Ground Lessor
Estoppel Certificate attached hereto as Exhibit A are true and correct as of the
date hereof; provided, however, that the foregoing certification shall in no
event be deemed to be a certification with respect to matters relating to the
physical or environmental condition of the Property. In accordance with
Section 4.4 of the Purchase Agreement, if the Landlord provides an estoppel
certificate dated after the date hereof, then this Seller’s Estoppel will be
null and void (as if Seller had not delivered this certificate) as and to the
extent that such estoppel certificate delivered by Landlord discloses matters
which are consistent with those matters set forth in this Seller’s Estoppel. In
all events, this Seller’s Estoppel will be null and void at 11:59 p.m. on
                    , 2007 [TO INSERT 6-MONTH ANNIVERSARY OF CLOSING DATE]
(i.e., meaning that in order to bring a claim under this Seller’s Estoppel, a
party must provide the undersigned party with written notice of its claim on or
before said date and commence an action with respect to such claim within thirty
(30) days after delivery of such notice).
     IN WITNESS WHEREOF, the undersigned has executed this Seller’s Estoppel as
of this                      day of                     , 2007.

                 
 
          , a    
 
               
 
               
 
  By:                      
 
  Name:                      
 
  Title:                      
 
               
 
  Address:                      
 
                     
 
                     

D-1-1



--------------------------------------------------------------------------------



 



EXHIBIT A TO SELLER ESTOPPEL CERTIFICATE
ATTACH COPY OF UNEXECUTED LANDLORD ESTOPPEL

A-1



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF CONTRACTS
Verbal Agreement between BREOF Phoenix and Standard Parking concerning the
management of the Phoenix Parking Deck — Note: Upon Buyer’s request, Seller will
terminate this verbal agreement on or before Closing. Seller makes no
representation regarding its ability to assign this verbal agreement to Buyer at
Closing.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
LIST OF VIOLATIONS
None.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
LIST OF LITIGATION
None.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H-1
DESCRIPTION OF JPMORGAN LEASES
     1. JPMorgan Chase Net Lease Agreement of Lease dated September 27, 2006
between BREOF Phoenix, as landlord, and JPMorgan, as tenant.
     2. JPMorgan Chase Net Lease Agreement of Lease dated September 27, 2006
between BREOF Fannin, as landlord, and JPMorgan, as tenant.

H-1-1



--------------------------------------------------------------------------------



 



EXHIBIT H-2
LIST OF OTHER LEASES
I. PHOENIX:

      Tenant   Lease Documents
James D. Guest, D.D.S.
  Lease dated May 11, 1998
Amendment to Lease dated December 27, 2001
Second Amendment to Lease dated June ___, 2006
 
   
Arch Wireless Operating Company, Inc.
  Antenna Site License Agreement dated September 29, 2004
 
   
Judy K. Landes (as successor by assignment to Mary Ann Boring) dba Petals and
Kettles
  Lease Agreement dated June 18, 2002
Assignment of Lease dated September 8, 2003
 
   
Phoenix Chamber of Commerce
  Bank One Center Office Lease dated August 31, 1993
First Amendment to Lease dated August 31, 2002
Second Amendment to Lease dated July 16, 2004
 
   
NW Communications of Phoenix, Inc., on behalf of its station KSAZ
  Antenna Site License Agreement dated April 1, 2002
First Amendment to Antenna Site License Agreement dated June 18, 2002
 
   
Tina Eaves
  License Agreement dated March 23, 2005
 
   
Motient Communications, Inc. (formerly Ardis Company)
  Antenna Site License Agreement dated May 30, 1996
First Amendment to Antenna Site License Agreement dated March 18, 1998
Second Amendment to Antenna Site License Agreement dated November 5, 2002
Third Amendment to Antenna Site License Agreement dated November 1, 2003
 
   
NBC Telemundo Phoenix, Inc.
  License Agreement dated March 1, 2004
 
   
May, Potenza & Baran, P.C. successor in interest to May, Potenza, Judson &
Baran, P.C.
  Office Lease dated March 7, 1996
First Amendment to Office Lease dated February 6, 2001
Second Amendment to Office Lease dated September 12, 2002
Storage Lease dated October 22, 2002
Third Amendment to Office Lease dated November 14, 2003
Fourth Amendment to Office Lease dated January 13, 2004
Fifth Amendment to Office Building Lease dated May ___, 2006
 
   
Ridenour, Hienton, Harper & Kelhoffer, P.L.L.C.
  Lease Agreement dated June 3, 2002
First Amendment to Lease Agreement dated December 24, 2002
 
   
Scripps Howard Broadcasting
  Antenna Site License Agreement dated December 20,

H-2-1



--------------------------------------------------------------------------------



 



      Tenant   Lease Documents
Company
  2005
 
   
Metrocall, Inc.
  Antenna Site License Agreement, dated February 18, 1997
 
   
Federal Express Corporation
  Antenna Site License Agreement, dated December 19, 1995
 
   
Bell South Wireless Data, L.P.
  Antenna Site License Agreement, dated July 10, 2000
 
   
Webline Wireless, Inc. aka USA Mobility
  Antenna Site License Agreement dated January 5, 1996
Amendment to Antenna Site License Agreement dated September 15, 1997
Second Amendment to Antenna Site License Agreement dated August 1, 1998
Third Amendment to Antenna Site License Agreement dated December 30, 2002
 
   
The Harbor Club Seattle (aka
The Arizona Club)
  Lease dated July 27, 2006 (which incorporates by reference the following:
Dining Club Lease dated December 16, 1999
First Amendment to Lease Agreement dated September 17, 2001
Second Amendment to Lease Agreement dated February 7, 2002
Third Amendment to Lease Agreement dated May 13, 2003
Lease Termination Letter, dated                     , terminating the lease
effective as of May 31, 2005)
 
   
Overall Wireless Communications Corp. (NRTC)
  Antenna Site License Agreement dated February 18, 1997
 
   
Reliance Build, Inc,.
  Lease dated March 31, 1994
First Amendment to Lease dated February 16, 1998
Second Amendment to Lease dated February 21, 2002
Third Amendment to Lease dated February 21, 2003
Fourth Amendment to Lease dated December 12, 2003

II. FANNIN:

      Tenant   Lease Documents
Khalil Samam, d/b/a Out to Lunch Café (successor-in-interest by assignment from
Man Ki Moon)
  Lease Agreement dated February 18, 1999 Assignment and Assumption of Lease
Agreement dated September 29, 2000 First Amendment to Lease dated October 1,
2003 Second Amendment to Lease dated September 1, 2005
 
   
Irma Manzanales
  Lease Agreement dated August 12, 2005 Rent Commencement Letter
 
   
Randstad US L.P.
  Lease Agreement dated September 6, 2000 Amendment to Lease dated October ___,
2005

H-2-2



--------------------------------------------------------------------------------



 



EXHIBIT I
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of                     , 2007, by and between
                    , a                      (“Assignor”), and
                    , a                      (“Assignee”).
Recitals
     A. Assignor and                     , collectively as seller, and Assignee,
as buyer, entered into that certain Agreement of Purchase and Sale dated as of
                    , 2007 (the “Agreement”), pursuant to which Assignor agreed
to sell to Assignee, and Assignee agreed to acquire from Assignor, among other
things, Assignor’s interest in the property commonly known as
                     and legally described on Exhibit A attached hereto (the
“Property”).
     B. As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
any and all rights and responsibilities under those Contracts (as such term is
defined in the Agreement) that relate to the Property, a schedule of which is
attached hereto as Exhibit B and incorporated herein by this reference (herein,
the “Property Contracts”), but only to the extent assignable without any fee
payable to, or further consent from, any third party.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
     1. Transfer and Assignment by Assignor. Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title and interest in and under the
Property Contracts, if any and only to the extent assignable without any fee
payable to, or any further consent from, any third party.
     2. Assumption by Assignee. Assignee hereby accepts the foregoing assignment
and assumes and agrees to perform all of the duties, obligations, liabilities,
commitments and covenants of Assignor accruing from and after the date hereof
with respect to or arising under each of the Property Contracts; provided that
Assignee further agrees to perform all of the duties, obligations, liabilities,
commitments and covenants under the Property Contracts relating to the physical
or environmental condition of Property regardless of whether such duties,
obligations, liabilities, commitments or covenants arose or accrued (or arise or
accrue) prior to, on or after Closing (as defined in the Agreement) and
regardless of whether such conditions exist or come into existence prior to, on
or after Closing (as defined in the Agreement).
     3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend
and hold harmless Assignee, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities,

I-1



--------------------------------------------------------------------------------



 



losses, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees) arising out of or relating to the breach by Assignor of any of
the obligations, terms or covenants of Assignor under or pursuant to the
Property Contracts, which obligations, terms or covenants accrued prior to the
date hereof; provided, however, that Assignor shall have no obligation hereunder
to so indemnify, defend or hold harmless the aforementioned parties with respect
to breaches by Assignor of obligations, terms or covenants under or pursuant to
the Property Contracts that relate to the physical or environmental condition of
the Property, regardless of whether such obligations, terms or covenants arose
or accrued (or arise or accrue) prior to, on or after Closing and regardless of
whether such conditions exist or come into existence prior to, on or after
Closing. The indemnification obligation contained in this Section 3 shall be
subject to the limitations on liabilities and other provisions contained in the
Agreement relating to the Assignor’s liability.
     4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend
and hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to (i) the breach by Assignor or Assignee of those obligations, terms
or covenants under or pursuant to the Property Contracts which relate to the
physical or environmental condition of the Property, irrespective of whether
same arose or accrued (or arises or accrues) prior to, on or after the Closing,
and (ii) the breach by Assignee of any of the other obligations, terms or
covenants of Assignor under or pursuant to the Property Contracts, which
obligations, terms or covenants accrue from and after the date hereof. The
indemnification obligation contained in this Section 4 shall be subject to all
applicable limitations on liabilities and other provisions contained in the
Agreement relating to Assignee’s liability.
     5. Further Assurances. The parties hereto covenant and agree to execute
such further instruments and take such further action as may be reasonably
required by either party to fully effectuate the terms and provisions of this
Assignment and the transactions contemplated herein.
     6. Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7. Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.
     8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of                     .
     9. Counterparts. This Assignment may be executed in counterparts which,
when integrated, shall constitute one original of this Assignment.

I-2



--------------------------------------------------------------------------------



 



     10. Conflict. In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.
     11. No Representation. Except as expressly set forth in the Agreement, it
is hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Property Contracts being assigned hereunder,
including, without limitation, any representation or warranty regarding
Assignor’s title or other interest therein or Assignor’s right to assign or
transfer the same. Without limitation of any representations or warranties
expressly set forth in the Agreement, this Assignment constitutes a quitclaim
assignment only, and is intended to assign and transfer only such rights which
Assignor may have, if any, with respect to the Property Contracts.
[SIGNATURES ON FOLLOWING PAGE]

I-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

              ASSIGNOR:       ASSIGNEE:
 
           
 
,     a               ,
 
           
 
      a    
 
           

                         
 
              By:                              
By:
                  Name:                          
 
  Name:               Title:    
 
                       
 
  Its:                    
 
                       

I-4



--------------------------------------------------------------------------------



 



EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
LEGAL DESCRIPTION OF PROPERTY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
SCHEDULE OF PROPERTY CONTRACTS

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
ASSIGNMENT AND ASSUMPTION OF
LICENSES AND PERMITS AND WARRANTIES
     THIS ASSIGNMENT AND ASSUMPTION OF LICENSES AND PERMITS AND WARRANTIES (this
“Assignment”) is made and entered into as of                     , 2007, by and
between                                         , a                     
(“Assignor”), and                                         , a
                                         (“Assignee”).
Recitals
     A. Assignor and                     , collectively as seller, and Assignee,
as buyer, entered into that certain Agreement of Purchase and Sale dated as of
                    , 2007 (the “Agreement”), pursuant to which Assignor agreed
to sell to Assignee, and Assignee agreed to acquire from Assignor, among other
things, Assignor’s interest in the property commonly known as
                     and legally described on Exhibit A attached hereto (the
“Property”).
     B. As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
any and all of Assignor’s right, title and interest to those Licenses and
Permits and those Warranties (as such terms are defined in the Agreement, which
definitions are restated on Exhibit B attached hereto and incorporated herein by
this reference) that relate to the Property, but only to the extent assignable
without any fee payable to, or further consent from, any third party.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
     1. Transfer and Assignment by Assignor. Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title and interest in and under
those Licenses and Permits and those Warranties that relate to the Property, if
any and only to the extent assignable without any fee payable to, or any further
consent from, any third party.
     2. Assumption by Assignee. Assignee hereby accepts the foregoing assignment
and assumes and agrees to perform any and all of the duties, obligations,
liabilities, commitments and covenants of Assignor accruing from and after the
date hereof with respect to or arising under each of the Licenses and Permits
and the Warranties that relate to the Property; provided that Assignee further
agrees to perform all of the duties, obligations, liabilities, commitments and
covenants under the Licenses and Permits and the Warranties relating to the
physical or environmental condition of Property regardless of whether such
duties, obligations, liabilities, commitments or covenants arose or accrued (or
arise or accrue) prior to, on or after Closing (as defined in the Agreement) and
regardless of whether such conditions exist or come into existence prior to, on
or after Closing.

J-1



--------------------------------------------------------------------------------



 



     3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend
and hold harmless Assignee, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to the breach by Assignor of any of the obligations, terms or covenants
of Assignor under or pursuant to those Licenses and Permits and those Warranties
that relate to the Property, which obligations, terms or covenants accrued prior
to the date hereof; provided, however, that Assignor shall have no obligation
hereunder to so indemnify, defend or hold harmless the aforementioned parties
with respect to breaches by Assignor of obligations, terms or covenants under or
pursuant to those Licenses and Permits or Warranties that relate to the physical
or environmental condition of the Property, regardless of whether such
obligations, terms or covenants arose or accrued (or arise or accrue) prior to,
on or after Closing and regardless of whether such conditions exist or come into
existence prior to, on or after Closing. The indemnification obligation
contained in this Section 3 shall be subject to the limitations on liabilities
and other provisions contained in the Agreement relating to the Assignor’s
liability.
     4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend
and hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, employees, managers and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to (i) the breach by Assignor or Assignee of the obligations, terms or
covenants under or pursuant to the Licenses and Permits and Warranties assigned
hereunder which relate to the physical or environmental condition of the
Property, irrespective of whether same arose or accrued (or arises or accrues)
prior to, on or after the Closing, and (ii) the breach by Assignee of any of the
other obligations, terms or covenants of Assignor under or pursuant to the
Licenses and Permits and the Warranties assigned hereunder, which obligations,
terms or covenants accrue from and after the date hereof. The indemnification
obligation contained in this Section 4 shall be subject to all applicable
limitations on liabilities and other provisions contained in the Agreement
relating to Assignee’s liability.
     5. Further Assurances. The parties hereto covenant and agree to execute
such further instruments and take such further action as may be reasonably
required by either party to fully effectuate the terms and provisions of this
Assignment and the transactions contemplated herein.
     6. Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7. Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.
     8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of                     .

J-2



--------------------------------------------------------------------------------



 



     9. Counterparts. This Assignment may be executed in counterparts which,
when integrated, shall constitute one original of this Assignment.
     10. Conflict. In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.
     11. No Representation. Except as expressly set forth in the Agreement, it
is hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Licenses and Permits and the Warranties being
assigned hereunder, including, without limitation, any representation or
warranty regarding Assignor’s title or other interest therein or Assignor’s
right to assign or transfer the same. Without limitation of any representations
or warranties expressly set forth in the Agreement, this Assignment constitutes
a quitclaim assignment only, and is intended to assign and transfer only such
rights which Assignor may have, if any, with respect to the Licenses and Permits
and the Warranties relating to the Property.

J-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

              ASSIGNOR:       ASSIGNEE:
 
           
 
,     a               ,
 
           
 
      a    
 
           

                         
 
              By:                              
By:
                  Name:                          
 
  Name:               Title:    
 
                       
 
  Its:                    
 
                       

J-4



--------------------------------------------------------------------------------



 



EXHIBIT A TO
ASSIGNMENT AND ASSUMPTION OF LICENSES
AND PERMITS AND WARRANTIES
LEGAL DESCRIPTION OF PROPERTY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO
ASSIGNMENT AND ASSUMPTION OF
LICENSES AND PERMITS AND WARRANTIES
DEFINITIONS
     Licenses and Permits. All licenses, permits, franchises, certifications,
authorizations, approvals, certificates of occupancy and entitlements issued,
approved or granted by any governmental authority or body having jurisdiction
over the “Property” (as defined in the Agreement) and used in connection with
the operation, ownership or maintenance of the “Property” (as defined in the
Agreement) or any part thereof.
     Warranties. All guarantees and warranties of contractors, materialmen,
manufacturers, mechanics or suppliers who have been engaged by Assignor, as
seller, or any of its agents to furnish labor, materials, equipment or supplies
to all or any portion of the “Property” (as defined in the Agreement).

B-1



--------------------------------------------------------------------------------



 



EXHIBIT K
BILL OF SALE
     THIS BILL OF SALE is made by the undersigned,
                                        , a
                                         (“Seller”), in favor of and to
                                         , a
                                         (“Buyer”).
     WHEREAS, Seller and                     , collectively as seller, and
Buyer, as buyer, entered into that certain Agreement of Purchase and Sale dated
as of                     , 2007 (the “Agreement”), pursuant to which Seller
agreed to sell to Buyer, and Buyer agreed to acquire from Seller, among other
things, Seller’s interest in the property commonly known as                     
and legally described on Exhibit A attached hereto (the “Property”), including
Seller’s interest in certain personal property related thereto;
     WHEREAS, as part of the acquisition transaction contemplated by the
Agreement, Seller is to sell, convey, and transfer to Buyer, by bill of sale,
the Tangible Personal Property (as defined in the Agreement) and the Intangible
Personal Property (as defined in the Agreement).
     NOW, THEREFORE, pursuant to the Agreement, and in consideration of good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller by these presents does GIVE, GRANT, CONVEY, ASSIGN,
TRANSFER, BARGAIN, SELL, REMISE, RELEASE, ALIENATE, SET OVER, and CONFIRM, unto
Buyer, its successors and assigns, forever, as an entirety, all of Seller’s
right, title, and interest, if any, in and to (a) those items of Tangible
Personal Property (as defined in the Agreement) that relate to the Property; and
(b) those items of Intangible Personal Property (as defined in the Agreement)
that relate to the Property.
     Seller makes no representations or warranties whatsoever, regarding said
Tangible Personal Property or the Intangible Personal Property, including,
without limitation, any representations or warranties related to title, quality,
merchantability or fitness for a particular purpose.
     In the event of any conflict or inconsistency between the terms hereof and
the terms of the Agreement, the terms of the Agreement shall govern and control.
Without limitation of the foregoing, all limitations on liability expressly set
forth in the Agreement shall apply to this Bill of Sale and the liabilities of
Seller hereunder.

K-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by
its duly authorized officer this                      day of
                    , 200___.

                      SELLER:    
 
               
 
              , a      ,    
 
                         
 
               
 
  By:                      
 
      Name:                      
 
      Its:                      

K-2



--------------------------------------------------------------------------------



 



EXHIBIT A TO BILL OF SALE
LEGAL DESCRIPTION

A-1



--------------------------------------------------------------------------------



 



EXHIBIT L
ASSIGNMENT AND ASSUMPTION OF LEASES
[NOTE: PHOENIX ASSIGNMENT AND ASSUMPTION OF LEASES DOCUMENT WILL ALSO INCLUDE,
IN ADDITION TO THE ASSIGNMENT OF LEASES WITH BUILDING TENANTS, AN ASSIGNMENT OF
THE PHOENIX TUNNEL SUBLEASE].
     THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and
entered into as of                     , 2007, by and between
                    , a                      (“Assignor”), and
                    , a                      (“Assignee”).
Recitals
     A. Assignor and                     , collectively as seller, and Assignee,
as buyer, entered into that certain Agreement of Purchase and Sale dated as of
                    , 2007 (the “Agreement”), pursuant to which Assignor agreed
to sell to Assignee, and Assignee agreed to acquire from Assignor, among other
things, Assignor’s interest in the property commonly known as
                     and legally described on Exhibit A attached hereto (the
“Property”), including Assignor’s interest in certain Leases related thereto.
     B. As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
Assignor’s interest as landlord (together with all rights and obligations
relating thereto) under certain Leases (as defined in the Agreement) that relate
to the Property, a schedule of such Leases that relate to the Property and which
are being assigned/assumed hereunder is attached hereto as Exhibit B and
incorporated herein by this reference (herein, the “Property Leases”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
     1. Transfer and Assignment by Assignor. Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title and interest, in, to and
under the Property Leases.
     2. Assumption by Assignee. Assignee hereby accepts the foregoing assignment
and assumes and agrees to perform all of the duties, obligations, liabilities,
commitments and covenants of Assignor, accruing from and after the date hereof
with respect to or arising under each of the Property Leases; provided that
Assignee further agrees to perform all of the duties, obligations, liabilities,
commitments and covenants under the Property Leases relating to the physical or
environmental condition of Property, regardless of whether such duties,
obligations, liabilities, commitments or covenants arose or accrued (or arise or
accrue) prior to, on or after Closing (as defined in the Agreement) and
regardless of whether such conditions exist or come into existence prior to, on
or after Closing (as defined in the Agreement).

L-1



--------------------------------------------------------------------------------



 



     3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend
and hold harmless Assignee, and its partners, directors, members, shareholders,
affiliates, managers, employees and agents, from, of and against any and all
claims, demands, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising out of or relating to
the breach by Assignor of any of the obligations, terms or covenants of
Assignor, under or pursuant to the Property Leases, which obligations, terms or
covenants accrued prior to the date hereof; provided, however, that Assignor
shall have no obligation hereunder to so indemnify, defend or hold harmless the
aforementioned parties with respect to breaches by Assignor of obligations,
terms or covenants under or pursuant to the Property Leases that relate to the
physical or environmental condition of the Property, regardless of whether such
obligations, terms or covenants arose or accrued (or arise or accrue) prior to,
on or after Closing (as defined in the Agreement) and regardless of whether such
conditions exist or come into existence prior to, on or after Closing (as
defined in the Agreement). The indemnification obligation contained in this
Section 3 shall be subject to the limitations on liabilities and other
provisions contained in the Agreement relating to the Assignor’s liability.
     4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend
and hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to (i) the breach by Assignor or Assignee of those obligations, terms
or covenants under or pursuant to the Property Leases which relate to the
physical or environmental condition of the Property, irrespective of whether
same arose or accrued (or arises or accrues) prior to, on or after the Closing,
and (ii) the breach by Assignee of any of the other obligations, terms or
covenants of Assignor, under or pursuant to the Property Leases, which
obligations, terms or covenants accrue from and after the date hereof. The
indemnification obligation contained in this Section 4 shall be subject to all
applicable limitations on liabilities and other provisions contained in the
Agreement relating to Assignee’s liability.
     5. Further Assurances. The parties hereto covenant and agree to execute
such further instruments and take such further action as may be reasonably
required by either party to fully effectuate the terms and provisions of this
Assignment and the transactions contemplated herein.
     6. Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7. Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.
     8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of                     .

L-2



--------------------------------------------------------------------------------



 



     9. Counterparts. This Assignment may be executed in counterparts which,
when integrated, shall constitute one original of this Assignment.
     10. Conflict. In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.
     11. No Representation. Except as expressly set forth in the Agreement, it
is hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Property Leases, including, without limitation,
any representation or warranty regarding Assignor’s interest therein or
Assignor’s right to assign or transfer the same. Without limitation of any
representations or warranties expressly set forth in the Agreement, this
Assignment constitutes a quitclaim assignment only, and is intended to assign
and transfer only such rights which Assignor may have, if any, with respect to
the Property Leases.
[SIGNATURES ON FOLLOWING PAGE]

L-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

              ASSIGNOR:       ASSIGNEE:
 
           
 
,     a               ,
 
           
 
      a    
 
           

                         
 
              By:                              
By:
                  Name:                          
 
  Name:               Title:    
 
                       
 
  Its:                    
 
                       

L-4



--------------------------------------------------------------------------------



 



EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES
LEGAL DESCRIPTION OF PROPERTY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF LEASES
SCHEDULE OF LEASES

B-1



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF ASSIGNMENT AND ASSUMPTION OF FANNIN GROUND LEASE
     THIS ASSIGNMENT AND ASSUMPTION OF FANNIN GROUND LEASE (this “Assignment”)
is made and entered into as of                     , 2007, by and between BREOF
BNK FANNIN LP, a Delaware limited partnership (“Assignor”), and
                    , a                      (“Assignee”).
Recitals
     A. Assignor and BREOF BNK Phoenix LLC, a Delaware limited liability
company, collectively as seller, and Assignee, as buyer, entered into that
certain Agreement of Purchase and Sale dated as of                     , 2007
(the “Agreement”), pursuant to which Assignor agreed to sell to Assignee, and
Assignee agreed to acquire from Assignor, among other things, Assignor’s
interest in that certain property commonly known as
                                         and legally described on Exhibit A
attached hereto (“Property”).
     B. As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
Assignor’s leasehold interest (together with all rights and obligations relating
thereto) under that certain ground lease described on Schedule 1 to this
Assignment (herein, the “Fannin Ground Lease”), which Fannin Ground Lease
encumbers that portion of the Property which is legally described on Exhibit B
attached hereto (together with any interest Assignor may have in those
improvements thereon, the “Fannin Ground Leased Property”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
     1. Transfer and Assignment by Assignor. Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title, and interest, as ground
lessee, in and under the Fannin Ground Lease.
     2. Assumption by Assignee. Assignee hereby accepts the foregoing assignment
and assumes and agrees to perform all of the duties, obligations, liabilities,
commitments and covenants of Assignor, as ground lessee, accruing from and after
the date hereof with respect to or arising under the Fannin Ground Lease;
provided that Assignee further agrees to perform all of the duties, obligations,
liabilities, commitments and covenants under the Fannin Ground Lease relating to
the physical or environmental condition of Fannin Ground Leased Property,
regardless of whether such duties, obligations, liabilities, commitments or
covenants arose or accrued (or arise or accrue) prior to, on or after Closing
(as defined in the Agreement) and regardless of whether such conditions exist or
come into existence prior to, on or after Closing (as defined in the Agreement).

M-1



--------------------------------------------------------------------------------



 



     3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend
and hold harmless Assignee, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to the breach by Assignor of any of the obligations, terms or covenants
of Assignor, as ground lessee under or pursuant to the Fannin Ground Lease,
which obligations, terms or covenants accrued prior to the date hereof;
provided, however, that Assignor shall have no obligation hereunder to so
indemnify, defend or hold harmless the aforementioned parties with respect to
breaches by Assignor of obligations, terms or covenants under or pursuant to the
Fannin Ground Lease that relate to the physical or environmental condition of
the Fannin Ground Leased Property, regardless of whether such obligations, terms
or covenants arose or accrued (or arise or accrue) prior to, on or after Closing
(as defined in the Agreement) and regardless of whether such conditions exist or
come into existence prior to, on or after Closing (as defined in the Agreement).
The indemnification obligation contained in this Section 3 shall be subject to
the procedures, limitations on liabilities and other provisions contained in the
Agreement, in each instance relating to the Assignor’s liability.
     4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend
and hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to (i) the breach by Assignor or Assignee of those obligations, terms
or covenants under or pursuant to the Fannin Ground Lease which relate to the
physical or environmental condition of the Fannin Ground Leased Property,
irrespective of whether same arose or accrued (or arises or accrues) prior to,
on or after the Closing (as defined in the Agreement), and (ii) the breach by
Assignee of any of the other obligations, terms or covenants of Assignor, as
ground lessee under or pursuant to the Ground Lease, which obligations, terms or
covenants accrue from and after the date hereof. The indemnification obligation
contained in this Section 4 shall be subject to all applicable procedures,
limitations on liabilities and other provisions contained in the Agreement, in
each instance relating to Assignee’s liability.
     5. Further Assurances. The parties hereto covenant and agree to execute
such further instruments and take such further action as may be reasonably
required by either party to fully effectuate the terms and provisions of this
Assignment and the transactions contemplated herein.
     6. Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7. Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable actual attorneys’ fees and court and other related
costs incurred.

M-2



--------------------------------------------------------------------------------



 



     8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of                     .
     9. Counterparts. This Assignment may be executed in counterparts which,
when integrated, shall constitute one original of this Assignment.
     10. Conflict. In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.
     11. No Representation. Except as expressly set forth in the Agreement, it
is hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Fannin Ground Lease, including, without
limitation, any representation or warranty regarding Assignor’s interest therein
or Assignor’s right to assign or transfer the same. Without limitation of any
representations or warranties expressly set forth in the Agreement, this
Assignment constitutes a quitclaim assignment only, and is intended to assign
and transfer only such rights which Assignor may have, if any, with respect to
the Fannin Ground Lease.
[SIGNATURES ON FOLLOWING PAGE]

M-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

     
ASSIGNOR:
  ASSIGNEE:
 
   
BREOF BNK FANNIN LP, a Delaware limited partnership
                                          ,     a
 
   
 
 
                                                                                

                          By:   BREOF BNK Fannin GP LLC, a
      By:         Delaware limited liability company, its sole
          Name:    
 
                            member           Title:    
 
                       
 
  By:   BREOF BNK LLC, a Delaware
limited liability company, its sole
member                

                 
 
  By:                          
 
      Name:        
 
               
 
      Its:        
 
               

M-4



--------------------------------------------------------------------------------



 



EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
LEGAL DESCRIPTION OF FANNIN PROPERTY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
LEGAL DESCRIPTION OF FANNIN GROUND LEASED PROPERTY

B-1



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
SCHEDULE OF GROUND LEASE

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF ASSIGNMENT AND ASSUMPTION OF PHOENIX TUNNEL LEASE
     THIS ASSIGNMENT AND ASSUMPTION OF PHOENIX TUNNEL LEASE (this “Assignment”)
is made and entered into as of                     , 2007, by and between BREOF
BNK PHOENIX LLC, a Delaware limited liability company (“Assignor”), and
                    , a                      (“Assignee”).
Recitals
     A. Assignor and BREOF BNK Fannin LP, a Delaware limited partnership,
collectively as seller, and Assignee, as buyer, entered into that certain
Agreement of Purchase and Sale dated as of                     , 2007 (the
“Agreement”), pursuant to which Assignor agreed to sell to Assignee, and
Assignee agreed to acquire from Assignor, among other things, Assignor’s
interest in that certain property commonly known as
                                         and legally described on Exhibit A
attached hereto (“Property”).
     B. As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
Assignor’s leasehold interest (together with all rights and obligations relating
thereto) under that certain lease described on Schedule 1 to this Assignment
(herein, the “Phoenix Tunnel Lease”), which Phoenix Tunnel Lease encumbers that
portion of the Property which is legally described on Exhibit B attached hereto
(together with any interest Assignor may have in those improvements thereon, the
“Phoenix Tunnel Lease Property”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
     1. Transfer and Assignment by Assignor. Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title, and interest, as lessee, in
and under the Phoenix Tunnel Lease.
     2. Assumption by Assignee. Assignee hereby accepts the foregoing assignment
and assumes and agrees to perform all of the duties, obligations, liabilities,
commitments and covenants of Assignor, as lessee, accruing from and after the
date hereof with respect to or arising under the Phoenix Tunnel Lease; provided
that Assignee further agrees to perform all of the duties, obligations,
liabilities, commitments and covenants under the Phoenix Tunnel Lease relating
to the physical or environmental condition of Phoenix Tunnel Lease Property,
regardless of whether such duties, obligations, liabilities, commitments or
covenants arose or accrued (or arise or accrue) prior to, on or after Closing
(as defined in the Agreement) and regardless of whether such conditions exist or
come into existence prior to, on or after Closing (as defined in the Agreement).

N-1



--------------------------------------------------------------------------------



 



     3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend
and hold harmless Assignee, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to the breach by Assignor of any of the obligations, terms or covenants
of Assignor, as lessee under or pursuant to the Phoenix Tunnel Lease, which
obligations, terms or covenants accrued prior to the date hereof; provided,
however, that Assignor shall have no obligation hereunder to so indemnify,
defend or hold harmless the aforementioned parties with respect to breaches by
Assignor of obligations, terms or covenants under or pursuant to the Phoenix
Tunnel Lease that relate to the physical or environmental condition of the
Phoenix Tunnel Lease Property, regardless of whether such obligations, terms or
covenants arose or accrued (or arise or accrue) prior to, on or after Closing
(as defined in the Agreement) and regardless of whether such conditions exist or
come into existence prior to, on or after Closing (as defined in the Agreement).
The indemnification obligation contained in this Section 3 shall be subject to
the procedures, limitations on liabilities and other provisions contained in the
Agreement, in each instance relating to the Assignor’s liability.
     4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend
and hold harmless Assignor, and its partners, officers, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to (i) the breach by Assignor or Assignee of those obligations, terms
or covenants under or pursuant to the Phoenix Tunnel Lease which relate to the
physical or environmental condition of the Phoenix Tunnel Lease Property,
irrespective of whether same arose or accrued (or arises or accrues) prior to,
on or after the Closing, and (ii) the breach by Assignee of any of the other
obligations, terms or covenants of Assignor, as lessee under or pursuant to the
Phoenix Tunnel Lease, which other obligations, terms or covenants accrue from
and after the date hereof. The indemnification obligation contained in this
Section 4 shall be subject to all applicable procedures, limitations on
liabilities and other provisions contained in the Agreement, in each instance
relating to Assignee’s liability.
     5. Further Assurances. The parties hereto covenant and agree to execute
such further instruments and take such further action as may be reasonably
required by either party to fully effectuate the terms and provisions of this
Assignment and the transactions contemplated herein.
     6. Survival of Provisions. The covenants and obligations contained in this
Assignment shall survive the consummation of the closing of the transactions
contemplated by the Agreement and this Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7. Attorneys’ Fees and Costs. If either party commences an action for the
judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable actual attorneys’ fees and court and other related
costs incurred.

N-2



--------------------------------------------------------------------------------



 



     8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of                     .
     9. Counterparts. This Assignment may be executed in counterparts which,
when integrated, shall constitute one original of this Assignment.
     10. Conflict. In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.
     11. No Representation. Except as expressly set forth in the Agreement, it
is hereby acknowledged that Assignor makes no representation or warranty of any
kind or nature relative to the Phoenix Tunnel Lease, including, without
limitation, any representation or warranty regarding Assignor’s interest therein
or Assignor’s right to assign or transfer the same. Without limitation of any
representations or warranties expressly set forth in the Agreement, this
Assignment constitutes a quitclaim assignment only, and is intended to assign
and transfer only such rights which Assignor may have, if any, with respect to
the Phoenix Tunnel Lease.
[SIGNATURES ON FOLLOWING PAGE]

N-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

     
ASSIGNOR:
  ASSIGNEE:
 
   
BREOF BNK PHOENIX LLC, a Delaware limited
liability company
                                          ,     a
 
 
                                                                                

                          By:   BREOF BNK LLC, a
      By:         Delaware limited liability company, its
          Name:    
 
                            sole member           Title:    
 
                       

                 
 
  By:                          
 
      Name:        
 
               
 
      Its:        
 
               

N-4



--------------------------------------------------------------------------------



 



EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF PHOENIX TUNNEL LEASE
LEGAL DESCRIPTION OF PHOENIX PROPERTY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF PHOENIX TUNNEL LEASE
LEGAL DESCRIPTION OF PHOENIX TUNNEL LEASE PROPERTY

B-1



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF PHOENIX TUNNEL LEASE
SCHEDULE OF PHOENIX TUNNEL LEASE





--------------------------------------------------------------------------------



 



EXHIBIT O
RENT ENHANCEMENT AGREEMENT
     THIS RENT ENHANCEMENT AGREEMENT (“Enhancement Agreement”) is entered into
as of the ___ day of                                         , 2007 (“Effective
Date”) by and between [INSERT BREOF FANNIN OR BREOF PHOENIX, AS APPLICABLE], a
                                         (“BREOF”), and
                                         , a
                                                             (“Buyer”).
     A. BREOF and [INSERT OTHER OF BREOF FANNIN OR BREOF PHOENIX, AS
APPLICABLE], a                                          (“Other Seller”),
collectively as seller, and Buyer, as buyer, entered into that certain Agreement
of Purchase and Sale dated                     , 2007 (“Purchase/Sale
Agreement”) pursuant to which, BREOF and Other Seller agreed to sell to Buyer,
and Buyer agreed to acquire from BREOF and Other Seller, among other things, all
of BREOF’s and Other Seller’s interest in those certain properties commonly
known as (i) 1111 Fannin Street, Houston, Texas (the “Fannin Property”), and
(ii) 201 North Central Avenue, Phoenix, Arizona (the “Phoenix Property”).
     B. The full                      Property is currently leased to JPMorgan
Chase Bank, National Association (“JPMorgan”) pursuant to that certain JPMorgan
Chase Net Lease Agreement of Lease dated September 27, 2006 by and between the
undersigned BREOF, as landlord, and JPMorgan, as tenant (the “JPMorgan Net
Lease”).
     C. The transaction contemplated by the Purchase/Sale Agreement closed
(“Closing”) as of the date hereof (i.e., the Effective Date) and, accordingly,
Buyer has succeeded to the interest of BREOF as landlord under the JPMorgan Net
Lease.
     D. As part of the consideration paid by Buyer to BREOF and Other Seller for
the “Property” (as defined in the Purchase/Sale Agreement), including without
limitation BREOF’s and Other Seller’s interest in the Fannin Property and
Phoenix Property, the undersigned, BREOF agreed to enter into and deliver this
Enhancement Agreement in favor of Buyer concurrent with the Closing.
     NOW, THEREFORE, in consideration for the purchase of BREOF’s interest in
the Property and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties to this Enhancement
Agreement hereby agree as follows:
     1. Term. The term of this Enhancement Agreement (the “Term”) shall commence
on the Effective Date and end on                                         , 2___.
[TO INSERT DATE WHICH IS THE LAST DAY OF THE 96TH FULL CALENDAR MONTH FROM AND
AFTER THE EFFECTIVE DATE.]
     2. Monthly Rent Enhancement Payments. BREOF hereby agrees to pay to Buyer,
on the first day of each full calendar month during the Term, the following
monthly amounts

O-1



--------------------------------------------------------------------------------



 



(each, a “Monthly Rent Enhancement Amount”) during the following periods,
without demand, offset or deduction:

      Period   Monthly Rent Enhancement Amount1
1.      Calendar months 1 through 12 (inclusive)
  $                                        
 
   
2.      Calendar months 13 through 24 (inclusive)
  $                                        
 
   
3.      Calendar months 25 through 36 (inclusive)
  $                                        
 
   
4.      Calendar months 37 through 48 (inclusive)
  $                                        
 
   
5.      Calendar months 49 through 60 (inclusive)
  $                                        
 
   
6.      Calendar months 61 through 72 (inclusive)
  $                                        
 
   
7.      Calendar months 73 through 84 (inclusive)
  $                                        
 
   
8.      Calendar months 85 through 96 (inclusive)
  $                                        

All Monthly Rent Enhancement Amount payments shall be delivered to
                                                            , or at such other
place as may be designated by Buyer from time to time pursuant to the provisions
of Section 7 below.
     3. Survival of Payment Obligation. BREOF and Buyer hereby acknowledge and
agree that BREOF’s obligation to make the Monthly Rent Enhancement Amount
payments during the Term shall continue for the full Term, irrespective of the
existence of the JPMorgan Net Lease and, accordingly, said obligation shall
survive the termination of the JPMorgan Net Lease for any reason.
     4. No Obligations under Lease. Notwithstanding anything to the contrary
contained herein or in any other agreement between the parties, BREOF and Buyer
hereby acknowledge and agree that BREOF shall have no rights, obligations or
liabilities, and this
 

1   Note: Seller and Buyer hereby agree that the aggregate Monthly Rent
Enhancement Amounts for both Rent Enhancement Agreements to be entered into at
Closing shall be as follows for each period:

Period 1 above = $250,000.00
Period 2 above = $233,000.00
Period 3 above = $212,500.00
Period 4 above = $195,833.33
Period 5 above = $175,000.00
Period 6 above = $125,000.00
Period 7 above = $83,333.33
Period 8 above = $50,708.33
Prior to Closing, Seller and Buyer shall, with respect to each such period,
agree upon the allocation of said aggregate Monthly Rent Enhancement Amounts
between the two Rent Enhancement Agreements.

O-2



--------------------------------------------------------------------------------



 



Enhancement Agreement shall in no event be deemed to imply that BREOF has any
rights, obligations or liabilities, under the JPMorgan Net Lease.
     5. Not Subject to Purchase/Sale Agreement. BREOF and Buyer hereby
acknowledge and agree that their respective rights and obligations under this
Enhancement Agreement shall in no event be subject to any remedy provisions or
limitations on liability that may be set forth in the Purchase/Sale Agreement.
     6. Remedies. If BREOF is in default under this Enhancement Agreement, then
Buyer shall deliver to BREOF written notice of such default, which notice shall
describe the nature of the default, and BREOF shall then have a period of five
(5) business days to cure same. If BREOF does not cure such default within five
(5) business days after receipt of said written notice of default, then, as
Buyer’s sole and exclusive remedy, Buyer shall be entitled to maintain and bring
a suit to specifically enforce the provisions of this Enhancement Agreement and,
in connection therewith, Buyer shall be entitled to receive interest on any past
due amounts hereunder from the date due until paid at an annual rate equal to
the lesser of (i) the maximum rate allowed by law with respect thereto, or
(ii) twelve percent (12%).
     7. Notices. Any notice, request, demand, instruction or other document to
be given or served hereunder shall be in writing and shall be delivered
personally, or transmitted by facsimile (provided that the original thereof
together with the facsimile confirmation sheet shall thereafter be promptly sent
by a nationally recognized overnight express courier), or sent by a nationally
recognized overnight express courier, and shall be addressed to the parties at
their respective addresses set forth below, and the same shall be effective upon
receipt if delivered personally, or one (1) business day after deposit with a
nationally recognized overnight express courier, or immediately upon being sent
by facsimile transmission in accordance with the procedures described above. A
party may change its address for receipt of notices by service of a notice of
such change in accordance herewith.

     
If to BREOF:
  c/o Brookfield Real Estate Opportunity Fund
 
  Three World Financial Center
 
  200 Vesey Street, 11th Floor
 
  New York, New York 10281-1021
 
  Attention: Mr. Steven H. Ganeless
 
  Facsimile: (212) 417-7292
 
   
with a copy to:
  DLA Piper US LLP
 
  203 North LaSalle Street
 
  Suite 1900
 
  Chicago, Illinois 60601
 
  Attention: Michael L. Ben-Isvy, Esq.
 
  Facsimile: (312) 251-5704

O-3



--------------------------------------------------------------------------------



 



             
If to Buyer:
                      
 
                      
 
                      
 
                      
 
  Attn:        
 
           
 
  Facsimile:        
 
     
 
    
 
           
with a copy to:
                      
 
                      
 
                      
 
                      
 
  Attn:        
 
           
 
  Facsimile:        
 
     
 
    

8. Miscellaneous.
     a. Entire Agreement, Amendments and Waivers. This Enhancement Agreement
contains the entire agreement and understanding of the parties with respect to
the subject matter hereof, and the same may not be amended, modified or
discharged nor may any of its terms be waived, except by an instrument in
writing signed by the party to be bound thereby. This Enhancement Agreement
supersedes any and all prior written or oral agreements and understandings
between the parties relating to the subject matter of this Enhancement
Agreement.
     b. Further Assurances. The parties each agree to do, execute, acknowledge
and deliver all such further acts, instruments and assurances and to take all
such further action as shall be reasonably necessary or desirable to fully carry
out this Enhancement Agreement.
     c. Successors and Assigns. All agreements and obligations of the parties
hereunder shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.
     d. No Third Party Benefits. This Enhancement Agreement is for the sole and
exclusive benefit of the parties hereto and their respective successors and
assigns, and no third party is intended to or shall have any rights hereunder.
     e. Interpretation. The headings and captions herein are inserted for
convenient reference only and the same shall not limit or construe the
paragraphs or Sections to which they apply or otherwise affect the
interpretation hereof. This Enhancement Agreement and any document or instrument
executed pursuant hereto may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Whenever under the terms of this Enhancement
Agreement the time for performance of a covenant or condition falls upon a
Saturday, Sunday or holiday (in the United States or in Toronto, Canada), such
time for performance shall be extended to the next business day. Otherwise all
references herein to “days” shall mean calendar days. Time is of the

O-4



--------------------------------------------------------------------------------



 



essence of this Enhancement Agreement. All references to funds or sums of money
shall be in US dollars.
     f. Governing Law. This Enhancement Agreement shall be governed by and
construed in accordance with the laws of the State of ___.
     g. Attorneys’ Fees. In any action or proceeding involving this Enhancement
Agreement or the contents hereof, the prevailing party shall be entitled to
recover from the other party the prevailing party’s reasonable costs and
expenses in such action or proceeding, including reasonable attorneys’ fees.
[SIGNATURES ON FOLLOWING PAGES]

O-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Enhancement
Agreement as the date and year first above written.
BREOF:
[INSERT SIGNATURE BLOCK]
BUYER:
[INSERT BUYER SIGNATURE BLOCK]

O-6



--------------------------------------------------------------------------------



 



EXHIBIT P
[BREOF BNK LLC]
February ___, 2007
JPMorgan Chase Bank, National Association
270 Park Avenue
New York, New York 10017
Attention:                                         
Dear                                         :
     Reference is hereby made to that certain Agreement of Sale and Purchase
dated as of September 12, 2006 by and between JPMorgan Chase Bank, National
Association, a national banking association (“Seller”), as seller, and BREOF
Investors, LLC, a Delaware limited liability company (“Original Purchaser”), as
purchaser, as amended by that certain Letter Agreement dated as of September 27,
2006 between Seller and Original Purchaser, and as assigned by that certain
Assignment of Purchase Agreement dated September 27, 2006 by and between
Original Purchaser, as assignor, and BREOF BNK LLC, a Delaware limited liability
company (“Purchaser”), as assignee (as so amended and assigned, the
“Sale/Purchase Agreement”), pursuant to which, among other things, Seller
(i) sold and conveyed to Purchaser’s affiliate, BREOF BNK Phoenix LLC, a
Delaware limited liability company (“BREOF Phoenix”), that certain Fee Property
(as defined in the Sale/Purchase Agreement) commonly known as 201 North Central
Avenue, Phoenix, Arizona and legally described on Exhibit A-1 attached hereto
(the “Phoenix Property”), and (ii) sold and conveyed to Purchaser’s affiliate,
BREOF BNK Fannin LP, a Delaware limited partnership (“BREOF Fannin”), that
certain Fee Property commonly known as a portion of 1111 Fannin Street, Houston,
Texas and legally described on Exhibit A-2 attached hereto (the “Fannin Fee
Portion”) and sold and assigned to BREOF Fannin its ground leasehold interest in
that certain Ground Lease Property (as defined in the Sale/Purchase Agreement)
commonly known as a portion of 1111 Fannin Street, Houston, Texas and legally
described on Exhibit A-3 attached hereto (the “Fannin Ground Leased Portion”;
the Fannin Fee Portion and the Fannin Ground Leased Portion are collectively
defined herein as the “Fannin Property”).
     Seller and Purchaser hereby acknowledge that concurrent with the closing
(“Closing”) of the transaction contemplated by the Sale/Purchase Agreement,
which was consummated on September 27, 2006, the following transactions occurred
simultaneously: (i) the Phoenix Property was sold and conveyed to Purchaser’s
affiliate, BREOF Phoenix, (ii) the Fannin Property was sold, conveyed and
assigned to Purchaser’s affiliate, BREOF Fannin, (iii) BREOF Phoenix master
leased the full Phoenix Property back to Seller pursuant to that certain
JPMorgan Chase Net Lease Agreement of Lease dated as of September 27, 2006 (the
“Phoenix Master Lease”) between BREOF Phoenix, as landlord, and Seller, as
tenant, and (iv) BREOF Fannin master leased the Fannin Fee Portion of, and
master subleased the Fannin Ground Leased Portion of, the Fannin Property back
to Seller pursuant to that certain JPMorgan Chase Net Lease Agreement of Lease
dated as of September 27, 2006 (the “Fannin Master Lease”) between BREOF Fannin,
as landlord, and Seller, as tenant. Capitalized terms used but not defined
herein

P-1



--------------------------------------------------------------------------------



 



February ___, 2007
Page 2
shall have the meanings assigned such terms in the Phoenix Master Lease or
Fannin Master Lease, as applicable.
     Seller and Purchaser hereby further acknowledge that, (i) it was Seller’s
and Purchaser’s intention under the Sale/Purchase Agreement that, since BREOF
Phoenix and BREOF Fannin were leasing the full Phoenix Property and Fannin
Property, respectively, back to Seller at Closing, any then-existing leases,
licenses or other occupancy agreements at the Phoenix Property and Fannin
Property (including, without limitation, those described on Exhibit B-1 attached
hereto (collectively, the “Phoenix Subleases”) and those described on
Exhibit B-2 attached hereto (collectively, the “Fannin Subleases”)) would be
thereafter deemed to be subleases under the Phoenix Master Lease or the Fannin
Master Lease, respectively, (ii) it was Seller’s and Purchaser’s intention that
the Phoenix Subleases and the Fannin Subleases not be assigned to Purchaser or
any of its affiliates at Closing and, instead, that Seller would remain
primarily and solely responsible, as landlord, under each Phoenix Sublease and
Fannin Sublease, for all obligations and liabilities of the landlord thereunder,
whether occurring before, as of or after Closing, and (iii) at Closing Seller
and Purchaser incorrectly assigned and assumed the Phoenix Subleases and the
Fannin Subleases pursuant to that certain Assignment of Leases dated as of
September 27, 2006 between Seller, as assignor, and BREOF Phoenix, as assignee
(the “Phoenix Assignment”; a copy of the Phoenix Assignment is attached hereto
as Exhibit C-1), and that certain Assignment of Leases dated as of September 27,
2006, between Seller, as assignor, and BREOF Fannin, as assignee (the “Fannin
Assignment”; a copy of the Fannin Assignment is attached hereto as Exhibit C-2).
     In connection with the foregoing, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties, Seller,
Purchaser, BREOF Phoenix and BREOF Fannin hereby acknowledge and agree that
(i) each of the Phoenix Assignment and the Fannin Assignment shall be deemed
terminated and void in all respects as if the same was never entered into by the
parties thereto; (ii) Seller shall use good faith diligent efforts to cause each
subtenant (excluding licensees) under the Phoenix Subleases and the Fannin
Subleases to execute and deliver a Subtenant Non-disturbance Agreement (herein,
each a “SNDA”) in the form attached hereto as Exhibit D, and, once executed by a
subtenant in the form attached hereto as Exhibit D, (x) BREOF Phoenix or BREOF
Fannin, as applicable, shall execute each such SNDA which is executed and
delivered by said subtenants under such subleases, and (y) BREOF Phoenix and
BREOF Fannin, as applicable, shall use good faith, diligent efforts to obtain a
Subtenant Non-disturbance Agreement from each Fee Mortgagee, in accordance with
Section 17(c) of the Phoenix Master Lease or Fannin Master Lease, as applicable;
(iii) Seller shall be responsible to fulfill all of the obligations of, and
shall have all of the rights and entitlements accruing to, the landlord,
licensor, and owner, as the case may be, under the Phoenix Subleases and the
Fannin Subleases, whether arising or accruing before, as of or after Closing,
subject to BREOF Phoenix’s and BREOF Fannin’s obligations and rights under any
applicable SNDA fully executed by the parties thereto; (iv) without limiting the
Seller’s entitlements referred to in clause (iii) above and without limiting
BREOF Phoenix’s and BREOF Fannin’s rights under any fully executed SNDA, such
Seller entitlements shall include, without limitation, the right to retain and
apply any security deposits that relate to the Phoenix Subleases and Fannin
Subleases, the right to collect all rentals and other amounts that become due
and payable from time to time by the subtenants, licensees and occupants, as the
case may be, under the Phoenix Subleases and

P-2



--------------------------------------------------------------------------------



 



February ___, 2007
Page 3
the Fannin Subleases, and the right to commence and prosecute all dispossession
and other proceedings against the subtenants under the Phoenix Subleases and the
Fannin Subleases; and (v) Seller agrees that the indemnities set forth in
Section 11 of the Phoenix Master Lease or Fannin Master Lease, as applicable,
shall apply with respect to any Losses arising out of the Phoenix Subleases
and/or Fannin Subleases, whether arising or accruing before, as of or after
Closing (and, without limiting the foregoing provisions of this subsection (v),
Seller hereby acknowledges and agrees that (x) the term “subtenant” set forth in
Section 11(a)(a) of each of the Phoenix Master Lease and the Fannin Master Lease
shall include, without limitation, all tenants, licensees and other occupants of
the Phoenix Property or the Fannin Property, respectively, under the Phoenix
Subleases or the Fannin Subleases, and (y) for purposes of Section 11(b) of each
of the Phoenix Master Lease and the Fannin Master Lease, the term “negligence”
shall in no event be deemed to include the above-described incorrect assumption
at Closing of the Phoenix Subleases and the Fannin Subleases by BREOF Phoenix
and BREOF Fannin respectively).
     Contemporaneously herewith, Purchaser, BREOF Phoenix and BREOF Fannin are
delivering to Seller (x) the amount of $                    , representing the
aggregate amount of rents and other sums heretofore collected by Purchaser,
BREOF Phoenix and BREOF Fannin from the subtenants under the Phoenix Subleases
and the Fannin Sublesses and not previously remitted to Seller, and (y) the
amount of $                    , representing the aggregate amount of the
security deposits for such subtenants which were credited to Purchaser, BREOF
Phoenix or BREOF Fannin at Closing and not previously remitted to Seller. To the
actual knowledge of Purchaser, BREOF Phoenix and BREOF Fannin, Exhibit E lists,
on a subtenant by subtenant basis, the amount of (i) such rents and other
charges heretofore collected by Purchaser, BREOF Phoenix or BREOF Fannin from
such subtenants and not previously remitted to Seller and (ii) each security
deposit for such subtenants which was credited to Purchaser, BREOF Phoenix or
BREOF Fannin at Closing and not previously remitted to Seller. Each of
Purchaser, BREOF Phoenix and BREOF Fannin represents that, to the actual
knowledge of Purchaser, BREOF Phoenix and BREOF Fannin, (x) no portion of any
security deposit of any such subtenant has been applied by any of Purchaser,
BREOF Phoenix or BREOF Fannin. If Purchaser, BREOF Phoenix or BREOF Fannin shall
receive sums from any such subtenant under the Phoenix Subleases or the Fannin
Subleases after the date hereof, such party shall immediately remit such sum to
Seller, except to the extent BREOF Phoenix or BREOF Fannin is entitled to same
pursuant to the terms of any SNDA.
     The parties agree to execute such other instruments and to do such further
acts as may be reasonably requested to carry out the provisions of this letter
agreement, at the expense of the requesting party, including, without limitation
delivery of an (x) assignment by BREOF Phoenix and BREOF Fannin, as applicable,
to Seller of the entitlements afforded Seller pursuant to clauses (iii) and
(iv) of the fourth paragraph of this letter agreement above if and to the extent
necessary or desirable for Seller to obtain or enforce its rights to such
entitlements, and (y) assumption by Seller of all of the obligations under the
Phoenix Subleases and the Fannin Subleases, as described in clause (iii) of the
fourth paragraph of this letter agreement above if and to the extent deemed
necessary or desirable by Purchaser, BREOF Phoenix or BREOF Fannin, in its
reasonable judgement.

P-3



--------------------------------------------------------------------------------



 



February ___, 2007
Page 4
     Each of Seller, Purchaser, BREOF Phoenix and BREOF Fannin hereby
acknowledges and agrees that the terms and provisions of this letter agreement
shall be deemed to supplement the terms and provisions of each of the Phoenix
Master Lease and the Fannin Master Lease, and shall run to the benefit of, and
be binding upon, both the master landlords from time to time under each of the
Phoenix Master Lease and the Fannin Master Lease and the tenants from time to
time under each of the Phoenix Master Lease and the Fannin Master Lease.
     Except as modified hereby, nothing herein shall limit or affect in any
manner the rights, obligations or other terms of the Phoenix Master Lease or the
Fannin Master Lease, or the express terms of the Sale/Purchase Agreement which
survive Closing thereunder.

P-4



--------------------------------------------------------------------------------



 



February ___, 2007
Page 5
     Please execute this letter agreement below to evidence Seller’s
acknowledgement and agreement concerning the terms and provisions of this letter
agreement.

                      Very truly yours,    
 
                    BREOF BNK LLC, a Delaware limited liability company    
 
               
 
  By:                           
`
      Name:        
 
               
 
      Its:        
 
               

                          BREOF BNK PHOENIX LLC, a Delaware limited liability
company    
 
                        By:   BREOF BNK LLC, a Delaware limited
liability company, its sole member    
 
                   
 
      By:                               
 
          Name:        
 
                   
 
          Its:        
 
                   

                              BREOF BNK FANNIN LP, a Delaware limited
partnership
 
                            By:   BREOF BNK Fannin GP LLC, a
Delaware limited liability company, its
general partner
 
                                By:   BREOF BNK LLC, a Delaware
limited liability company, its sole
member    
 
                       
 
          By:                                   
 
              Name:        
 
                       
 
              Its:        
 
                       

ACKNOWLEDGED AND AGREED
this ___ day of February, 2007
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association

             
By:
                      
 
  Name:        
 
           
 
  Its:        
 
           

P-5



--------------------------------------------------------------------------------



 



EXHIBIT A-1 TO LETTER AGREEMENT
LEGAL DESCRIPTION OF PHOENIX PROPERTY
PARCEL NO. 2:
LOTS 1 TO 12, INCLUSIVE, BLOCK 7, ORIGINAL TOWNSITE OF PHOENIX, ACCORDING TO
BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA;
TOGETHER WITH THE VACATED EAST-WEST ALLEY LOCATED IN SAID BLOCK 7;
EXCEPT THE FOLLOWING DESCRIBED PARCELS:
A. THE NORTH 7.75 FEET OF LOTS 1, 3, 5, 7, 9 AND 11.
B. BEGINNING AT A POINT 12.5 FEET WEST OF THE NORTHEAST CORNER OF LOT 5, BLOCK
7;
THENCE SOUTH 68 FEET 1 INCH;
THENCE WEST 75 FEET;
THENCE NORTH 68 FEET 8 INCHES;
THENCE EAST 75 FEET TO THE PLACE OF BEGINNING;
EXCEPT THE NORTH 7.75 FEET.
C. THE SOUTH 50 FEET OF LOTS 9 AND 11, BLOCK 7; AND
THAT PORTION OF LOTS 5 AND 7, BLOCK 7, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTH LINE OF THE VACATED EAST-WEST ALLEY, 112.5
FEET EAST OF THE SOUTHWEST CORNER OF LOT 11, SAID BLOCK 7;
THENCE NORTH 68 FEET;
THENCE EAST 75 FEET;
THENCE SOUTH 68 FEET;
THENCE WEST 75 FEET TO THE POINT OF BEGINNING; AND
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER OR TO ANY VALID
CLAIM OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE
PATENT TO SAID LAND.

A-1-1



--------------------------------------------------------------------------------



 



PARCEL NO. 3:
ALL THAT PORTION OF LOTS 5 AND 7, BLOCK 7, ORIGINAL TOWNSITE OF PHOENIX,
ACCORDING TO BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA,
DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT 12.5 FEET WEST OF THE NORTHEAST CORNER OF LOT 5, BLOCK 7;
THENCE SOUTH 68 FEET, 1 INCH;;
THENCE WEST 75 FEET;
THENCE NORTH 68 FEET, 8 INCHES;
THENCE EAST 75 FEET TO THE POINT OF BEGINNING;
EXCEPT THE NORTH 7.75 FEET; AND ALSO
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER OR TO ANY VALID
CLAIM OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE
PATENT TO SAID LAND.
PARCEL NO. 4:
THAT PORTION OF LOTS 5, 7, 9 AND 11, BLOCK 7, ORIGINAL TOWNSITE OF PHOENIX,
ACCORDING TO BOOK 2 OF MAPS, PAGE 51, RECORDS OF MARICOPA COUNTY, ARIZONA,
DESCRIBED AS FOLLOWS:
THE SOUTH 50 FEET OF LOTS 9 AND 11, BLOCK 7; AND
THAT PORTION OF LOTS 5 AND 7, BLOCK 7, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTH LINE OF THE VACATED EAST-WEST ALLEY, 112.5
FEET EAST OF THE SOUTHWEST CORNER OF LOT 11, BLOCK 7;
THENCE NORTH 68 FEET;
THENCE EAST 75 FEET;
THENCE SOUTH 68 FEET;
THENCE WEST 75 FEET TO THE POINT OF BEGINNING;
EXCEPT TITLE TO ANY MINE OF GOLD, SILVER, CINNABAR OR COPPER TO ANY VALID CLAIM
OR POSSESSION HELD UNDER THE EXISTING LAWS OF CONGRESS AS RESERVED IN THE PATENT
TO SAID LAND.

A-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2 TO LETTER AGREEMENT
LEGAL DESCRIPTION OF FANNIN FEE PORTION
All that certain 33,810 square foot parcel of land comprising all of Lots 1
through 5 and part of Lots 11 & 12, Block 254, S.S.B.B., according to the
generally recognized plat and also including that certain 2.4’ X 132.9’ strip
out of original San Jacinto Street adjacent to Block 254 created by the building
line described in the City of Houston Motion No. 8076, dated July 6, 1925 and
filed for record on May 31, 1951 at Volume 2289, Page 381 of the Harris County
Deed Records, same being all those certain lands described as Tract 1 (fee) &
Tract 2 (Lease) in a Deed dated July 30, 1989 from Collecting Bank, N.A. to DPC
Properties, Inc. filed in the Official Public Records of Real Property of Harris
County, Texas at Clerk’s File No. M240239, Film Code No. 152-62-0024, out of the
J.S. Holman Survey, Abstract No. 323, Harris County, Texas and being more
particularly described by metes and bounds as follows:
Commencing at the City of Houston Engineering Department Reference Rod No. 830
located in the City of Houston Engineering Department Reference Line for San
Jacinto Street (width varies) at its intersection with the easterly projection
of the southerly line of said Block 254; Thence N 55 degrees 00’00”W – 37.60’ to
a found nail set in lead plug marking the POINT OF BEGINNING of the herein
described parcel;
THENCE N 55 degrees 00’00” W, passing the theoretical southeast corner of said
Block 254 at 2.4’ and continuing with the northerly right-of-way line of Dallas
Avenue (80’ wide) for a total distance of 254.40’ to a found nail set in lead
plug for corner,
THENCE N 35 degrees 00’00”E – 132.90’ with the easterly right-of-way line of
Fannin Street (80’ wide) to a found nail for corner,
THENCE S 55 degrees 00’00”E passing the theoretical easterly line of said Block
254 at 252.0’ and continuing for a total distance of 254.40’ to a point for
corner,
THENCE S 35 degrees 00’00”W – 132.90’ with the easterly line of the
aforementioned 2.4’ X 132.9’ strip to the POINT OF BEGINNING and containing
33,810 square feet (0.7762 acre) of land, more or less.
SAVE & EXCEPT:
All that certain 11,572 square foot parcel of land comprised of a part of Lots 1
through 3 and part of Lots 11 & 12, Block 254, S.S.B.B., according to the
generally recognized plat and also including a pan of that certain 2.4’ X 132.9’
strip out of original San Jacinto Street adjacent to Block 254 created by the
building line described in the City of Houston Motion No. 8076, dated 7-6-1925
and filed for record on 5-31-1951 at Volume 2289, Page 381 of the Harris County
Deed Records, same being all that certain land described as Tract 2 (lease) in a
deed dated 7-30-1989 from Collecting Bank, NA to DPC Properties, Inc. filed in
the Official Public Records of Real Property of Harris County, Texas at Clerk’s
File No. M-240239, Film Code No. 152-62-0024, out of the J.S. Holman Survey,
A-323, Harris County, Texas and being more particularly described by metes and
bounds as follows:

A-2-1



--------------------------------------------------------------------------------



 



Commencing at the City of Houston Engineering Department Reference Rod No. 830
located in the City of Houston Engineering Department Reference Line for San
Jacinto Street (width varies) at its intersection with the easterly projection
of the southerly line of said Block 254; Thence N 55 degrees 00’00”W – 136.80’
with said easterly projection of Block 254 and the northerly right-of-way line
of Dallas Avenue (80’ Wide) to the POINT OF BEGINNING of the herein described
parcel,
THENCE N 55 degrees 00’00”W – 50.30’ continuing with said northerly right-of-way
line of Dallas Avenue to a point for corner,
THENCE N 35 degrees 48’00”E – 132.63’ with the easterly line of a 14,064 square
foot tract described as Tract 1 in aforementioned deed from Collecting Bank,
N.A. to DPC Properties, Inc. to a point for corner,
THENCE S 54 degrees 20’40”E – 49.65’ with a southerly line of a 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 31’00”W – 0.95’ with a westerly line of said 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner;
THENCE S 54 degrees 58’36”E – 98.00’ with a southerly line of said 206 square
foot tract described as Tract 1 in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 00’00”W – 50.46’ with the easterly line of the
aforementioned 2.4’ X 132.9’ strip to a point for corner,
THENCE N 55 degrees 00’00”W – 98.47’ with a northerly line of a 7,966 square
foot tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 31’00”W – 80.60’ with a westerly line of said 7,966 square
foot tract described as Tract I in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to the POINT OF BEGINNING and containing 11,752 square feet
(0.2657 acre) of land, more or less.

A-2-2



--------------------------------------------------------------------------------



 



EXHIBIT A-3 TO LETTER AGREEMENT
LEGAL DESCRIPTION OF FANNIN GROUND LEASED PORTION
All that certain 11,572 square foot parcel of land comprised of a part of Lots 1
through 3 and part of Lots 11 & 12, Block 254, S.S.B.B., according to the
generally recognized plat and also including a pan of that certain 2.4’ X 132.9’
strip out of original San Jacinto Street adjacent to Block 254 created by the
building line described in the City of Houston Motion No. 8076, dated 7-6-1925
and filed for record on 5-31-1951 at Volume 2289, Page 381 of the Harris County
Deed Records, same being all that certain land described as Tract 2 (lease) in a
deed dated 7-30-1989 from Collecting Bank, NA to DPC Properties, Inc. filed in
the Official Public Records of Real Property of Harris County, Texas at Clerk’s
File No. M-240239, Film Code No. 152-62-0024, out of the J.S. Holman Survey,
A-323, Harris County, Texas and being more particularly described by metes and
bounds as follows:
Commencing at the City of Houston Engineering Department Reference Rod No. 830
located in the City of Houston Engineering Department Reference Line for San
Jacinto Street (width varies) at its intersection with the easterly projection
of the southerly line of said Block 254; Thence N 55 degrees 00’00”W – 136.80’
with said easterly projection of Block 254 and the northerly right-of-way line
of Dallas Avenue (80’ Wide) to the POINT OF BEGINNING of the herein described
parcel;
THENCE N 55 degrees 00’00”W – 50.30’ continuing with said northerly right-of-way
line of Dallas Avenue to a point for corner,
THENCE N 35 degrees 48’00”E – 132.63’ with the easterly line of a 14,064 square
foot tract described as Tract 1 in aforementioned deed from Collecting Bank,
N.A. to DPC Properties, Inc. to a point for corner,
THENCE S 54 degrees 20’40”E – 49.65’ with a southerly line of a 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner;
THENCE S 35 degrees 31’00”W – 0.95’ with a westerly line of said 206 square foot
tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner;
THENCE S 54 degrees 58’36”E – 98.00’ with a southerly line of said 206 square
foot tract described as Tract 1 in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,
THENCE S 35 degrees 00’00”W – 50.46’ with the easterly line of the
aforementioned 2.4’ X 132.9’ strip to a point for corner,
THENCE N 55 degrees 00’00”W – 98.47’ with a northerly line of a 7,966 square
foot tract described as Tract 1 in said deed from Collecting Bank, N.A. to DPC
Properties, Inc. to a point for corner,

A-3-1



--------------------------------------------------------------------------------



 



THENCE S 35 degrees 31’00”W – 80.60’ with a westerly line of said 7,966 square
foot tract described as Tract I in the deed from Collecting Bank, N.A. to DPC
Properties, Inc. to the POINT OF BEGINNING and containing 11,752 square feet
(0.2657 acre) of land, more or less.

A-3-2



--------------------------------------------------------------------------------



 



EXHIBIT B-1 TO LETTER AGREEMENT
PHOENIX SUBLEASES

      Tenant   Lease Documents
James D. Guest, D.D.S.
  Lease dated May 11, 1998
Amendment to Lease dated December 27, 2001
Second Amendment to Lease dated June ___, 2006
 
   
Arch Wireless Operating Company, Inc.
  Antenna Site License Agreement dated September 29, 2004
 
   
Judy K. Landes (as successor by assignment to Mary Ann Boring) dba Petals and
Kettles
  Lease Agreement dated June 18, 2002
Assignment of Lease dated September 8, 2003
 
   
Phoenix Chamber of Commerce
  Bank One Center Office Lease dated August 31, 1993
First Amendment to Lease dated August 31, 2002
Second Amendment to Lease dated July 16, 2004
 
   
NW Communications of Phoenix, Inc., on behalf of its station KSAZ
  Antenna Site License Agreement dated April 1, 2002
First Amendment to Antenna Site License Agreement dated June 18, 2002
 
   
Tina Eaves
  License Agreement dated March 23, 2005
 
   
Motient Communications, Inc. (formerly Ardis Company)
  Antenna Site License Agreement dated May 30, 1996
First Amendment to Antenna Site License Agreement dated March 18, 1998
Second Amendment to Antenna Site License Agreement dated November 5, 2002
Third Amendment to Antenna Site License Agreement dated November 1, 2003
 
   
NBC Telemundo Phoenix, Inc.
  License Agreement dated March 1, 2004
 
   
May, Potenza & Baran, P.C.
successor in interest to May, Potenza, Judson & Baran, P.C.
  Office Lease dated March 7, 1996
First Amendment to Office Lease dated February 6, 2001
Second Amendment to Office Lease dated September 12, 2002
Storage Lease dated October 22, 2002
Third Amendment to Office Lease dated November 14, 2003
 
  Fourth Amendment to Office Lease dated January 13, 2004
 
  Fifth Amendment to Office Building Lease dated May ___, 2006
 
   
Ridenour, Hienton, Harper & Kelhoffer, P.L.L.C.
  Lease Agreement dated June 3, 2002
First Amendment to Lease Agreement dated December 24, 2002
 
   
Scripps Howard Broadcasting
Company
  Antenna Site License Agreement dated December 20, 2005
 
   
Metrocall, Inc.
  Antenna Site License Agreement, dated February 18, 1997
 
   

B-1-1



--------------------------------------------------------------------------------



 



      Tenant   Lease Documents
Federal Express Corporation
  Antenna Site License Agreement, dated December 19, 1995
 
   
Bell South Wireless Data, L.P.
  Antenna Site License Agreement, dated July 10, 2000
 
   
Webline Wireless, Inc. aka USA Mobility
  Antenna Site License Agreement dated January 5, 1996
Amendment to Antenna Site License Agreement dated September 15, 1997
Second Amendment to Antenna Site License Agreement dated August 1, 1998
Third Amendment to Antenna Site License Agreement dated December 30, 2002
 
   
The Harbor Club Seattle (aka
The Arizona Club)
  Lease dated July 27, 2006 (which incorporates by reference the following:
Dining Club Lease dated December 16, 1999
First Amendment to Lease Agreement dated September 17, 2001
Second Amendment to Lease Agreement dated February 7, 2002
Third Amendment to Lease Agreement dated May 13, 2003
 
  Lease Termination Letter, dated ___, terminating the lease effective as of
May 31, 2005)
 
   
Overall Wireless Communications Corp. (NRTC)
  Antenna Site License Agreement dated February 18, 1997
 
   
Reliance Build, Inc,.
  Lease dated March 31, 1994
First Amendment to Lease dated February 16, 1998
Second Amendment to Lease dated February 21, 2002
Third Amendment to Lease dated February 21, 2003
Fourth Amendment to Lease dated December 12, 2003
 
   

B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2 TO LETTER AGREEMENT
FANNIN SUBLEASES

      Tenant   Lease Documents
Khalil Samam, d/b/a Out to Lunch Café (successor-in-interest by assignment from
Man Ki Moon)
  Lease Agreement dated February 18, 1999
Assignment and Assumption of Lease Agreement dated September 29, 2000
First Amendment to Lease dated October 1, 2003
Second Amendment to Lease dated September 1, 2005
 
   
Irma Manzanales
  Lease Agreement dated August 12, 2005 Rent Commencement Letter
 
   
Randstad US L.P.
  Lease Agreement dated September 6, 2000
Amendment to Lease dated October ___, 2005

B-2-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1 TO LETTER AGREEMENT
PHOENIX ASSIGNMENT
[ATTACHED]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2 TO LETTER AGREEMENT
FANNIN ASSIGNMENT
[ATTACHED]

C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT D TO LETTER AGREEMENT
FORM OF SNDA
Form of Subtenant Non-disturbance Agreement
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
     THIS AGREEMENT (“Agreement”) dated as of the ___ day of
                    , ___, by and between [INSERT BREOF PHOENIX OR BREOF FANNIN,
AS APPLICABLE], a                                         , having an office at
                                                                                
                                         (“Master Landlord”) and
                                        , a
                                                             , having an office
at                                          (“Subtenant”).
W I T N E S S E T H:
     WHEREAS, on September 27, 2006, JPMorgan Chase Bank, National Association,
a national banking association (“Master Tenant”) sold, conveyed and assigned its
interest in the Property legally described in Exhibit A attached hereto (the
“Land”) together with all buildings (“Buildings”) and improvements constructed
thereon (collectively with the Land, the “Real Estate”) to Master Landlord;
     WHEREAS, Master Landlord then master leased the entire Real Estate back to
Master Tenant pursuant to that certain JPMorgan Chase Net Lease Agreement of
Lease dated as of September 27, 2006 (as amended from time to time, the “Master
Lease”) between Master Landlord, as landlord, and Master Tenant, as tenant;
     WHEREAS, Master Tenant and Subtenant have heretofore entered into that
certain [Agreement of Lease] dated as of                     , 200___(the
“Sublease”), wherein Master Tenant leased to Subtenant a portion of Real Estate
more particularly described therein (the “Premises”); and
     WHEREAS, the parties hereto desire, subject to the provisions set forth in
this Agreement, to assure Subtenant of possession of the Premises for the entire
term of the Sublease, irrespective of any default by Master Tenant under the
Master Lease.
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties covenant and agree as follows:
     1. As long as no default exists after the applicable notice and grace
period for the cure thereof under the Sublease as would entitle Master Tenant,
as the landlord thereunder, to terminate the Sublease, Master Landlord agrees
that:
     (a) Subtenant shall not be joined as a party defendant in any action or
proceeding which may be instituted or taken by Master Landlord for the purpose
of

D-1



--------------------------------------------------------------------------------



 



terminating the Master Lease (or Master Tenant’s possessory rights thereunder)
by reason of default by Master Tenant thereunder; and
     (b) Without limiting the provisions of Section 2 below, Subtenant shall not
be evicted from the Premises, nor shall Subtenant’s leasehold estate under the
Sublease be terminated or disturbed, nor shall any of Subtenant’s rights under
the Sublease be affected in any way by reason of any default by Master Tenant
under the Master Lease.
     2. If, for any reason, the Master Lease is (or Master Tenant’s possessory
rights thereunder are) terminated, Subtenant shall attorn to Master Landlord
under all the terms, covenants and conditions of the Sublease for the balance of
the term thereof, including any extension terms thereunder, with the same force
and effect as if Master Landlord were the landlord under the Sublease. This
attornment is to be effective and self-operative, without the execution of any
further instruments; and Subtenant shall promptly execute and deliver any
instrument Master Landlord shall reasonably request to evidence such attornment.
Notwithstanding the foregoing provisions of this Section 2, within thirty
(30) days after such termination of the Master Lease (or Master Tenant’s
possessory rights thereunder) Master Landlord shall have the right, to be
effectuated upon written notice thereof from Master Landlord to Subtenant, to
require that Subtenant shall thereafter be obligated to pay for the balance of
the term of the Sublease, in lieu of the rental amounts set forth in the
Sublease, a prorata portion (based on the ratio that the rentable square footage
of the Premises bears to the rentable square footage of the Building in which
the Premises is located) of the rental amounts Master Tenant was obligated to
pay under the Master Lease for such period; provided, however, Subtenant shall
then have the right, to be effectuated by written notice thereof delivered by
Subtenant to Master Landlord within five (5) business days after delivery of
Master Landlord’s notice, to terminate the Sublease and thereupon not attorn to
Master Landlord as aforesaid, whereupon the Sublease shall terminate and
Subtenant shall vacate the Premises in accordance with the terms and provisions
of the Sublease effective as of the date which is thirty (30) days after
Subtenant’s notice.
     3. If Master Landlord shall succeed to Master Tenant’s interest in the
Sublease:
     (a) Master Landlord shall not be liable for any act or omission of any
prior landlord under the Sublease, but shall, within a reasonable time after
terminating the Master Lease (or Master Tenant’s possessory rights thereunder),
cure any then continuing default of Master Tenant under the Sublease which
relates to the physical condition of the Premises (e.g., sublandlord maintenance
and repair obligations under the Sublease);
     (b) Master Landlord shall not be subject to any offsets or defenses which
the Subtenant may have against any prior landlord under the Sublease;
     (c) Master Landlord shall not be bound by any rent or additional rent which
Subtenant may have paid in advance for more than one month to any prior landlord
under the Sublease;
     (d) Master Landlord shall not be responsible for any security deposit made
by Subtenant, except to the extent same has been delivered by Master Tenant to
Master Landlord; and

C-2



--------------------------------------------------------------------------------



 



     (e) Master Landlord shall not be bound by any modification or amendment to
the Sublease made without Master Landlord’s consent, except with respect to any
amendments or modifications to the Sublease entered into by Master Landlord and
Subtenant to evidence the exercise of any expansion, renewal or termination
options expressly set forth in the Sublease.
     4. The Sublease shall at all times be subordinate to the Master Lease,
subject to the terms of this Agreement.
     5. If due to any default of Master Tenant under the Sublease, Subtenant
shall have the right to terminate the Sublease, Subtenant shall deliver notice
of such default to Master Landlord, and Subtenant shall not terminate the
Sublease as a consequence of such default if Master Landlord cures such default
within a reasonable time after notice thereof has been given.
     6. Notices and other communications hereunder shall be in writing and shall
be deemed given when delivery is received or denied. Such notices and other
communications shall be sent by hand, by a nationally recognized overnight
courier, or by U.S. Mail, return receipt requested, to:

             
 
  If to Master Landlord:        
 
     
 
    
 
     
 
    
 
     
 
    
 
     
 
    
 
           
 
  If to Subtenant:        
 
     
 
    
 
     
 
    
 
     
 
    
 
     
 
    
 
           
 
  with a copy to:        
 
     
 
    
 
     
 
    
 
     
 
    
 
     
 
    

     7. This Agreement may not be modified except by an agreement in writing
signed by the parties hereto. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto, their respective heirs, representatives,
successors and assigns, and any successor master landlords and subtenants under
the Sublease.
     8. This Agreement shall be governed by the laws of the State of ___. If any
term of this Agreement or the application thereof to any person or circumstances
shall to any extent be invalid or unenforceable, the remainder of this Agreement
shall not be affected thereby Time is of the essence under this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

C-3



--------------------------------------------------------------------------------



 



                  [MASTER LANDLORD]
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                [SUBTENANT]
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

C-4



--------------------------------------------------------------------------------



 



STATE OF                       )
                                                    ) ss.:
COUNTY OF                             )
     On the ___ day of                                          in the year
200___before me, the undersigned, a Notary Public in and for said State,
personally appeared
                                                                         
                           , personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                       
 
  Notary Public        
 
  My Commission Expires:        
 
     
 
    

C-5



--------------------------------------------------------------------------------



 



STATE OF                       )
                                                    ) ss.:
COUNTY OF                             )
     On the ___ day of                                          in the year 2006
before me, the undersigned, a Notary Public in and for said State, personally
appeared                                                             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

                       
 
  Notary Public        
 
  My Commission Expires:        
 
     
 
    

C-6



--------------------------------------------------------------------------------



 



EXHIBIT E TO LETTER AGREEMENT
COLLECTED RENTS AND SECURITY DEPOSITS

E-1



--------------------------------------------------------------------------------



 



EXHIBIT Q
CONFIDENTIALITY AGREEMENT
[ATTACHED]

Q-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(o)
FANNIN GROUND LEASE DESCRIPTION
Lease Agreement dated January 1, 1968, by and between Mary Ella Jones,
Individually and as Independent Executrix of the Estate and Trustee under the
Will of John Louis Jones, deceased, et al, as Lessor, and First City National
Bank of Houston, as Lessee, a Memorandum of which is recorded in the Office of
the County Clerk of Harris County, Texas under Clerk’s File Number D-064945. As
affected by Warranty Deed and Ground Lease Assignment with Vendor’s Lien to GFC
No. 1, Ltd. recorded in the Office of the County Clerk of Harris County, Texas,
under Clerk’s File No. K213085. As affected by Substitute Trustee’s Deed
recorded in the Office of the County Clerk of Harris County, Texas, under
Clerk’s File No. L914040. As affected by General Warranty Deed and Ground Lease
Assignment to DPC Properties, Inc. recorded in the Office of the County Clerk of
Harris County, Texas, under Clerk’s File No. M240239. As affected by Deed and
Ground Lease Assignment to Texas Commerce Bank National Association recorded in
the Office of the County Clerk of Harris County, Texas, under Clerk’s File
No. P207238. As affected by assignment of tenants interest in and to said lease
to BREOF BNK Fannin LP, a Delaware limited partnership in instrument recorded in
the Office of the County Clerk of Harris County, Texas, under Clerk’s File No.
20060097463, and by Deed Without Covenants to BREOF BNK Fannin LP, a Delaware
limited partnership, recorded in the Office of the County Clerk of Harris
County, Texas under Clerk’s file number 20060097462.

